 



Exhibit 10.01

DATED 28 MAY 2005

CALPINE UK HOLDINGS LIMITED

CALPINE CORPORATION

QUINTANA CANADA HOLDINGS, LLC

NORMANTRAIL (UK CO 3) LIMITED

INTERNATIONAL POWER PLC

and

MITSUI & CO., LTD

             

--------------------------------------------------------------------------------

                  SHARE SALE AND PURCHASE AGREEMENT                  

--------------------------------------------------------------------------------

   

Skadden, Arps, Slate, Meagher & Flom (UK) LLP

40 Bank Street
Canary Wharf
London
E14 5DS

 



--------------------------------------------------------------------------------



 



CONTENTS

                              Page   1.    
Interpretation
    3     2.    
Sale and Purchase
    22     3.    
Conditions Precedent
    23     4.    
Consideration
    26     5.    
Conduct of business before Completion
    27     6.    
Completion
    28     7.    
Completion Accounts
    31     8.    
Seller’s Warranties
    33     9.    
Purchaser parties’ Warranties
    38     10.    
Undertakings
    39     11.    
Effect of Completion
    40     12.    
Remedies and Waivers
    40     13.    
Conduct of Claims
    40     14.    
Basis of Recovery
    42     15.    
Trade Marks
    43     16.    
Assignment and novation
    43     17.    
Termination
    44     18.    
Further Assurance
    44     19.    
Notices
    45     20.    
Announcements
    46     21.    
Confidentiality
    47     22.    
Costs and Expenses
    48     23.    
Time of Essence
    48     24.    
Interest
    48     25.    
Invalidity
    49     26.    
Several Guarantee from the Purchaser Guarantors
    49     27.    
Guarantee from the Seller Guarantor
    50     28.    
Third Party Rights
    52     29.    
Counterparts
    52     30.    
Entire Agreement
    52     31.    
Withholding, Deductions and Set Off
    53     32.    
Choice of Governing Law
    53          
 
        SCHEDULE 1 CORPORATE INFORMATION     54   SCHEDULE 2 THE WARRANTIES    
56   SCHEDULE 3 LIMITATION OF LIABILITY     69   SCHEDULE 4 COMPLETION
ARRANGEMENTS     75   SCHEDULE 5 CONDUCT OF BUSINESS BEFORE COMPLETION     79  
SCHEDULE 6 DATA ROOM LIST     84   SCHEDULE 7 BP AGREEMENTS     85   SCHEDULE 8
ENVIRONMENTAL COVENANT     86          
 
        APPENDIX I BALANCE SHEET DATED APRIL 2005        

1



--------------------------------------------------------------------------------



 



THIS AGREEMENT (the “Agreement”) is made on 28 May, 2005

BETWEEN:



(1)   CALPINE UK HOLDINGS LIMITED, a company incorporated in England and Wales
(Registered No. 4233113), whose registered office is at Saltend, Hedon Road,
Hull, Yorkshire HU12 8GA (the “Seller”);



(2)   CALPINE CORPORATION, a corporation organized and existing under the laws
of Delaware, whose principal place of business is located at 50 West San
Fernando Street, San Jose, California 95113, USA (“Calpine”);



(3)   QUINTANA CANADA HOLDINGS, LLC, a limited liability company organized and
existing under the laws of Delaware, whose principal place of business is
located at 50 West San Fernando Street, San Jose, California 95113, USA (the
“Seller Guarantor”, the Seller, Calpine and the Seller Guarantor collectively
are referred to in this Agreement as the “Seller Parties”);



(4)   NORMANTRAIL (UK CO 3) LIMITED, a company incorporated in England and Wales
(Registered No. 5234591), with its registered office at Senator House, 85 Queen
Victoria Street, London, EC4V 4DP (the “Purchaser”);



(5)   INTERNATIONAL POWER PLC, a company incorporated in England and Wales
(Registered No. 2366963), with its registered office at Senator House, 85 Queen
Victoria Street, London, EC4V 4DP (“IPR”); and



(6)   MITSUI & CO., LTD., a company incorporated in Japan, with its registered
office at 2-1, Ohtemachi 1-chome, Chiyoda ku, Tokyo, Japan (“Mitsui” and,
together with IPR, the “Purchaser Guarantors”; the Purchaser and the Purchaser
Guarantors collectively are referred to in this Agreement as the “Purchaser
Parties”).

WHEREAS



(A)   The Seller has agreed to sell, and the Purchaser has agreed to purchase,
the entire issued share capital of each of SCCL and UK OpCo for the Purchase
Price.



(B)   IPR is the indirect legal and beneficial owner of 70% of the Purchaser’s
issued share capital and Mitsui is the indirect legal and beneficial owner of
30% of the Purchaser’s issued share capital.



(C)   Each of the Purchaser Guarantors will benefit from the execution, delivery
and performance of this Agreement and therefore each of the Purchaser Guarantors
has agreed to guarantee (on a several basis) the Purchaser’s payment obligations
under this Agreement on the terms set out in clause 26. Each of the Purchaser
Guarantors intends that this Agreement shall have effect as a deed.



(D)   As the indirect parent of the Seller, the Calpine will indirectly benefit
from the execution, delivery and performance of this Agreement and therefore
Calpine has agreed to provide certain warranties under this Agreement. Calpine
intends that this Agreement shall have effect as a deed.

2



--------------------------------------------------------------------------------



 



(E)   As an Affiliate of the Seller, the Seller Guarantor will indirectly
benefit from the execution, delivery and performance of this Agreement and
therefore the Seller Guarantor has agreed to guarantee on the terms set out in
clause 27 the payment by the Seller of amounts in respect of liabilities of the
Seller in respect of all Claims under this Agreement other than Claims for
breach of Warranty. The Seller Guarantor intends that this Agreement shall have
effect as a deed.

WHEREBY IT IS AGREED as follows:



1.   INTERPRETATION   1.1   In this Agreement and the Schedules to it:

     
“Accounts”
  means the draft individual accounts (as that term is used in section 226 of
the Act) and cash flow statement) of each of SCCL and UK OpCo for the financial
period ended on 31 December 2004, together with the notes thereto in the Agreed
Form and set out in Appendix 3 of the Disclosure Letter;
 
   
“Accounts Date”
  means 31 December 2004;
 
   
“Accounting Principles”
  means the accounting policies, principles, bases, assumptions and judgements
adopted or used in the preparation of the Accounts;
 
   
“Accountant’s Report”
  means a report to the directors of SCCL (as the same may be from time to time
prior to, at or immediately after Completion) which satisfies the requirements
of section 156(4) of the Act in connection with the statutory declarations to be
given by such directors of SCCL pursuant to paragraph 2 of Part II of
Schedule 4, and resolutions to be passed by the board of directors of SCCL
pursuant to paragraph 1.7 of Part II of Schedule 4, in each case at Completion;
 
   
“Act”
  means the Companies Act 1985, as amended;
 
   
“Affiliate”
  a person that directly, or indirectly through one or more intermediaries,
controls, is controlled by, or is under common control with, the person
specified, where “control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management policies of a person,
through the ownership of voting securities, by contract, as trustee, executor or
otherwise;

3



--------------------------------------------------------------------------------



 



     
“Aggregate Projected NWC”
  has the meaning ascribed to such term in clause 4.1;
 
   
“Aggregate Unadjusted Purchase Price”
  means £489,969,886 (four hundred eighty nine million nine hundred sixty nine
thousand eight hundred eighty six pounds), being the sum of the Unadjusted SCCL
Purchase Price and the Unadjusted UK OpCo Purchase Price;
 
   
“Agreed Form”
  means in relation to any document, such document in a form which has been
agreed by the Purchaser and the Seller contemporaneously with or prior to the
execution of this Agreement and which has, for the purpose of identification
only, been initialled by or on behalf of the Purchaser and the Seller;
 
   
“Allowance”
  has the meaning ascribed to such term in the Greenhouse Gas Emissions Trading
Scheme Regulations 2005;
 
   
“Audited Accounts”
  means the individual accounts (as that term is used in section 226 of the Act)
and cash flow statement of each of SCCL and UK OpCo for the financial year ended
on 31 December 2004, together with the auditors’ report on those accounts, the
directors’ report for that year and the notes thereto;
 
   
“Balancing and Settlement Code”
  means the document, as modified from time to time, setting out electricity,
balancing and settlement arrangements established by NGC pursuant to its
transmission licence;
 
   
“BP Agreements”
  means the agreements set out in Schedule 7, and a “BP Agreement” means any of
them;
 
   
“BP Approval”
  means the written approval of BP International in relation to the sale and
transfer of the Shares or in relation to any other aspect of this transaction
for which consent is required under the terms of the [*]1 and in respect of any
consequential amendments to the BP

 

1   [*] Throughout this document, this symbol indicates that material has been
omitted pursuant to a request for confidential treatment. The request for
confidential treatment and the omitted material have been filed separately with
the Securities and Exchange Commission. Roughly four pages of material have been
omitted pursuant to the request for confidential treatment.

4



--------------------------------------------------------------------------------



 



     
 
  Agreements that are necessary to reflect the sale and transfer of the Shares
to the Purchaser;
 
   
“BP Chemicals”
  means BP Chemicals Limited, a company incorporated in England and Wales
(Registered No. 00194971), whose registered office is at Chertsey Road, Sunbury
On Thames, Middlesex TW16 7BP;
 
   
“BP Conditions”
  has the meaning ascribed to it in clause 3.3;
 
   
“BP Director”
  has the meaning ascribed to such term in the Participation Agreement;
 
   
“BP Gas”
  means BP Gas Marketing Limited, a company incorporated in England and Wales
(Registered No. 00908982), whose registered office is at Chertsey Road, Sunbury
On Thames, Middlesex TW16 7BP;
 
   
“BP Group”
  means BP International and any of its Affiliates, and a “member of the BP
Group” or “BP Group member” shall mean any and all of BP International and its
Affiliates;
 
   
“BP International”
  means BP International Limited, a company incorporated in England and Wales
(Registered No. 542515), whose registered office is at Chertsey Road, Sunbury On
Thames, Middlesex TW16 7BP;
 
   
“Business”
  means the business conducted by SCCL and UK OpCo, or either of them at the
date of this Agreement, that includes the management and operation of the
Facility and the supply of electricity and steam from the Facility and any
business activities incidental to the foregoing;
 
   
“Business Day”
  means a day (other than a Saturday or a Sunday) on which banks are generally
open for business in London and (other than in clauses 4.1 and 6.1.2) Tokyo;

5



--------------------------------------------------------------------------------



 



     
“Business Information Technology”
  means information technology (including, without limitation, hardware,
software, filmware, networks and connecting media) and documents relating
thereto which are used in the Business, details of which are set out in the
Disclosure Letter;
 
   
“Calpine Group”
  means Calpine, the Seller Guarantor and each of their Affiliates, and a
“member of the Calpine Group” or “Calpine Group member” shall mean any of
Calpine, the Seller Guarantor or any of their respective Affiliates (in each
case including the Sale Group prior to Completion and excluding the Sale Group
at and following Completion);
 
   
“CCGT”
  means the combined cycle gas turbine plant situated on the Property;
 
   
“Certificate of Title”
  means the certificate of title and plans relating to the Property in the
Agreed Form and addressed to the Purchaser and to the agent and security trustee
under the Facility Agreement notified by the Purchaser to the Seller prior to
Completion;
 
   
“CHP LECs”
  has the meaning given in section 51B(8) of the Climate Change Levy (General)
(Amendment) Regulations 2003 (S.1. 2003/604);
 
   
“Claim”
  means any claim made by the Purchaser against or to any of the Seller Parties
arising out of or in connection with this Agreement or the transactions
contemplated hereby or referred to herein howsoever arising or out of or in
connection with the Tax Covenant;
 
   
“Company Business Intellectual Property”
  means all marks and service marks, rights in designs, trade or business names
and copyrights (whether or not any of these is registered and including
applications for registration or renewal of any such thing) and rights under
licences and consents in relation to any such thing and all rights or forms of
protection of a similar nature or having equivalent or similar effect to any of
these which may subsist anywhere in the world which are used or enjoyed in
connection with the Business;
 
   
“Company Business Know-how”
  means the rights and interest in Know-how owned by a member of the Sale Group
or which are used or enjoyed

6



--------------------------------------------------------------------------------



 



     
 
  in connection with the Business;
 
   
“Competent Authority”
  means any legal person having powers and/or authority at law and/or any court
of law or tribunal and includes any government, governmental, supranational or
trade agency, department, authority, court, regulatory body, the Environment
Agency, the Tax Authority and any local authority;
 
   
“Completion”
  means the completion of the sale and purchase of the Shares in accordance with
clause 6;
 
   
“Completion Amount”
  has the meaning ascribed to such term in clause 4.2;
 
   
“Completion Balance Sheet”
  means, in relation to SCCL or UK OpCo, the balance sheet for such company
immediately prior to Completion (in each case containing the same line items as
shown in the Accounts for such company) prepared in accordance with the
Accounting Principles from which the Net Working Capital for such company
immediately prior Completion is to be calculated;
 
   
“Completion Date”
  means the date on which Completion occurs;
 
   
“Completion Documents”
  means the documents to be executed by the Seller, the Purchaser, the Purchaser
Guarantors and/or Calpine or the Seller Guarantor (as the case may be) and
delivered by the appropriate party at Completion in accordance with clause 6 and
Schedule 4;
 
   
“Conditions Precedent”
  means the conditions precedent set out in clause 3.1;
 
   
“Confidential Information”
  means all information which is used in or otherwise relates to the business,
customers or financial or other affairs of SCCL or UK OpCo prior to Completion
including information relating to:
 
   
 
 
(a) the marketing of electricity and/or gas including customer names and lists
and other details of customers, sales targets, sales statistics, market share
statistics, prices, market research reports and surveys and advertising or other
promotional materials; or

7



--------------------------------------------------------------------------------



 



     
 
 
(b) future projections, business development or planning, commercial
relationships and negotiations,
 
   
 
  but does not include:
 
   
 
 
(i) information which is made public by or with the written consent of the
Purchaser;
 
   
 
 
(ii) information which enters the public domain other than by a breach of this
Agreement; or
 
   
 
 
(iii) information which is, or is derived from information that is in the public
domain prior to the date of this Agreement;
 
   
“Data Room”
  means those documents referred to in the list set out in Schedule 6;
 
   
“Deed of Adherence”
  means the deed of adherence in the Agreed Form relating to the Participation
Agreement to be entered into by the Purchaser and one or more Affiliates of the
Purchaser that are acceptable to BP International as Shareholder Parents (as
such term is defined in the Participation Agreement);
 
   
“Disclosure Letter”
  means the letter dated the date of this Agreement from the Seller to the
Purchaser in the Agreed Form and delivered to the Purchaser’s Solicitors
immediately prior to the execution of this Agreement;
 
   
“Draft Completion Balance Sheets”
  has the meaning ascribed to such term in clause 7;
 
   
“Electricity Trading Agreements”
  means any and all electricity sales contracts, electricity capacity
reservation contracts, contracts for differences, hedging agreements, options
and other similar agreements, in each case relating to the electrical output or
capacity of the Facility;
 
   
“Emergency”
  means in relation to any environmental matter, any situation in which
significant harm is being caused to the Environment or is likely to be caused to
the Environment and in respect of which immediate action would be likely to be
required in order to deal with the causes of such harm;

8



--------------------------------------------------------------------------------



 



     
“Employee”
  means the people employed by UK OpCo in the Business, all or any of them;
 
   
“Encumbrance”
  means any mortgage, charge (whether fixed or floating), pledge, lien,
hypothecation, option, assignment, security interest or other encumbrance of any
kind exercisable by a third party securing or any right conferring a priority of
payment in respect of any obligation of any person;
 
   
“Environment”
  means living organisms including the ecological systems of which they form
part and all or any part of the following media (alone or in combination): air
(including without limitation the air within the buildings and the air within
other natural or man made structures whether above or below ground); water
(including without limitation sea, water under or within land or in drains or
sewers and coastal and inland waters), and land (including without limitation
land under water);
 
   
“Environment Agency”
  means the body corporate established under the Environment Act 1995 and its
successors from time to time;
 
   
“Environmental Approval”
  means any licence, authorisation, consent, permit or any other approval (and
any variation or modification thereto) required under or pursuant to
Environmental Laws;
 
   
“Environmental Indemnity Claim”
  has the same meaning as Environmental Claim in Schedule 8;
 
   
“Environmental Laws”
  means any and all of the following to the extent that they have the force of
law and are enforceable in England:
 
   
 
 
(a) supranational, national, European Union, federal, state or local statutes,
directives or other laws or legislation, secondary or subordinate legislation;
 
   
 
 
(b) rules, regulations, orders, ordinances, notices, decrees, guidelines,
guidance notes, codes of practice, circulars and the like made or issued under
(a) above; and

9



--------------------------------------------------------------------------------



 



     
 
 
(c) common laws and equity,
 
   
 
  which have as a purpose or effect the protection of the Environment from
pollution and/or contamination and/or which include or provide for remedies or
compensation for pollution and/or contamination of the Environment and/or which
regulate, restrict or prohibit the release, discharge, emission, keeping,
treating, handling, storage, transfer, deposit or disposal of Hazardous
Substances but shall exclude any such laws to the extent that they relate to
town and country planning, occupational health and safety or consumer
protection;
 
   
“EPC Contract”
  means the Amended and Restated Turnkey Construction Agreement dated 26
May 2000 between SCCL, [*]
 
   
“Escrow Account”
  means a separately designated interest bearing account opened by the Escrow
Agent pursuant to the Escrow Agreement;
 
   
“Escrow Agent”
  means the person appointed to act as such pursuant to the Escrow Agreement;
 
   
“Escrow Agreement”
  means an agreement in the Agreed Form (save for any amendments required by the
Escrow Agent and agreed to by each of the Seller and the Purchaser, such
agreement not to be unreasonably withheld or delayed) pursuant to which, inter
alia, the operation of the Escrow Account is regulated;
 
   
“Estimated SCCL Intergroup Debt”
  has the meaning ascribed to such term in clause 4.1;
 
   
“Facility”
  means the gas-fired cogeneration facility with an electrical generating
capacity of 1200MW (nominal) including the CCGT situated on the Property and
shall include any part thereof;
 
   
“Facility Agreement”
  means the proposed [*] secured term facility agreement between SCCL and
certain banks and other financial institutions for the provision of funds for,
inter alia, the purpose of making the payments referred to in paragraph 3.2 of
Part II of Schedule 4 in the form

10



--------------------------------------------------------------------------------



 



     
 
  notified to SCCL prior to Completion;
 
   
“Financial Assistance Procedure”
  means the procedure permitting the giving of financial assistance within the
meaning of section 151 of the Act for the acquisition of the Shares as set out
in sections 155 to 158 (inclusive) of the Act;
 
   
“Fundamental Claim”
  means a Claim for or in respect of or in relation to the Warranties contained
in paragraphs 1, 2 and 3 (excluding sub-paragraphs 3.5 to 3.7 inclusive) of
Schedule 2 or in relation to the warranties given by Calpine and the Seller
Guarantor in clause 8.6 (other than clause 8.6.5);
 
   
“Gas Line”
  means the gas pipeline servicing the Property;
 
   
“Gas Supply Agreement”
  means the gas supply agreement between SCCL [*] dated 14 December 1997, as
amended;
 
   
“Gas Support Agreement”
  means the amended and restated gas support agreement between SCCL and [*]
dated 18 July 1997;
 
   
“Greenhouse Gas Emissions Permit”
  has the meaning ascribed to such term in the Greenhouse Gas Emissions Trading
Scheme Regulations 2005;
 
   
“Group”
  means the Purchaser’s Group or the Calpine Group (as the case may be);
 
   
“GTMAs”
  means the three grid trade master agreements between SCCL and:
 
   
 
  [*] dated 26 September 2003;
 
   
 
  [*] dated 13 March 2001; and
 
   
 
  [*] dated 15 April 2002;
 
   
“Hazardous Substance”
  means any substance capable (whether alone or in combination with any other)
of causing pollution or contamination of the Environment and shall include any
waste;

11



--------------------------------------------------------------------------------



 



     
“H&S Laws”
  means any and all of the following to the extent that they have the force of
law and are enforceable in England:
 
   
 
 
(a) supranational, national, European Union, federal, state or local statutes,
directives or other laws or legislation, secondary or subordinate legislation;
 
   
 
 
(b) rules, regulations, orders, ordinances, notices decrees, guidelines,
guidance notes, codes of practice, circulars and the like made or issued under
paragraph (a); and
 
   
 
 
(c) common law and equity, which relate to occupational health and safety;
 
   
“ICTA 1988”
  means the Income and Corporation Taxes Act 1988;
 
   
“Incipient Claim”
  has the meaning ascribed to such term in clause 8.10.1(c);
 
   
“Intellectual Property”
  means any and/or all of the Business Information Technology, Company Business
Intellectual Property, and Company Business Know-how;
 
   
“Know-how”
  means confidential and proprietary industrial and commercial information and
techniques in any form (including, without limitation, paper, electronically
stored data, magnetic media, film and microfilm), including (without limiting
the foregoing) drawings, formulae, recipes, test results, reports, project
reports and testing procedures, instruction and training manuals, tables of
operating conditions, operating procedures, market forecasts, specifications,
quotations, tables, lists and particulars of customers and suppliers, marketing
methods and advertising copy;
 
   
“Lease”
  means the lease dated 23 September 2003 in respect of the Property between [*]
and SCCL;
 
   
“Liabilities”
  means any and all liabilities, duties and obligations of every description,
including without limitation interest whether deriving from contract, common
law, statute or otherwise, whether present or future, actual or contingent,
ascertained or unascertained or disputed and

12



--------------------------------------------------------------------------------



 



     
 
  whether owed or incurred severally or jointly and as principal or surety in
each case which arise from or in relation to or are otherwise attributable to
the Business and/or any member of the Sale Group;
 
   
“LIBOR”
  means the London Interbank Offered Rate for six (6) months pounds quoted in
the Financial Times in respect of any day or, if such day is not a business day
in England, in respect of the immediately preceding Business Day or, if the
Financial Times is no longer published or no longer quotes LIBOR, as announced
or quoted by Barclays Bank Plc (or its successor for the time being);
 
   
“Long Stop Date”
  means 7 August 2005, or such later date as may be agreed by the Seller and the
Purchaser;
 
   
“Losses”
  means all losses, liabilities, damages, costs, expenses or other liabilities
(including all interest, penalties, legal and other professional fees, costs and
expenses), charges, expenses, suits, actions, payments, proceedings, claims,
enforcement processes and demands;
 
   
“Luxco”
  means Calpine Energy Finance Luxembourg S.á.r.l.;
 
   
“Luxco Loan”
  means the loan of an outstanding principal amount of US$360,000,000
(three-hundred and sixty million US dollars) plus accrued and unpaid interest,
fees and expenses thereon under the terms of the Luxco Loan Agreement;
 
   
“Luxco Loan Agreement”
  means the loan agreement dated 26 October 2004 among SCCL as borrower, Luxco
and others;
 
   
“Material Adverse Effect”
  means any material adverse effect after the date hereof on the business,
assets, financial or trading condition or results of operations of the Sale
Group taken as a whole, excluding, for this purpose, the effect of: (i) any
change in financial markets; (ii) any change in commodity markets short of total
market collapse (including without limitation forecasted and futures prices)
(including the gas and electricity markets in the United Kingdom or the price of
Allowances, CHP LECS, carbon credits, oil and petroleum products); (iii) any

13



--------------------------------------------------------------------------------



 



     
 
  change in the cost or availability in the transmission of electricity or the
transportation of fuel; and (iv) a change in any statute, rule, regulation or
policy of a Competent Authority causing or resulting from a change in
regulations of the energy market in the United Kingdom, including without
limitation a change in the laws, rules and regulations, whether national or
supranational, applicable to the allocation of carbon credits, which all cases,
if such effect is capable of remedy, has not been remedied within 30 days of the
occurrence of the event giving rise to such effect or, if later, the Long Stop
Date;
 
   
“Material Contract”
  means the BP Agreements, the Electricity Trading Agreements, the GTMAs and any
other arrangement, understanding, commitment, agreement or contract (i)
involving consideration, expenditure or liabilities or calling for payments by
any party thereto in excess of £500,000 (five hundred thousand pounds) in any
one (1) year or (ii) in relation to the sale or purchase of or the grant of any
option or similar arrangement over any asset under which the amount payable or
the value of the asset to which such arrangement, understanding, commitment,
agreement or exceeds £500,000 (five hundred thousand pounds);
 
   
“Mitsubishi”
  means Mitsubishi Corporation, and all its Affiliates, and Mitsubishi Heavy
Industries and its Affiliates;
 
   
“Net Working Capital”
  means, in relation to a Sale Group member, the aggregate of the following line
items from the Completion Balance Sheet (subject to any specific exclusions
noted below, which exclusions shall be calculated in accordance with the
Accounting Principles) prepared in relation to such Sale Group member:
 
   
 
 
(a) trade debtors (excluding any amounts receivable under any policy of
insurance), stock, cash in bank and in hand (excluding the Settlement Works Fund
and amounts payable under the Settlement Agreement) excluding, in each case, all
amounts representing an Allowance, any deferred income, any prepayments and any
amounts contributed by the Purchaser in furtherance of the undertaking in clause
10.3; and
 
   
 
 
(b) less the sum of creditors falling due within one year (excluding any amount
which comprises SCCL Intergroup Debt in relation to such Sale

14



--------------------------------------------------------------------------------



 



     
 
 
Group member and deferred income), creditors falling due after more than one
year and provisions for liabilities and charges,
 
   
 
  PROVIDED THAT: if the sum of Net Working Capital of SCCL and the Net Working
Capital of UK OpCo exceeds [*] then SCCL’s Net Working Capital shall be reduced
by an amount equal to the excess (so that the aggregate Net Working Capital of
the Sale Group does not exceed [*]
 
   
“New Warranties”
  means those Warranties set out in paragraphs 4.3, 4.4, 4.5, 5.3, 7.1, 8.1.1,
8.1.2, 8.1.3, 8.1.4, 9.1, 10.2(ii), 12.4, 12.5, 12.6, 12.7, 14.6, 14.7, 14.8,
14.9, 14.10, 14.11, 14.12, 14.13, 15.3, 15.5, 15.11, 15.12, 15.14, 15.17, 16.3,
16.4, 16.5, 16.6, 17.3 and 19 (Health and Safety), 20 (Climate Change) and 21
(Facility/Project Specific Warranties) of Schedule 2;
 
   
“NGC”
  means National Grid Company plc, a company incorporated under the laws of
England and Wales (Registered No. 2366977) or any successor thereto in its role
under the agreements regulating the transmission of electricity in England and
Wales;
 
   
“NWC Completion Statement”
  has the meaning ascribed to such term in clause 4.1;
 
   
“O&M Guarantee”
  means a guarantee to be provided by a member of the Purchaser’s Group pursuant
to the [*] in a form acceptable to [*]
 
   
“Participation Agreement”
  means an agreement dated 18 July 1997 between [*] , certain other parties
specified therein, and SCCL, as amended;
 
   
“payment account details”
  means, in relation to any payment to be made under or pursuant to this
Agreement, the name, account number, sort code, account location and other
details specified by the payee and necessary to effect payment to the payee in
accordance with this Agreement;
 
   
“Permitted Encumbrances”
  means the right of first refusal or any similar right granted in favour of BP
International under the Participation Agreement or any other right granted in
favour of any member of the BP Group under a BP

15



--------------------------------------------------------------------------------



 



     
 
  Agreement and any lien arising by operation of law;
 
   
“Preferred”
  has the meaning ascribed to such term in the Luxco Loan Agreement;
 
   
“Proceedings”
  means any proceeding, suit or action arising out of or in connection with this
Agreement;
 
   
“Promissory Note”
  has the meaning ascribed to such term in paragraph 2.14 of Part I of
Schedule 4;
 
   
“Project”
  means the design, development, construction, financing, commissioning,
operation and maintenance of the Facility and all related and ancillary works on
the Property and shall include any part thereof;
 
   
“Property”
  means the combined cycle gas turbine plant site (formerly part of the Fleet
site) at Saltend, Kingston upon Hull and which is registered in the name of SCCL
at HM Land Registry under title number YEA30817 and shall include any part
thereof and any building, structure and erection in, on, at or under it;
 
   
“Purchase Price”
  means the purchase price payable in respect of the Shares as determined in
accordance with clause 2.3;
 
   
“Purchaser’s Auditors”
  means KPMG or such other firm of internationally recognised accountants
nominated by the Purchaser;
 
   
“Purchaser’s Group”
  means the Purchaser and its Affiliates and “member of the Purchaser’s Group”
shall mean any and all of the Purchaser and its Affiliates and for the avoidance
of doubt, from and after Completion shall include each member of the Sale Group;
 
   
“Purchaser’s Solicitors”
  means Clifford Chance LLP of 10 Upper Bank Street, London E14 5JJ;
 
   
“Relevant Period”
  means the period beginning on 24 August 2001 and, subject to clause 8.2,
ending on the date of this Agreement;

16



--------------------------------------------------------------------------------



 



     
“Relief”
  has the same meaning ascribed to it in the Tax Covenant;
 
   
“Remedial Action”
  means any works, steps, operations or measures to prevent, minimise, treat,
remedy or contain the effect or potential effect of any Hazardous Substances on
the Environment; and/or any works, steps, operations or measures to restore the
Environment to its former state in each case to the extent required pursuant to
any law, statute or regulation in force at the date of this Agreement;
 
   
“Reply Notice”
  has the meaning ascribed to such term in clause 8.10.2;
 
   
“Reporting Accountants”
  means the Seller’s Auditors;
 
   
“Response Notice”
  has the meaning ascribed to such term in clause 8.10.1;
 
   
“Sale Group”
  means UK OpCo and SCCL, and a “member of the Sale Group” or “Sale Group
member” means either of them;
 
   
“SCCL”
  means Saltend Cogeneration Company Limited, details of which are set out in
Part B of Schedule 1;
 
   
“SCCL Intergroup Debt”
  means the aggregate of the amount owing under the Luxco Loan, the Promissory
Note and all other all amounts of indebtedness owed by SCCL to the Calpine Group
or any Calpine Group member, in each case immediately prior to Completion,
including any accrued and unpaid interest, fees and expenses thereon expressed
in pounds. If any amount comprising an SCCL Intergroup Debt is denominated in a
currency other than pounds, that amount shall be converted to pounds at the
closing mid point pound spot rate applicable to that non-sterling currency on
the Business Day immediately prior to the Completion Date as shown in the
Financial Times (London edition), or if the Financial Times (London edition) is
not published on that date, the closing mid-point pound spot rate applicable to
that non-sterling currency quoted by Barclays Bank plc;
 
   
“Seller Guarantor Officer’s
  means the Officer’s Certificate delivered by or on

17



--------------------------------------------------------------------------------



 



     
Certificate”
  behalf of the Seller Guarantor on the date of this Agreement;
 
   
“Seller’s Auditors”
  means PricewaterhouseCoopers LLP;
 
   
“Seller’s Solicitors”
  means Skadden, Arps, Slate, Meagher & Flom (UK) LLP located at 40 Bank Street,
Canary Wharf, London E14 5DS;
 
   
“Settlement Agreement”
  means the agreement between SCCL and [*] dated 21 October 2004;
 
   
“Settlement Works Fund”
  means the amount standing to the credit of the JSS Account (as that term is
defined in the Supplemental Agreement) from time to time;
 
   
“Shares”
  means the entire issued share capital of each of UK OpCo and SCCL, as
described in Parts A and B, respectively, of Schedule 1;
 
   
“Share Purchase Documents”
  means this Agreement, the Tax Covenant, the Disclosure Letter, the Completion
Documents and any other documents referred to in this Agreement to be entered
into in connection with the consummation of the transactions contemplated
hereby;
 
   
“Site Interface Agreement”
  means the site interface agreement made between SCCL and [*] dated 18
July 1997, as amended;
 
   
“SPA”
  means the steam purchase agreement between SCCL and [*] , as amended;
 
   
“Supplemental Agreement”
  means the supplemental agreement between [*] and SCCL dated 21 October 2004;
 
   
“Supplemental Letter”
  means the supplemental letter agreement in the Agreed Form;
 
   
“Tax” or "Taxation”
  has the meaning ascribed to it in the Tax Covenant;

18



--------------------------------------------------------------------------------



 



     
“Tax Authority”
  has the meaning ascribed to it in the Tax Covenant;
 
   
“Tax Claim”
  means a Tax Warranty Claim or a Claim under the Tax Covenant;
 
   
“Tax Covenant”
  means the Tax Covenant by the Seller (and the Guarantor) in favour of the
Purchaser in the Agreed Form to be executed by the Purchaser and the Seller and
delivered at Completion;
 
   
“Tax Liability”
  has the meaning ascribed to it in the Tax Covenant;
 
   
“Tax Warranties”
  means the Warranties set out in paragraph 15 of Schedule 2;
 
   
“Tax Warranty Claim”
  means a Claim under a Tax Warranty;
 
   
“TCGA 1992”
  means the Taxation of Chargeable Gains Act 1992;
 
   
“Trade Marks”
  means any trade marks, service marks, trade names or internet domain names, in
each case whether registered or unregistered, and including any applications for
the grant or renewal of any such rights and all rights or forms of protection
having equivalent or similar effect anywhere in the world owned or used by the
Seller or any member of the Calpine Group;
 
   
“UK OpCo”
  means Calpine UK Operations Limited, details of which are set out in Part A of
Schedule 1;
 
   
“Unadjusted SCCL Purchase Price ”
  means [*]
 
   
“Unadjusted UK OpCo Purchase Price”
  means [*]
 
   
“Unit”
  means a module of the CCGT, including a gas turbine, steam turbine, electric
generator, heat recovery steam generator and all directly related auxiliaries;

19



--------------------------------------------------------------------------------



 



     
“VAT”
  means Value Added Tax for the purposes of VATA;
 
   
“VATA”
  means the Value Added Tax Act 1994;
 
   
“Warranties”
  means the warranties set out in clause 8.6 and Schedule 2 and “Warranty” shall
be construed accordingly;
 
   
“Warranted Replies”
  means the replies given by or on behalf of the Seller in response due
diligence questions raised by the Purchaser numbered D44, D124, D129, D133,
D134, D148, D149, D181, D167, D238, D269, D274, D279, D286, D287, D290, D299,
D300 and D334 in Appendix 1 of the Disclosure Letter;
 
   
“Waste”
  means waste as defined in Environmental Laws including any substance,
material, effluent or article constituting controlled waste, directive waste,
special waste, hazardous waste, or refuse in each case as defined therein; and
 
   
“Working Hours”
  means 9.30 a.m. to 5.00 p.m. on a Business Day.



1.2   In this Agreement, unless otherwise specified:



  1.2.1   references to clauses, sub-clauses, paragraphs, sub-paragraphs,
Schedules, and the Recitals are to clauses, sub-clauses, paragraphs,
sub-paragraphs and the Recitals of, and the Schedules to this Agreement;    
1.2.2   a reference to any statute or statutory provision shall be construed as
a reference to the same as it may have been, or may from time to time be,
amended, modified or re-enacted except to the extent that any amendment or
modification made or coming into effect of any statute or statutory provision
after the date of this Agreement would increase or alter the liability of the
Seller under this Agreement;     1.2.3   headings to clauses and Schedules are
for convenience only and do not affect the interpretation of this Agreement;    
1.2.4   the Schedules and any attachments form part of this Agreement and shall
have the same force and effect as if expressly set out in the body of this
Agreement, and any reference to this Agreement shall include the Schedules;    
1.2.5   references to this Agreement, or to any other document, or to any
specified provision of this Agreement, or any other document, are to this
Agreement, that document or provision as in force for the time being, as
amended, modified, supplemented, varied, assigned or novated, from time to time;

20



--------------------------------------------------------------------------------



 



  1.2.6   references to a “company” shall be construed so as to include any
company, corporation or other body corporate, wherever and however incorporated
or established;     1.2.7   references to a “person” shall be construed so as to
include any individual, firm, company, government, state or agency of a state or
any joint venture, association or partnership (whether or not having separate
legal personality), its successors and assigns;     1.2.8   words importing the
singular include the plural and vice versa, words importing a gender include
every gender;     1.2.9   references to a “party” or “parties” means a party or
the parties to this Agreement;     1.2.10   references to “indemnify” and
“indemnifying” any person against any circumstance include indemnifying and
keeping that person harmless from all actions, claims and proceedings from time
to time made against that person and all loss or damage and all payments, costs
or expenses made or incurred by that person as a consequence of or which would
not have arisen but for that circumstance;     1.2.11   references to writing
shall include any modes of reproducing words in a legible and non-transitory
form;     1.2.12   references to “pounds” or to “£” shall be construed as
references to the lawful currency for the time being of England and Wales;    
1.2.13   references to times of the day are to London time;     1.2.14   general
words shall not be given a restrictive interpretation by reason of their being
preceded or followed by words indicating a particular class of acts, matters or
things;     1.2.15   where any statement is qualified by the statement “so far
as the Seller is aware” or “to the Seller’s knowledge” or any similar expression
or otherwise refers to the knowledge or awareness of the Seller, that statement
shall be deemed to be made only on the basis of the actual knowledge of any of
Zamir Rauf, Tayeb Tahir, Richard Hinks, Neil Cranswick and Vanessa Bustall
having made reasonable enquiry; and     1.2.16   where any statement is
qualified by the expression “the Purchaser’s actual knowledge” or “so far as the
Purchaser is aware” or any similar expression or otherwise that refers to the
knowledge or awareness of the Purchaser, that statement shall be deemed to be
made only on the basis of the actual knowledge of any of Sean Neely, Christopher
Trower, Paul Evans, Mark Craddock, Ken Oakley, Takashi Umezu, Owen Bannister and
Grant Gillon, each of whom shall be deemed to be aware of the content of any
written report in relation to the Sale Group provided by any Purchaser Party’s
professional advisers and consultants (including legal, financial, environmental
and accounting advisers and consultants) specifically in connection with the
Purchaser’s due diligence investigation of and into SCCL, UK OpCo, the Business,
and the transactions the subject of the Share Purchase Documents but for this

21



--------------------------------------------------------------------------------



 



      purpose such reports will not include (irrespective of any term of such
report) any documents referred to therein save to the extent (i) the document is
attached to such report; or (ii) the content of such document is repeated
verbatim in such report, but without imputing to any such person the knowledge
of any other person).



1.3   Where any indemnity contained in this Agreement is expressed to be on an
after-tax basis, then in calculating the liability of the indemnifying party,
there shall be taken into account having regard to the time value of money:



  1.3.1   the amount by which any liability to Taxation of the party to be
indemnified (or any member of the Group of which that party is a member) is
actually reduced or extinguished as a result of the matter giving rise to the
indemnity claim; and     1.3.2   the amount by which any liability to Taxation
of the party to be indemnified (or any member of the Group of which that party
is a member) is actually increased as a result of the payment by the
indemnifying party in respect of the matter giving rise to the indemnity claim.



2.   SALE AND PURCHASE   2.1   At Completion the Seller shall sell and the
Purchaser shall purchase the Shares and each right attaching to the Shares at or
after the date of this Agreement, including without limitation the right to
receive all dividends, distributions or any return of capital paid or made on or
after the date of this Agreement, with full title guarantee and free from
Encumbrances.   2.2   Title to, beneficial ownership of, and any risk attaching
to the Shares shall pass on Completion. Following Completion, the Purchaser
shall be entitled to exercise all rights attached or accruing to the Shares.  
2.3   The Purchase Price shall be the sum of the purchase price attributable to
the SCCL shares to be acquired pursuant to this Agreement as determined in
accordance with clause 2.3.1 and the purchase price attributable to the UK OpCo
shares to be acquired pursuant to this Agreement as determined in accordance
with clause 2.3.2.



  2.3.1   That part of the Purchase Price attributable to the SCCL shares to be
acquired pursuant to this Agreement is equal to the Unadjusted SCCL Purchase
Price less an amount equal to the SCCL Intergroup Debt:     (a)   plus the
amount by which SCCL’s Net Working Capital exceeds zero; or     (b)   less the
amount by which SCCL’s Net Working Capital is less than zero.     2.3.2   That
part of the Purchase Price attributable to the UK OpCo shares to be acquired
pursuant to this Agreement is equal to the Unadjusted UK OpCo Purchase Price
less any indebtedness owed by UK OpCo to the Calpine Group or any Calpine Group
member, excluding in each case SCCL, at or immediately prior to Completion,
including any interest which has accrued thereon and:     (a)   plus the amount
by which UK OpCo’s Net Working Capital exceeds zero; or

22



--------------------------------------------------------------------------------



 



  (b)   less the amount by which UK OpCo’s Net Working Capital is less than
zero.



    The provisions of clause 7 shall apply in respect of the preparation of the
Completion Balance Sheets and the agreement or determination of the Purchase
Price.   2.4   The Seller waives all rights of pre-emption and other
restrictions on transfer over the Shares conferred on it.   3.   CONDITIONS
PRECEDENT   3.1   Completion is conditional upon the satisfaction (or waiver in
accordance with clause 3.8) of the following conditions precedent on or before
the Long Stop Date:



  3.1.1   the BP Approval having been received in a form satisfactory to the
Seller and the Purchaser;     3.1.2   BP International confirming in a form
satisfactory to the Seller and the Purchaser that BP International will not
exercise its right of first refusal under and in accordance with the terms of
the Participation Agreement, or expiry of the term during which BP International
may exercise its right of first refusal without BP International having
exercised any such right in accordance with the terms of the Participation
Agreement, whichever is the earlier to occur or, if BP International exercises
its right to make a lump sum cash offer under clause 4.2.3 of the Participation
Agreement, the Seller having determined that such offer is not of equivalent
value to that comprising the sale of the Shares pursuant to this Agreement and
the transactions contemplated hereby;     3.1.3   the European Commission
issuing a decision under Article 6(1)(b) of Council Regulation (EC) 139/2004
(the “Regulation”), or being deemed to have done so under Article 10(6) of the
Regulation, declaring the acquisition of the Shares by the Purchaser pursuant to
this Agreement (the “Transaction”) compatible with the Common Market without
attaching to its decision any conditions or obligations and in the event that a
request under Article 9(2) of the Regulation has been made by a Member State,
the European Commission indicating that it has decided not to refer the
Transaction (or any part thereof) or any matter arising therefrom to a competent
authority of a Member State in accordance with Article 9(1) of the Regulation
(the “Anti-Trust Condition”);     3.1.4   the banks and financial institutions
which are to be party to the Facility Agreement and the relevant members of the
BP Group having agreed upon a form of direct agreement which is to become
effective upon Completion on terms reasonably satisfactory to the Purchaser;    
3.1.5   the Reporting Accountants confirming in writing in a form satisfactory
to the Seller and the Purchaser that they are not aware of any fact matter or
circumstance as at the date of such confirmation that would prevent them from
issuing the Accountants Report at Completion, such confirmation to be
accompanied by a draft of the Accountants Report;     3.1.6   the Seller being
satisfied in its sole and absolute discretion that the BP Director is likely to
execute the statutory declaration and to vote in favour

23



--------------------------------------------------------------------------------



 



      of the resolution(s) each referred to in paragraph 1 of Part II of
Schedule 4; and             3.1.7   the Seller having provided the Purchaser
with the Audited Accounts.



3.2   The Seller shall promptly give notice to the Purchaser of the satisfaction
of the Condition Precedent set out in clause 3.1.6.   3.3   The Seller hereby
undertakes to use reasonable efforts to ensure satisfaction of the Condition
Precedents in clauses 3.1.1, 3.1.2, 3.1.5 and 3.1.7 on or before the Long Stop
Date. The Seller undertakes to keep the Purchaser informed as to progress
towards satisfaction of the Conditions Precedent in clauses 3.1.1 and 3.1.2 (the
“BP Conditions”) and undertakes to:



  3.3.1   disclose in writing to the Purchaser immediately upon becoming aware
of anything which may prevent one or both of the BP Conditions from being
satisfied;     3.3.2   notify the Purchaser and (subject to law and any
confidentiality obligations binding upon the Seller) provide copies of any
communications from or on behalf of any BP Group member in relation to the
satisfaction of the BP Conditions or either of them;     3.3.3   provide the
Purchaser (or advisers nominated by the Purchaser) with draft copies of all
submissions to and communications with any BP Group member in relation to the
satisfaction of the BP Conditions or either of them. Provided that it is
reasonably practicable for it to do so, the Seller shall provide such copies at
such time as will allow the Purchaser a reasonable opportunity to provide
comments on such submissions or communications before they are submitted or sent
and provide the Purchaser (or such nominated advisers) with copies of all such
submissions or communications in the form submitted or sent;     3.3.4   where
requested by the Purchaser and where agreed to by the relevant BP Group member,
allow persons nominated by the Purchaser to attend all meetings in relation to
satisfaction of the BP Conditions or either of them with any BP Group member
and, where applicable, to make oral submissions at such meetings; and     3.3.5
  notify the Purchaser within 2 Business Days of a BP Condition being satisfied.



3.3A   Without prejudice to its obligations under Schedule 5, other than an
arrangement, understanding, commitment, agreement or contract:



  3.3A.1   between SCCL and any BP Group member entered into in the ordinary
course of the Business on arm’s length terms;     3.3A.2   with any BP Group
member to which neither Sale Group member is a party and which imposes no
obligation or liability (contingent or otherwise) upon either of them; or    
3.3A.3   required under or contemplated by the Participation Agreement,

24



--------------------------------------------------------------------------------



 



    the Seller shall not enter into (and shall procure that neither Sale Group
member enters into) any arrangement, understanding, commitment, agreement or
contract with any BP Group member and shall not (and shall procure that neither
Sale Group member shall) agree to any amendment to any of the BP Agreements, in
each case without the prior written consent of the Purchaser.   3.4   The
Purchaser hereby undertakes to use reasonable efforts to ensure the satisfaction
of the Anti-Trust Condition and the Conditions Precedent set out in clauses
3.1.4 and 3.1.5 (the “Purchaser Conditions”) on or before the Long Stop Date.
The Purchaser Conditions are given in favour of the Purchaser and, at any time
before the Long Stop Date the Purchaser may, by notice in writing to the Seller,
waive a Purchaser Condition on any terms the Purchaser may decide. The Purchaser
undertakes to keep the Seller informed as to progress towards satisfaction of
the Anti-Trust Condition and the Purchaser Conditions and undertakes to:



  3.4.1   disclose in writing to the Seller immediately upon becoming aware of
anything which may prevent the Anti-Trust Condition or the Purchaser Condition
from being satisfied;     3.4.2   notify the Seller and (subject to law and any
confidentiality obligations binding upon the Purchaser) provide copies of any
communications from any governmental or regulatory body in relation to
satisfaction of the Anti-Trust Condition or from BP in relation to the
satisfaction of the Purchaser Conditions where such communications have not been
independently or simultaneously supplied to the Seller;     3.4.3   provide the
Seller (or advisers nominated by the Seller) with draft copies of all
submissions and communications to governmental or regulatory bodies in relation
to satisfaction of the Anti-Trust Condition or any submissions or communications
to any BP Group member in relation to the satisfaction of the Purchaser
Condition or either of them. The Purchaser shall provide such copies at such
time as will allow the Seller a reasonable opportunity to provide comments on
such submissions and communications before they are submitted or sent and
provide the Seller (or such nominated advisers) with copies of all such
submissions and communications in the form submitted or sent; provided, however
that if the Seller does not provide its comments within the time frame required
for the making of such communications or submissions, the Purchaser may
nonetheless make such communications or submissions;     3.4.4   where requested
by the Seller and where permitted by the governmental or regulatory body, allow
persons nominated by the Seller to attend all meetings in relation to
satisfaction of the Anti-Trust Condition (if any) with such governmental or
regulatory bodies and, where appropriate, to make oral submissions at such
meetings;     3.4.5   where requested by the Seller and where agreed to by the
relevant BP Group member, allow persons nominated by the Seller to attend all
meetings in relation to the satisfaction of the Purchaser Condition with any BP
Group member and, where applicable, to make oral submissions at such meetings;
and     3.4.6   notify the Seller within 2 Business Days of such condition being
satisfied.





25



--------------------------------------------------------------------------------



 



3.5   Each of the Seller and the Purchaser agrees that it shall, upon a request
from the other, promptly co-operate with and provide all necessary information
reasonably required by the other party or by BP International or by any
Competent Authority in respect of all requests and enquiries in connection with
this Agreement and the arrangements relating thereto (including, without
limitation, in relation to the satisfaction of any or all of the Conditions
Precedent) from BP International and/or any such Competent Authority.   3.6  
The Purchaser may terminate this Agreement by notice in writing to the Seller
if, at any time after the date of this Agreement and prior to Completion:



  3.6.1   any event occurs which has a Material Adverse Effect; or     3.6.2  
the Purchaser becomes aware of any fact or circumstance which would entitle it
to make a Claim against a Warrantor for a breach of a Warranty given pursuant to
clause 8.1 or which would, were Completion to occur, entitle it to make a Claim
against a Warrantor pursuant to clause 8.2, where such breach gives or would
give rise to a Material Adverse Effect, determined for this purpose only on the
basis of the difference between (1) the business, assets, financial or trading
condition or results of operations of the Sale Group taken as a whole as they
would have been had the relevant Warranty been true and correct and (2) the
actual position of the Sale Group in these same respects (for the avoidance of
doubt having regard to the fact or circumstance which entitles or which would
entitle the Purchaser to make a Claim against a Warrantor for a breach of clause
8.1 or clause 8.2 (as the case may be)).



3.7   The Seller shall promptly notify the Purchaser (providing reasonable
details of such fact or circumstance (but without any obligation to provide
quantum)) if it becomes aware of a fact or circumstance which would or might
reasonably entitle the Purchaser to terminate this Agreement under clause 3.6.  
3.8   Each of the Conditions Precedent in clauses 3.1.4 and 3.1.7 may be waived
only by the Purchaser giving notice to the Seller in writing. The Condition
Precedent set out in clause 3.1.6 may be waived only by the Seller giving notice
to the Purchaser in writing. Each of the Conditions Precedent set out in clauses
3.1.1 through 3.1.3 (inclusive) and 3.1.5 may be waived only by the Purchaser
and the Seller each giving notice to the other in writing.   4.   CONSIDERATION
  4.1   On or before the fifth (5th) Business Day prior to the date scheduled
for Completion in accordance with clause 6.1, the Seller shall prepare and
deliver to the Purchaser a statement (the “NWC Completion Statement”) setting
out the projected Net Working Capital for each of SCCL and UK OpCo as at
Completion (the sum of such amounts the “Aggregate Projected NWC”) and
specifying the Seller’s estimate of the value of the SCCL Intergroup Debt at
Completion expressed in pounds (the “Estimated SCCL Intergroup Debt”) and the
relevant member(s) of the Calpine Group to which such amounts are due. For the
purposes of determining the Estimated SCCL Intergroup Debt, if any amount
comprising an SCCL Intergroup Debt is denominated in a currency other than
pounds, that amount shall be converted to pounds at the closing mid-point pound
spot rate applicable to that non-sterling currency on the date on which the NWC
Completion Statement is prepared and delivered in accordance with this clause
4.1 as shown in the Financial Times (London edition), or if the Financial Times
(London edition) is not published on that date, the closing mid-point pound spot
rate applicable to that non-sterling currency quoted by Barclays Bank plc. The
NWC Completion Statement shall be determined and prepared by the Seller in good
faith.

26



--------------------------------------------------------------------------------



 



4.2   At Completion and subject to clause 6, the Purchaser shall pay the Seller
(on account of the Purchase Price) the Aggregate Unadjusted Purchase Price less
the Estimated SCCL Intergroup Debt and:



  4.2.1   if the Aggregate Projected NWC is a positive amount in excess of zero,
plus the lesser of (i) such excess and (ii) [*] ; or     4.2.2   if the
Aggregate Projected NWC is less than zero, less the amount (expressed as a
positive number) equal to the deficit.



    The amount payable at Completion as calculated under this clause 4 (the
“Completion Amount”) is payable by the Purchaser to the Seller on Completion in
accordance with clauses 6.3 and 6.4.   4.3   If any payment is made by the
Seller to the Purchaser in respect of any Claim the Purchase Price shall be
deemed to have been reduced by the amount of such payment but in no event shall
the Purchase Price be deemed to be reduced below £10.00 by virtue of the
operation of this clause 4.3.   4.4   Wherever in this Agreement provision is
made for the payment by one party to another (or by or to SCCL), such payment
shall be effected by crediting for same day value in immediately available funds
to the account specified in the payment account details of the party entitled to
the payment (or to SCCL, as the case may be) by way of wire transfer to such
account or accounts as shall have been notified by the party entitled to the
payment (or, in the case of a payment required to be made to SCCL after
Completion, by the Purchaser) at least three (3) Business Days before the due
date for payment.   5.   CONDUCT OF BUSINESS BEFORE COMPLETION   5.1   Subject
to clause 5.2, the Seller shall procure that between the date of this Agreement
and Completion:



  5.1.1   SCCL and UK OpCo shall, unless it has obtained the prior consent of
the Purchaser to do otherwise (such consent not to be unreasonably withheld or
delayed), comply with Part I of Schedule 5;     5.1.2   to the extent applicable
thereto, (i) no member of the Sale Group knowingly or intentionally acts or
omits to act where such act or omission would result in its being in material
breach of any BP Agreement and (ii) each member of the Sale Group uses its
reasonable endeavours to comply with its respective obligations under each of
the BP Agreements to which it is a party.



5.2   Clause 5.1 shall not operate so as to restrict or prevent:



  5.2.1   the entering into of any contract or commitment in the ordinary course
of business and consistent with the relevant Sale Group member’s usual
practices, which contract or commitment is terminable in accordance with its
terms by written notice of six months or less and which is not material in
relation to the Sale Group;     5.2.2   any matter reasonably undertaken by any
member of the Sale Group in an emergency or disaster situation with the
intention of minimising any

27



--------------------------------------------------------------------------------



 



      adverse effect thereof (and of which the Purchaser will be promptly
notified);     5.2.3   the completion or performance of any obligations
undertaken pursuant to any contract or arrangement entered into by any member of
the Sale Group prior to the date of this Agreement provided such contract or
arrangement has been disclosed to the Purchaser in the Data Room, or if the
Seller is aware that such contract or arrangement is not so disclosed, such
contract or arrangement is brought to the attention of the Purchaser and, where
practicable, the Seller consults with the Purchaser in respect of the
obligations to be performed pursuant to such contract or arrangement;     5.2.4
  the payment of any principal, interest and other amounts due and payable by
SCCL in accordance with the terms of the Luxco Loan Agreement, this Agreement or
as required or contemplated by any contractual loan or financing arrangement to
which SCCL or any of SCCL’s Affiliates is a party, in each case without
prejudice to the Warranty set out in paragraph 5.6 of Schedule 2;     5.2.5  
any matter required to be undertaken to comply with this Agreement; or     5.2.6
  any matter undertaken at the written request of the Purchaser.



5.3   The Seller shall use its reasonable efforts to provide, and shall procure
that the Sale Group members provide, the Purchaser and the Purchaser’s Auditors
with such information concerning each of the Sale Group members as the Purchaser
and the Purchaser’s Auditors shall reasonably require and allow the Purchaser
and the Purchaser’s Auditors, and shall procure that each Sale Group members
allows the Purchaser and the Purchaser’s Auditors, reasonable access during
business hours (and upon reasonable notice) to each member of the Sale Group and
its books and records, its employees and advisers, except for work product of,
or privileged communications with, legal counsel, in each case insofar as is
reasonably required for the analysis and verification of the net asset position
of each of the Sale Group members; provided that access pursuant to this clause
5.3 and the exercise by the Purchaser of its rights under this clause 5.3 shall
not interfere with the Seller’s or any member of the Sale Group’s Business
operations or breach the terms of any confidentiality undertakings binding upon
it.   5.4   As soon as reasonably practicable after the date on which it gives
the NWC Completion Statement, the Seller will deliver a copy of the Supplemental
Letter (duly executed by or on behalf of each of the Seller Parties) to the
Purchaser.   6.   COMPLETION   6.1   Completion shall take place at the offices
of the Seller’s Solicitors at 40 Bank Street, Canary Wharf, London E14 5DS:



  6.1.1   on the nineteenth (19th) day after the day on which the last of the
Conditions Precedent is satisfied, or, if such day is not a Business Day, the
next Business Day; or     6.1.2   such earlier date notified by the Seller to
the Purchaser as being the date on which the Luxco Loan and all amounts
thereunder fall due for repayment or prepayment as a result of the redemption of
the Preferred,

28



--------------------------------------------------------------------------------



 



      provided however that such date shall not be less than six (6) Business
Days after the last of the Conditions Precedent are satisfied.



6.1A   If:



  6.1A.1   the Seller gives (or is deemed to give) a notice to the Purchaser
under clause 8.9 on a date less than 4 Business Days prior to the date for
Completion as determined in accordance with clause 6.1; and     6.1A.2   such
notice does not contain a statement from the Seller indicating that the Seller
wishes to disapply the provisions of clause 8.10, then the Completion Date
determined under clause 6.1 shall be postponed to the first Business Day after
the date on which Calpine gives (or is deemed to give) a Reply Notice in respect
of the facts or circumstances described in the Seller’s notice referred to in
clause 6.1A.1.     6.1B   At Completion, all and not part only of the
transactions contemplated by this Agreement to take place at Completion shall
occur and such transactions shall be deemed to occur simultaneously.



6.2   Subject to the terms and conditions hereof (including for the avoidance of
doubt, compliance by the Purchaser with its obligations in clause 6.3), at
Completion the Seller shall do those things required of it in Part I of
Schedule 4 (Completion Arrangements) with any amendments as may be agreed
between the Purchaser and the Seller prior to Completion. The Purchaser may
waive the delivery by the Seller of any document required under Part I of
Schedule 4 for the purposes of proceeding with Completion, but without prejudice
to its rights in respect of the failure by the Seller to deliver the same in
accordance with this clause 6.2.   6.3   Subject to the terms and conditions
hereof (including, for the avoidance of doubt, compliance by the Seller with its
obligations under clause 6.2), at Completion the Purchaser shall:



  6.3.1   do those things required of it in Part II of Schedule 4 (save to the
extent that anything required of the Purchaser in Part II of Schedule 4 requires
the BP Director to execute or deliver any document or to approve any resolution,
it being acknowledged that the Purchaser cannot procure that the BP Director
take any action) with any adjustments or amendments as may be agreed by the
Seller and the Purchaser prior to Completion. The Seller may waive the delivery
by the Purchaser of any document referred to in Part II of Schedule 4 for the
purposes of proceeding with Completion, but without prejudice to its rights in
respect of the failure by the Purchaser to deliver the same in accordance with
this clause 6.3;     6.3.2   pay the Completion Amount to the Seller on account
of the Purchase Price less an amount equal to [*] which amount shall be paid to
the Escrow Account with the Escrow Agent; and     6.3.3   procure that SCCL pays
to the Seller or to its order and to such accounts as it may direct, an amount
equal to the Estimated SCCL Intergroup Debt.



    Any payments required to be made under this clause 6.3 will be made in
accordance with clause 4.4.   6.4   The Seller is not obliged to complete this
Agreement unless the Purchaser complies with all its obligations under clause
6.3. The Purchaser is not obliged to complete this Agreement unless:





29



--------------------------------------------------------------------------------



 



  6.4.1   the Seller complies with all its obligations under clause 6.2; and    
6.4.2   the sale of all the Shares is completed simultaneously.



6.5   If a party (the “Defaulting Party”) fails to comply with its obligations
at Completion under this clause 6 then the Seller (if the Purchaser is the
Defaulting Party) or the Purchaser (if the Seller is the Defaulting Party) may,
by notice in writing to all other parties (i) postpone Completion by not less
than 2 Business Days (to a date no later than [*] ); or (ii) terminate this
Agreement forthwith.   6.6   Neither the Seller nor the Purchaser is obliged to
complete this Agreement if:



  6.6.1   the BP Director fails to deliver at Completion a duly executed
statutory declaration referred to in Part II of Schedule 4 and approve those
resolutions set out in paragraph 1 of Part II of Schedule 4;     6.6.2  
immediately prior to the implementation of the transactions referred to in
paragraph 3 of Part II of Schedule 4, SCCL does not have net assets; or    
6.6.3   the Reporting Accountants fail to deliver the Accountants Report at
Completion,



    PROVIDED that clause 6.6.1 shall not operate if the BP Director resigns from
the board of directors of SCCL and is not replaced prior to Completion unless
the Purchaser provides to the Seller no later than 10 Business Days after being
given notice of such resignation a certificate indicating that it has received
notice from the finance parties under the Facility Agreement confirming that
such financing parties are of the view, having sought the advice of a Queens
Counsel, that the Financial Assistance Procedure intended to be carried out at
Completion, as set out in Part II of Schedule 4, will be adversely affected by
the resignation of the BP Director and that consequently the related condition
precedent in the Facility Agreement is not satisfied (and the Purchaser shall
provide to the Seller a copy of any opinion or memorandum from the leading
counsel in the possession or control of the Purchaser that was obtained by such
finance parties in respect of the resignation of the BP Director from the board
of directors of SCCL). If Completion fails to take place as a result of any of
the circumstances referred to in this clause 6.6 then (subject to clause 17.2)
Completion will automatically be postponed to the day 5 Business Days after the
date on which Completion was (but for this sentence) otherwise due to occur and
that Business Day will be the Completion Date.   6.7   In the event that
Completion does not take place and the appointments and resignations referred to
in paragraph 1 of Part I of Schedule 4 are effective, then the Purchaser shall
(to the extent that it is in its power to do so) procure that a meeting of the
directors of each of UK OpCo and SCCL are immediately held at which resolutions
are passed (i) approving the re-appointment of each of the directors who so
resigned and (ii) accepting the resignation of each of the directors so
appointed. The Purchaser shall procure that each of the directors resigning
pursuant to this clause 6.7 delivers to the board of directors of UK OpCo or
SCCL (as the case may be) a duly executed resignation letter in the Agreed Form.
The Purchaser hereby indemnifies the Seller Parties for any and all actions
undertaken by the directors appointed pursuant to paragraph 1 of Part I of
Schedule 4 prior to their resignation in accordance with this clause 6.7.   6.8
  The Seller and the Purchaser agree that such amounts standing to the credit of
the Escrow Account shall only be applied in accordance with the provisions of
the Escrow Agreement.

30



--------------------------------------------------------------------------------



 



7.   COMPLETION ACCOUNTS   7.1   The Purchaser shall procure that as soon as
possible, and in any event within 60 calendar days of the Completion Date a
draft Completion Balance Sheet (having the same line items as the balance sheet
contained in the Accounts for the Sale Group member to which such draft
Completion Balance Sheet relates and by way of example only, an illustrative
calculation is set out in Appendix I) in respect of each of SCCL and UK OpCo
(such Completion Balance Sheets together the “Draft Completion Balance Sheets”)
are prepared and delivered to the Seller.       Each Draft Completion Balance
Sheet shall include a draft statement of Net Working Capital for the company to
which such Completion Balance Sheet relates. The Draft Completion Balance Sheet
for SCCL shall specify the Purchaser’s calculation of the SCCL Intergroup Debt.
The Purchaser shall prepare the Draft Completion Balance Sheets in accordance
with the Accounting Principles.   7.2   The Seller and the Seller’s Auditors
shall be entitled to review the Draft Completion Balance Sheets for a period of
60 calendar days following receipt from the Purchaser.   7.3   The Purchaser
shall provide the Seller and the Seller’s Auditors with such information as the
Seller and the Seller’s Auditors shall reasonably require or shall procure that
such information is provided to the Seller and the Seller’s Auditors and allow
the Seller and the Seller’s Auditors access to each member of the Sale Group and
its books and records, its employees and advisers (at reasonable times and upon
reasonable notice and subject to the Seller agreeing in favour of the Purchaser
to keep all confidential information disclosed to it in accordance with this
clause 7.3 confidential on the terms as set out in clause 21), and shall use its
reasonable efforts to procure access to the Purchaser’s Auditors (if retained)
and their working papers (or, if the Purchaser’s Auditors are not retained for
the purposes of preparing the draft Completion Balance Sheet, the Purchaser’s
own working papers or equivalent) in each case insofar as is reasonably required
for the analysis and verification of the Draft Completion Balance Sheets
(including the draft statements of Net Working Capital contained therein).   7.4
  At or before the end of the period of 60 calendar days referred to in clause
7.2, the Seller shall either:



  7.4.1   notify the Purchaser that it accepts each Draft Completion Balance
Sheet in its entirety, in which case the Draft Completion Balance Sheets shall
constitute the Completion Balance Sheets (and the amount of the Net Working
Capital shall be the amount set out in the draft Net Working Capital statements
contained therein) and such Draft Completion Balance Sheets shall be final and
binding on the Seller and the Purchaser; or     7.4.2   deliver to the Purchaser
written notice of those items and, where practicable, the amount in each Draft
Completion Balance Sheet or draft statement of Net Working Capital, as
appropriate, which it disputes, in which case only those items or amounts
identified by the Seller (the “Disputed Items”) shall be in dispute and shall be
agreed or determined in accordance with clause 7.5.



7.5   If the Seller delivers a notice under clause 7.4.2 then the Seller and the
Purchaser shall use their respective reasonable endeavours to agree the Disputed
Items within 30 calendar days, or such longer period as may be agreed between
them. Any Disputed Items agreed between the Seller and the Purchaser within that
30 calendar day period shall be reflected in

31



--------------------------------------------------------------------------------



 



    amendments to the Draft Completion Balance Sheets. At the end of that 30
calendar day period, those Disputed Items which have not been agreed between the
Seller and the Purchaser (if any) (“Unresolved Disputed Items”) shall be
referred for final binding determination to such firm of independent accountants
of international standing (the “Expert”) as the Seller and the Purchaser may
agree or, in the absence of agreement within 10 Business Days following the
expiry of such 30 day period, or longer period as agreed between the Seller and
the Purchaser, as may be selected at the request of either the Seller or the
Purchaser by the President of the Institute of Chartered Accountants in England
and Wales, with instructions that the Expert render his decision on the
Unresolved Disputed Items (and any matters specifically relating thereto) and
notify it to the Seller and the Purchaser within 30 days of the Expert accepting
such referral. In each case, the Expert so selected (either by agreement between
the Seller and the Purchaser or otherwise in accordance with this clause 7.5)
shall act as expert and not as arbitrator and the Unresolved Disputed Items in a
Draft Completion Balance Sheet will be determined by the Expert in accordance
with the Accounting Principles and such adjustments as are required to be made
as a result of the Expert’s determination of such Unresolved Disputed Items
shall be made to the Draft Completion Balance Sheet in which such Unresolved
Disputed Items appear or to which such Unresolved Disputed Items relate which
shall then constitute the Completion Balance Sheet (and the amount of the Net
Working Capital shall be the amount set out in the statement of Net Working
Capital as so adjusted) which shall be final and binding on the Seller and the
Purchaser. Each of the Seller and the Purchaser shall respectively provide or
procure the provision to the Expert of all such information as the Expert shall
reasonably require including from their respective Auditors and, in the case of
the Purchaser, such business records and accounts of the Sale Group in the
possession, custody or control of the Purchaser which the Expert shall in its
discretion consider necessary. The decision of the Expert shall, in the absence
of fraud or manifest error, be final and binding on the Purchaser and the
Seller. The Seller and/or the Purchaser shall pay the costs of the Expert as the
Expert may direct failing which such costs shall be borne equally by the Seller
and the Purchaser.   7.6   Within 7 Business Days of the agreement or final
determination of the Completion Balance Sheets (and the Net Working Capital
statements contained therein) as set out in this clause 7:



  7.6.1   if the sum of the Net Working Capital of SCCL and the Net Working
Capital of UK OpCo (the “Aggregate Actual NWC”) is greater than the Aggregate
Projected NWC, the Purchaser shall pay to the Seller an amount equal to the
excess, PROVIDED THAT the maximum amount payable under this clause 7.6.1 shall
not, when added to the amount by which the Completion Amount is increased under
clause 4.2.1 (if any), exceed [*] );     7.6.2   if the Aggregate Projected NWC
is greater than the Aggregate Actual NWC, the Seller shall pay to the Purchaser
an amount equal to the excess;     7.6.3   if the SCCL Intergroup Debt shown in
the Completion Balance Sheets is less than the amount of the Estimated SCCL
Intergroup Debt, then (a) the Seller shall pay (or procure that a Calpine Group
member pays) to SCCL an amount equal to the deficit and (b) subject to and
conditional upon the Seller’s compliance with sub-clause (a) of this clause
7.6.3, the Purchaser shall pay the Seller an amount equal to the deficit; and  
  7.6.4   if the SCCL Intergroup Debt shown in the SCCL Completion Balance Sheet
is in excess of the amount of the Estimated SCCL Intergroup Debt, then (a) the
Seller shall pay (or procure that a Calpine Group member pays) the Purchaser an
amount equal to the excess and (b) subject to and

32



--------------------------------------------------------------------------------



 



      conditional upon the Seller’s compliance with sub-clause (a) of this
clause 7.6.4, the Purchaser shall procure that SCCL pays an amount equal to the
excess to the Seller which amount shall be in full and final settlement of the
SCCL Intergroup Debt and the Seller shall (if requested to do so by the
Purchaser) acknowledge the same in writing to the Purchaser.



    Any payments required to be made under this clause 7.6 will be made in
accordance with clause 4.4.   7.7   The Purchaser shall not be entitled to
recover from the Seller in respect of any Warranty being breached or being
inaccurate or misleading or in respect of any breach of any other provision of
this Agreement (or any other agreement pertaining to this transaction) or in
respect of any indemnity contained in any agreement pertaining to this
transaction to the extent that the amount which the Purchaser seeks to recover
from the Seller has been taken into account in the calculation of Net Working
Capital for either SCCL or UK OpCo.   8.   SELLER’S WARRANTIES   8.1   The
Seller and Calpine (each a “Warrantor”, together the “Warrantors”) warrant to
the Purchaser in the terms set out in Schedule 2 as at the date of this
Agreement. The liability of the Seller and Calpine in relation to the Warranties
shall be joint and several.   8.2   Immediately prior to Completion, the
Warrantors shall be deemed to warrant to the Purchaser in the terms set out in
Schedule 2 by reference to the facts and circumstances subsisting immediately
prior to Completion. For the purposes of this clause 8.2 only, (a) where there
is an express or implied reference in a Warranty to the “date of this
Agreement”, that reference is to be construed as a reference to Completion and
(b) the Relevant Period shall be deemed to end at Completion.   8.3   The
Purchaser’s rights to make a Claim in respect of the Warranties, and the
Warrantors’ liability in respect of any such Claim, shall be limited and/or
excluded as set out in Schedule 3, save in relation to fraud.   8.4   The
Warrantors acknowledge that the Purchaser has entered into this Agreement in
reliance upon the Warranties. Each Warranty is separate and independent and
shall not be limited by reference to or inference from any other Warranty, or
any other term of this Agreement or any document referred to in it.   8.5   The
only Warranties given:



  8.5.1   in respect of Intellectual Property are those contained in paragraph
12 of Schedule 2 and, with the exception of the Warranties contained in
paragraphs 7 and 10 of Schedule 2, each of the other Warranties shall be deemed
not to be given in relation to Intellectual Property;     8.5.2   in respect of
employment matters are those contained in paragraph 14 of Schedule 2 (other than
paragraph 14.9 thereof) and, with the exception of the Warranties contained in
paragraphs 7 and 10 of Schedule 2, each of the other Warranties shall be deemed
not to be given in relation to employment matters;

33



--------------------------------------------------------------------------------



 



  8.5.3   in respect of Tax are those contained in paragraph 15 of Schedule 2
and each of the other Warranties shall be deemed not to be given in relation to
Tax;     8.5.4   in respect of matters related to the Environment are those
contained in paragraphs 16 and 20 and to the extent they relate to environmental
matters paragraphs 4.4.1 and 4.5 of Schedule 2 and each of the other Warranties
shall be deemed not to be given in relation to any matter relating to the
Environment;     8.5.5   in respect of the Property are those contained in
paragraph 17 of Schedule 2 and each of the other Warranties shall be deemed not
to be given in relation to the Property, with the exception of the Warranties
contained in paragraph 7 of Schedule 2 insofar as such Warranties relate to
Property, excluding fixtures;     8.5.6   in respect of the dispersion of salt
from the Facility’s cooling towers into the Environment is that contained in
paragraph 21.11 of Schedule 2 and each of the other Warranties shall be deemed
not to be given in relation thereto; and     8.5.7   in respect of occupational
health and safety are those contained in paragraph 19 of Schedule 2 and each of
the other warranties shall be deemed not to be given in relation to occupational
health and safety.



8.6   Each of Calpine and the Seller Guarantor warrants to the Purchaser that:



  8.6.1   it has the requisite capacity, power and authority to enter into and
perform its obligations under this Agreement;     8.6.2   it has taken all
necessary corporate action required by its articles of association (or like
constitutional documents) to permit it to enter into and perform its obligations
under this Agreement;     8.6.3   this Agreement constitutes a binding
obligation on it in accordance with its terms;     8.6.4   the execution and
delivery of, and the performance of its obligations under this Agreement will
not:     (a)   result in a breach of any provision of its constitutional or
organisational documents; or     (b)   result in a breach of any order, judgment
or decree of any court or governmental agency to which it is a party or by which
it is bound or any contractual commitment to which it is bound; or     (c)  
result in it being or becoming subject to or threatened by any procedures or
steps which are analogous to those contained in paragraph 18 of Schedule 2 in
any jurisdiction, including the United States of America;     8.6.5   it is not,
in any jurisdiction (including the United States of America) subject to or
threatened by any procedures or steps which are analogous

34



--------------------------------------------------------------------------------



 



      to those contained in paragraph 18 of Schedule 2, nor are any such
procedures or steps pending; and     8.6.6   the Seller Guarantor Officer’s
Certificate is true and accurate.



8.7   Save as set out in clause 3.6, a breach of Warranty by the Warrantors
shall not entitle the Purchaser to rescind or terminate this Agreement, or any
part of it, whether before or after Completion.   8.8   The Seller shall
indemnify the Purchaser, and keep the Purchaser indemnified, on demand against
each Loss which the Purchaser or any Sale Group member incurs arising (directly
or indirectly) out of:



  8.8.1   [*]     8.8.2   [*] .



8.9   The Seller shall promptly notify the Purchaser if it becomes aware of a
fact or circumstance (providing reasonable details of such fact or circumstance
(but without any obligation to provide quantum)) which would, if Completion were
to occur, give rise to a Claim by the Purchaser under clause 8.2. Any notice
given under clause 3.7 shall be deemed to have also been given under this clause
8.9.   8.10   In the event that the Seller provides (or is deemed to provide) a
notice to the Purchaser pursuant to clause 8.9, then (unless the Seller states
in such notice that it wishes to disapply the provisions of this clause 8.10
(such disapplication without prejudice to the Purchaser’s rights (if any) under
this Agreement) in relation to the fact or circumstance referred to in the
Seller’s notice:



  8.10.1   the Purchaser shall within 2 Business Days of delivery of the notice
referred to in clause 8.9, deliver to the Seller a notice (a “Response Notice”):
    (a)   whether or not the Purchaser believes that, if Completion were to
occur, it would have a Claim against either of the Warrantors;     (b)   the
Purchaser’s good faith estimate of the amount of such Claim (which estimate
shall be without prejudice to the Purchaser’s right to seek to recover some
other amount in respect of such Claim); and     (c)   if the Purchaser’s good
faith estimate of the amount of such Claim exceeds £125,000 (one hundred and
twenty five thousand pounds) (such Claim being referred to as an “Incipient
Claim”), whether or not the Purchaser waives and forever discharges and releases
the Warrantors from such Incipient Claim,

provided that if the Purchaser does not deliver to the Seller a Response Notice
within 2 (two) Business Days in accordance with the terms of this clause 8.10.1,
then the Purchaser shall be deemed not to have waived and forever discharged and
released the Seller from such Incipient Claim; and



  8.10.2   within 2 Business Days of receipt by the Seller of a Response Notice
in respect of an Incipient Claim that is not waived (or deemed not to be waived)
by the Purchaser, Calpine shall deliver to the Purchaser on behalf

35



--------------------------------------------------------------------------------



 



      of the Warrantors a notice (a “Reply Notice”) stating whether or not the
Seller wishes to terminate this Agreement and, if such notice states that the
Seller wishes to terminate this Agreement, then this Agreement shall terminate
in accordance with clause 17.1 (provided that, for the avoidance of doubt, if
the Seller fails to deliver a Reply Notice within such 2 Business Day period
then it shall be deemed to have delivered a Reply Notice stating that it does
not wish to terminate this Agreement). If the Seller delivers (or is deemed to
deliver) a Reply Notice that indicates that it does not wish to terminate this
Agreement pursuant to this clause 8.10.2, then Completion shall be without
prejudice to the Purchaser’s rights against the Seller or Calpine (if any) in
respect of the fact, matter or circumstance described in the notice given under
clause 8.9.



    All notices under this clause 8.10 shall be given by facsimile in accordance
with the provisions of clause 19 and, in respect of any notice to be given to
the Seller, a copy shall be sent to Calpine in accordance with clause 19.3.  
8.11   Notwithstanding any provision of this Agreement to the contrary, Calpine
shall have no liability under or in respect of this Agreement, the Share
Purchase Documents or any of the transactions contemplated herein or therein (or
in connection with the performance or non-performance of this Agreement or any
Share Purchase Document) except contractual damages in respect of the Warranties
expressly given or deemed repeated by it pursuant to this clause 8 and
Schedule 2, and then subject to the terms and conditions of this Agreement,
including Schedule 3.   8.12   Subject to clauses 8.13 and 8.14, the Seller
shall indemnify the Purchaser as trustee for SCCL in respect of any losses,
liabilities, damages and costs and expenses (including reasonable legal defence
costs) incurred by SCCL to the extent that they arise from any claim or
proceedings for damages or Remedial Action brought against SCCL by any member of
the BP group or any Competent Authority within eighteen months of the date of
this Agreement to the extent that such claim or proceedings relates to any
alleged or actual emission of chlorides from the cooling towers of the Facility
and any actual or alleged resulting deposition of any such chlorides on the
Complex Site (as defined in the Lease of the Property dated 26 September 2003)
or elsewhere prior to Completion.   8.13   The Seller shall not be liable for
any claim under clause 8.12 to the extent that it arises from or is increased:



  8.13.1   due to any failure by SCCL to operate the Facility in the manner of a
reasonable and prudent operator after Completion;     8.13.2   by the worsening
or aggravation by any person (other than the Seller or by any person authorised
on its behalf) after Completion of any circumstances or states of affairs
(including without limitation the condition of any plant or equipment at or any
part of the Facility) comprising the subject matter of such claim;     8.13.3  
by any change after Completion in the production capacity of the Facility;    
8.13.4   by any change after Completion in any operations or maintenance
(including without limitation their manner and intensity) at the Property or the
Facility (in each case including any part thereof);

36



--------------------------------------------------------------------------------



 



  8.13.5   by any amendment or alteration to or extension or renewal after
Completion of any deed, contract, lease or other agreement including without
limitation the BP Agreements to the extent that such claim would not have arisen
under such deed, contract, lease or other agreement in its form at the date of
this Agreement;     8.13.6   by any development of, alteration to or extension
of or addition to the Facility (including any part thereof) after Completion;  
  8.13.7   by any variation of or modification to any permit, consent, licence
or other permission issued by a Competent Authority or an application for or
issue of any such new permit, consent, licence or other permission; and/or    
8.13.8   by any waiver, release, reduction or extinction of any of the rights of
SCCL described in clause 8.14 below.



8.14   The Seller shall not be liable under clause 8.12 above, until SCCL has
enforced and exhausted all its rights (including without limitation those
arising under the EPC contract) against any relevant person (including without
limitation Mitsubishi) insofar as they relate to or concern the subject matter
of any claim which could be brought under clause 8.12 above. The Purchaser shall
procure that SCCL shall promptly and diligently take all such action within
SCCL’s power as is necessary to compel Mitsubishi to carry out or pay for all
works and measures necessary to reduce the carry over of particles of water from
the cooling towers of the Facility and any deposition of chlorides including
without limitation and where relevant the commencement of any proceedings (save
where the prospects of such proceedings being successful are low and the Seller
has given its written consent to the Purchaser or SCCL not to pursue such
proceedings (such consent not to be unreasonably withheld or delayed)). The
Purchaser shall and shall procure that SCCL shall give the Seller all
information which the Seller reasonably requests about such works and measures
at all times and allow the Seller to monitor the progress of such works and to
the extent that it is able to procure the same to participate in any relevant
meetings with consultants or contractors.   8.15   No Claim can be brought under
any of the Warranties to the extent that its subject matter falls within the
scope of the indemnities in clause 8.12 above or would so fall if it were not
for any limitations contained in clauses 8.12 to 8.14 above or the limitation on
the total aggregate liability of the Seller contained in paragraph 2.4(a) of
Schedule 3.   8.16   Promptly after SCCL or any other member of the Purchaser’s
Group becomes aware of any matter which might reasonably be expected to give
rise to a Claim by the Purchaser under clause 8.12 (whether at that time or in
the future) it shall provide written details thereof to the Seller and
thereafter keep the Seller reasonably informed as to the progress of such
matter.   8.17   Each Seller Party shall indemnify the Purchaser, and keep the
Purchaser indemnified, on demand against each Loss which the Purchaser incurs
whether before or after the start of an action arising (directly or indirectly)
out of:



  8.17.1   the settlement of a Claim against such Seller Party for a breach of
(in the case of the Seller) clause 8.1 or clause 8.2 or (in the case of the
Seller Guarantor) clause 8.6 or (in either case) the enforcement of such a
settlement; and     8.17.2   legal proceedings against such Seller Party in
respect of a Claim against that Seller Party for a breach of (in the case of the
Seller) clause 8.1 or

37



--------------------------------------------------------------------------------



 



      clause 8.2 or (in the case of the Seller Guarantor) clause 8.6 or (in
either case) the enforcement of a judgment obtained in such proceedings.



8.18   Each Purchaser Party shall indemnify the Seller, and keep the Seller
indemnified, on demand against each Loss which the Seller incurs whether before
or after the start of an action arising (directly or indirectly) out of:



  8.18.1   the settlement of a Claim against such Purchaser Party for a breach
of clause 9 or the enforcement of such a settlement; and     8.18.2   legal
proceedings against such Purchaser Party in respect of a Claim against that
Seller Party for a breach of clause 9 or the enforcement of a judgment obtained
in such proceedings.



8.19   Notwithstanding any provision of this Agreement to the contrary, none of
the Warranties given or deemed repeated by any of Calpine, the Seller or the
Seller Guarantor shall be breached or proved false in whole or in part by virtue
of the actual or intended incurrence of indebtedness or the granting of security
by SCCL at Completion as contemplated by Part II of Schedule 4.



9.   PURCHASER PARTIES’ WARRANTIES



9.1   Each of the Purchaser Parties warrants to the Seller that:



  9.1.1   it has the requisite capacity, power and authority to enter into and
perform its obligations under this Agreement and the other Share Purchase
Documents to which it is a party;     9.1.2   it has taken all necessary
corporate action required by its articles of association (or like constitutional
documents) to permit it to enter into and perform its obligations under this
Agreement and the other Share Purchase Documents to which it is a party;    
9.1.3   this Agreement constitutes, and the other Share Purchase Documents to
which it is a party will, when duly executed by it and the other parties
thereto, constitute binding obligations on them in accordance with their
respective terms;     9.1.4   the execution and delivery of, and the performance
of its obligations under this Agreement and the other Share Purchase Documents
to which it is a party will not:     (a)   result in a breach of any provision
of its constitutional or organisational documents; or     (b)   result in a
breach of any order, judgment or decree of any court or governmental agency to
which it is a party or by which it is bound or any contractual commitment by
which it is bound;     9.1.5   Mitsui owns indirectly 30% of the issued share
capital of the Purchaser and IPR owns indirectly 70% of the issued share capital
of the Purchaser; and

38



--------------------------------------------------------------------------------



 



  9.1.6   it is not, in any jurisdiction (including the United States of
America) subject to or threatened by any procedures or steps which are analogous
to those contained in paragraph 18 of Schedule 2 and nor are any such procedures
or steps pending.



9.2   The Purchaser warrants to the Seller that, so far as the Purchaser is
aware:



  9.2.1   the resources used to fund the purchase of the Shares or otherwise
used by any member of the Purchaser’s Group in connection with, or in the
performance of its obligations under this Agreement or any Completion Documents
are not derived, in any country, either directly or indirectly, from drug
trafficking, bribery, money laundering, terrorism, trafficking of arms, or any
other activity, whether or not considered legal in the relevant country, if such
activity would be illegal had it occurred in the United Kingdom; and     9.2.2  
neither the Purchaser nor any other member of the Purchaser’s Group nor any
person acting on its or their behalf has made, offered, promised or authorised
any payment or given, offered promised or authorised the giving of anything of
material value to any official or employee of any government or any department,
agency or instrumentality thereof, any political party or candidate for
political office, any officer or employee of any public international or
multilateral organisation or any person who has done or may do any of the things
mentioned in this clause 9.2.2 in connection with the Project, this Agreement or
any Completion Documents or any transaction referred to herein or therein or
supported, sponsored, facilitated or financed any act of terrorism or terrorist
person or group in any way.



9.3   The Purchaser warrants to the Seller that:



  9.3.1   it will have the necessary cash resources to meet its obligations at
Completion under this Agreement; and     9.3.2   as at the date of this
Agreement, it does not intend to bring any Claim against the Seller.



10.   UNDERTAKINGS



10.1   The Seller agrees and undertakes that (in the absence of fraud) it has no
rights against and shall not make any claim against any employee, director,
agent, officer or adviser of the Sale Group or of any shareholder or Affiliate
of the Sale Group, in each case on whom it may have relied before agreeing to
any term of this Agreement or any other agreement or document referred to herein
(including the Disclosure Letter) or entering into this Agreement or any other
agreement or document referred to herein. The Purchaser agrees and undertakes
that (in the absence of fraud) it has no rights against and shall not make any
claim against any employee, director, agent, officer or adviser of the Calpine
Group or of any shareholder or Affiliate of the Calpine Group, in each case on
whom it may have relied before agreeing to any term of this Agreement or any
other agreement or document referred to herein (including the Disclosure Letter)
or entering into this Agreement or any other agreement or document referred to
herein.   10.2   The Purchaser undertakes to the Seller that it shall, and shall
procure that each member of the Sale Group shall, preserve for a period of at
least seven (7) years (or any longer period as may

39



--------------------------------------------------------------------------------



 



    be required by law or relevant regulations from time to time) from
Completion all books, records and documents of the Sale Group existing at
Completion. The Purchaser shall permit and allow, and shall procure that the
relevant member of the Sale Group shall permit and allow, upon reasonable
written notice (and in any event within seven (7) days of written notice being
given) and during Working Hours, the employees, agents and professional advisers
of the Seller or any member of the Calpine Group specified in such notice
reasonable access to such books, records and documents and the right to inspect
the same and at the Seller’s expense, make copies thereof. The Seller hereby
agrees (for itself and on behalf of any of its employees, agents and
professional advisers) in favour of the Purchaser to keep confidential all
confidential information disclosed to it or which it learns as a result of being
given access to the books, records and documents under this clause 10.2 on the
same terms as set out in clause 21.2.



10.3   The Purchaser undertakes to the Seller (for itself and for the benefit of
SCCL) that, subject to the delivery of the Accountants Report at Completion, the
net assets of SCCL will not be reduced as a result of the transactions
contemplated by paragraph 3 of Part II of Schedule 4 and, if such a reduction
would occur as a result of such transactions, then the Purchaser shall procure
that, simultaneous with such transactions, SCCL’s net assets are increased by an
amount at least equal to such reduction, provided that nothing in this clause
10.3 shall require the Purchaser to make good any reduction of net assets
(whether by way of subscription for share capital or otherwise) occurring as a
result of such transactions or incur any liability for an amount in excess of
[*]   10.4   The Seller agrees that it shall (and that it will procure that SCCL
shall) use all reasonable endeavours to procure the delivery of the Accountants
Report at Completion and the Purchaser agrees to provide all assistance
reasonably requested by the Seller in connection with the preparation of the
Accountants Report.



11.   EFFECT OF COMPLETION



11.1   Any provision of this Agreement and any other documents referred to
herein which are capable of being performed after (but which has not been
performed at or before Completion) and all Warranties and other undertakings
contained in or entered into pursuant to this Agreement shall remain in full
force and effect notwithstanding Completion.



12.   REMEDIES AND WAIVERS



12.1   No delay or omission on the part of any party to this Agreement in
exercising any right, power or remedy provided by law or under this Agreement or
any other documents referred to herein shall impair such right, power or remedy,
or operate as a waiver thereof.   12.2   The single or partial exercise of any
right, power or remedy provided by law or under this Agreement shall not
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy.



13.   CONDUCT OF CLAIMS



13.1   Without prejudice to the provisions of clause 3.7.5 of the Participation
Agreement (if applicable), upon the Purchaser or a member of the Sale Group
becoming aware of any claim, action or demand against it by a third party or
matter of which the Purchaser is aware is reasonably likely to give rise to any
Claim by the Purchaser under this Agreement other than a Tax Claim or an
Environmental Indemnity Claim (“Third Party Claim”), the Purchaser shall and
shall procure that the relevant member of the Sale Group shall:

40



--------------------------------------------------------------------------------



 



  13.1.1   promptly, and in any event within 10 Business Days of becoming aware
(i) of the claim, action or demand or (ii) that the relevant matter is
reasonably likely to give rise to a Claim, notify the Seller by written notice;
    13.1.2   at the request of the Seller and subject to the Seller indemnifying
the Purchaser and the relevant member of the Sale Group against any reasonable
liability, costs, damages or expenses which may be reasonably and properly
incurred thereby, allow the Seller, subject to the directions and requirements
of any relevant insurer (if the claim is covered by a valid policy of insurance)
to take the sole conduct of such actions as the Seller may deem appropriate in
connection with any such Third Party Claim in the name of the Purchaser or the
relevant member of the Sale Group and in that connection the Purchaser shall
give or cause to be given to the Seller all such assistance as the Seller may
reasonably require in avoiding, disputing, resisting, settling, compromising,
defending or appealing any such Third Party Claim. The Seller shall:    
13.1.2.1   in response to reasonable requests from the Purchaser from time to
time, keep the Purchaser informed of the progress of the Third Party Claim;    
13.1.2.2   provide the Purchaser with copies of such documentation relating to
the Third Party Claim as it may reasonably request subject to legal privilege
(unless disclosure can be made without loss of privilege) and relevant duties of
confidentiality; and     13.1.2.3   give the Purchaser such opportunities as it
may reasonably request to make representations regarding the conduct of the
Third Party Claim;     13.1.3   subject to the Seller indemnifying the Purchaser
and the relevant member of the Sale Group against any reasonable liability,
costs, damages or expenses which may be reasonably and properly incurred
thereby, take such action and give such information and access to relevant
personnel, premises, chattels, documents and records to the Seller and its
professional advisers as the Seller may reasonably request (save, for the
avoidance of doubt, to the extent that any information, documents or records:
(i) constitute internal memoranda of the Purchaser’s Group which relate directly
to a potential Claim which may be made against the Seller and not to the factual
circumstances underlying such potential Claim, or (ii) are subject to legal
privilege unless disclosure can be made without loss of privilege) or
(iii) information which the Purchaser is obliged to keep confidential and the
Purchaser and the relevant member of the Sale Group shall take (or procure the
taking of) such action and give (or procure the giving of) such information and
assistance in order to avoid, dispute, resist, mitigate, settle, compromise,
defend or appeal any claim in respect a Third Party Claim or adjudication with
respect thereto as the Seller may reasonably require;     13.1.4   make no
admission of liability, agreement, settlement or compromise in relation to any
such Third Party Claim or adjudication without the prior written consent of the
Seller. If the Seller agrees with the third party to settle or compromise a
Third Party Claim, and the Purchaser refuses to agree to such settlement or
compromise then, if the amount for which the Seller subsequently becomes liable
exceeds the figure at which it would

41



--------------------------------------------------------------------------------



 



      have so settled or compromised the relevant Third Party Claim, the Seller
shall not be liable for the excess amount or any costs or liabilities incurred
since the proposed date of settlement or compromise; and



  13.1.5   take all necessary action to mitigate its loss to the extent it is
within its power to do so.



13.2   Clause 9 (Conduct of Tax Claims) of the Tax Covenant shall apply to a Tax
Warranty Claim.   14.   BASIS OF RECOVERY   14.1   Where any payment is made
pursuant to a claim for breach of this Agreement or under an indemnity given
under this Agreement (but not under the Tax Covenant or in relation to the Tax
Warranties) and the Losses incurred in relation to the claim give rise to a
Relief in the hands of any member of the Calpine Group or the Purchaser Group
(as the case may be), then to the extent that such Relief results in an actual
saving of Tax, the Seller or the Purchaser (as the case may be) shall, on the
date on which the Tax so saved would otherwise first have been due and payable,
pay (or procure that the relevant member of the Calpine Group or the Purchaser
Group shall pay) to the other party an amount equal to the Tax so saved provided
that:



  14.1.1   in determining when any such Relief has been utilised, any other
Relief arising in the same or earlier accounting periods shall be deemed to take
priority to such Relief and such Relief shall be deemed to take priority to any
other Relief arising in subsequent accounting periods; and     14.1.2   to the
extent that such Relief has not been utilised within seven (7) years of the date
of this Agreement, no payment shall be required to be made pursuant to this
clause.



14.2   The Seller or the Purchaser may (at its own cost and expense) at any time
issue an instruction (the party issuing the instruction is referred to in this
clause as the “Requesting Party”) to the other’s auditors (the party so notified
is referred to in this clause as the “Notified Party”) to determine in writing
the extent of any Relief referred to in clause 14.1 which has arisen. If such
auditors determine in writing that a Relief has arisen and been utilised in
accordance with clause 14.1 (as so determined in writing) the Notified Party
shall pay to the Requesting Party the amount so determined by the relevant
auditors within five (5) days of its receipt of a copy of the auditors written
determination.   14.3   If a written determination has been issued as referred
to in clause 14.2, the Seller or the Purchaser may on or before the third
anniversary of such determination issue a request to the relevant company’s
auditors:



  14.3.1   to review (at the expense of the party requesting the review, or
where a payment becomes due under clause 14.4, at the expense of the party which
is required to make such payment under clause 14.4) such written determination
in the light of all relevant circumstances at the time of the review; and    
14.3.2   to determine in writing whether in the light of such circumstances the
original written determination should be amended.



14.4   If the new written determination referred to in clause 14.3 states that
the original written determination should be amended, an adjusting payment equal
to the difference between the

42



--------------------------------------------------------------------------------



 



    sum in the original written determination and the sum in the amended written
determination shall be made by the Requesting Party or the Notified Party (as
appropriate) as soon as reasonably practicable.



15.   TRADE MARKS       The Purchaser hereby undertakes to the Seller to procure
that each member of the Sale Group ceases to use or display in any manner
whatsoever the Trade Marks or any similar mark, name, design or logo as soon as
reasonably practicable (and in any event within 90 days) following Completion.  
16.   ASSIGNMENT AND NOVATION   16.1   All (and not part only) of the benefits
of this Agreement shall be assignable:



  16.1.1   by the Purchaser to a member of the Purchaser’s Group, or     16.1.2
  by the Seller to a member of the Calpine Group,

PROVIDED THAT, in either case, any assignment made to a person in accordance
with clauses 16.1.1 or 16.1.2 (each such person a “Permitted Assignee”) is
subject to the conditions that if such Permitted Assignee shall subsequently
cease to be a member of the Purchaser’s Group or the Calpine Group, the
Purchaser or the Seller (as the case may be) shall procure that prior to the
Permitted Assignee ceasing to be an Affiliate thereof, the Permitted Assignee
assigns the benefit of this Agreement back to the assigning party or to another
member of the Purchaser’s Group or the Calpine Group (as the case may be).



16.2   The Purchaser (or any Permitted Assignee, including under clause 16.3)
may charge or assign the benefit of this Agreement to any bank or financial
institution or any other person by way of security for the purposes of or in
connection with the financing (whether in whole or in part) by the Purchaser
and/or SCCL of the acquisition of the Shares or any other transactions
contemplated by this Agreement. Any such bank, financial institution or person
(or any administrative receiver or other person appointed to enforce such
security) may charge or assign such rights on, for the purpose of or in
connection with, any enforcement of the security under such financing
arrangements.   16.3   At any time prior to Completion the Purchaser Guarantors
may give notice to the Seller Parties indicating that they wish the Seller
Parties to agree to the novation of the obligations of the Purchaser under this
Agreement to a Permitted Assignee and provided that:



  16.3.1   the Permitted Assignee is an Approved Transferee within the meaning
of the Participation Agreement;     16.3.2   such novation is conditional upon
such Permitted Assignee remaining a member of the Purchaser’s Group at all times
prior to Completion (failing which the obligations of the Purchaser as novated
to the Permitted Assignee shall be novated to the Purchaser or another Permitted
Assignee); and     16.3.3   the liability of the Seller Parties under this
Agreement is not increased as a result of such novation,

then the Seller Parties will execute all such documents as may reasonably be
required to novate the obligations of the Purchaser to the nominated Permitted
Assignee and following

43



--------------------------------------------------------------------------------



 



such novation each reference in this Agreement to the Purchaser (including in
clause 26) shall be construed as a reference to the Permitted Assignee.



16.4   In the event of an assignment in accordance with clause 16.1 or clause
16.2 or a novation in accordance with clause 16.3, each of the Purchaser and the
Seller (as the case may be) hereby agrees that the liability of the other party
in respect of any Claim or any liability arising out of or in connection with
this Agreement or the Tax Covenant howsoever arising shall be no greater than it
would otherwise have been had any such assignment or novation not occurred.  
16.5   Neither this Agreement (nor any part of it) is assignable by the Calpine
or the Seller Guarantor without the prior written consent of the Purchaser.
Neither this Agreement nor any part of it is assignable by either of the
Purchaser Guarantors without the prior written consent of the Seller.   16.6  
Except as expressly permitted by this clause 16, any assignment of this
Agreement shall be void.   17.   TERMINATION   17.1   This Agreement may be
terminated as follows:



  17.1.1   by mutual written consent of the Seller and the Purchaser;     17.1.2
  upon notice by either the Seller or the Purchaser if any of the Conditions
Precedent shall not have been satisfied (or, in the case of the Purchaser
Conditions, waived by the Purchaser) prior to 3:00 p.m. on the Long Stop Date;  
  17.1.3   by the Purchaser in accordance with clause 3.6;     17.1.4   by the
Purchaser or the Seller in accordance with clause 6.5; or     17.1.5   by the
Seller in accordance with clause 8.10.2.



17.2   This Agreement will terminate automatically at 5:00 p.m. on 30
August 2005 unless Completion has occurred prior to that time.   17.3   If this
Agreement is terminated in accordance with clause 17.1 or terminates in
accordance with clause 17.2 and without limiting any party’s right to claim
damages in respect of antecedent breaches, all obligations of the parties under
this Agreement shall end (except for the provisions of clauses 19, 20, 21, 22
and 32) but all rights and liabilities of the parties which have accrued before
termination shall continue to exist.   18.   FURTHER ASSURANCE   18.1   Each of
the Parties shall from time to time at its own cost, on being required to do so
by any other party to this Agreement, now or at any time in the future, do or
procure the doing of all such acts and/or execute or procure the execution of
all such documents in a form satisfactory to the party concerned as they may
reasonably consider necessary to transfer the Shares to the Purchaser and
otherwise give full effect to this Agreement.   18.2   This Agreement may only
be varied in writing signed by each of the parties.

44



--------------------------------------------------------------------------------



 



19.   NOTICES



19.1   Any notice or other communication given or made under or in connection
with the matters contemplated by this Agreement shall be in writing.



19.2   Any such notice or other communication shall be delivered personally or
sent by international recognised courier or by facsimile to the address or the
facsimile number provided in clause 19.3 (marked for the attention of the person
identified in the clause) and, if so delivered or sent, shall be deemed to have
been duly given or made as follows:



  19.2.1   if sent by personal delivery, upon delivery at the address of the
party to whom such notice is addressed;



  19.2.2   if sent by international recognised courier, two (2) Business Days
after the date of posting; and



  19.2.3   if sent by facsimile, when dispatched,



    PROVIDED THAT if, in accordance with the above provisions, any such notice
or other communication would otherwise be deemed to be given or made outside
Working Hours, such notice or other communication shall be deemed to be given or
made at the start of Working Hours on the next Business Day.



19.3   The relevant addressee and facsimile number of each party for the
purposes of this Agreement, subject to clause 19.4, are:

          Name of party:   For the attention of:   Facsimile No.:
Calpine UK Holdings Limited
c/o Skadden Arps Slate
Meagher & Flom (UK) LLP
40 Bank Street
Canary Wharf
London E14 5DS
  Douglas Nordlinger   +44 (0) 20 7072 7030
 
       
with a copy to Calpine
       
 
       
Calpine Corporation
50 West San Fernando Street
San Jose
California 95113
USA
  General Counsel   +1 408 794 2434
 
       
Quintana Canada Holdings, LLC
50 West San Fernando Street
San Jose
California 95113
USA
  General Counsel   +1 408 794 2434
 
       
with a copy to Calpine
       
Normantrail (UK Co 3) Limited
Senator House
85 Queen Victoria Street
London EC4V 4DP
  The Company Secretary   +44 (0) 20 7320 8770

45



--------------------------------------------------------------------------------



 



          Name of party:   For the attention of:   Facsimile No.:
with a copy to each of the
Purchaser Guarantors
       
 
       
International Power plc
Senator House
85 Queen Victoria Street
London EC4V 4DP
  The Company Secretary   +44 (0)20 7320 8770
 
       
with a copy to Mitsui
       
 
       
Mitsui & Co., Ltd
2-1, Ohtemachi 1-chome
Chiyoda-ku
Tokyo
Japan
with a copy to IPR
  The General Manager
Second Project
Development Department

Power & Infrastructure
Project Development
Division

  +81 (0) 3 3285 9783



19.4   A party may notify the other parties to this Agreement of a change to its
name, relevant addressee, address or fax number for the purposes of clause 19.3
PROVIDED THAT such notification shall only be effective on:



  19.4.1   the date specified in the notification as the date on which the
change is to take place; or



  19.4.2   if no date is specified or the date specified is less than five
(5) clear Business Days after the date on which notice under this clause 19.4 is
given, the date falling five (5) clear Business Days after notice of any such
change has been given.



20.   ANNOUNCEMENTS



20.1   Subject to clause 20.2, no announcement concerning the sale of the Shares
or any ancillary matter shall be made by any member of the Purchaser’s Group or
any member of the Calpine Group without the prior written approval of the Seller
or the Purchaser (respectively), such approval not to be unreasonably withheld
or delayed.



20.2   Any party (or any of its Affiliates) may make an announcement concerning
the sale of the Shares or any ancillary matter if and to the extent required by:



  20.2.1   the law of any relevant jurisdiction;



  20.2.2   existing contractual obligations; or



  20.2.3   any securities exchange or regulatory or governmental body to which
any party (or any of its Affiliates) is subject or submits, wherever situated,
whether or not the requirement has the force of law,



    in which case the party which is required to make the announcement shall
take all such steps as may be reasonable and practicable in the circumstances to
agree the contents of such announcement with the Purchaser (in the case of an
announcement by a Seller Party or any of its Affiliates) or the Seller (in the
case of an announcement by a Purchaser Party or any of its Affiliates) before
making such announcement PROVIDED THAT any such announcement shall be made only
after notice to the Purchaser or the Seller (as the case may be).

46



--------------------------------------------------------------------------------



 



20.3   The restrictions contained in this clause shall continue to apply after
Completion without limit in time.



21.   CONFIDENTIALITY



21.1   Subject to clauses 21.3 and 21.4, the Purchaser undertakes to the Seller
that it will (and that it will procure that each member of the Purchaser Group
will) treat as strictly confidential all information received or obtained as a
result of entering into or performing this Agreement which relates to:



  21.1.1   the provisions of this Agreement;



  21.1.2   the negotiations relating to this Agreement (or any other document
referred to herein);



  21.1.3   the subject matter of this Agreement (or any other document referred
to herein); or



  21.1.4   Calpine and each member of the Calpine Group.



21.2   Subject to clauses 21.3 and 21.4, the Seller undertakes to the Purchaser
that it will (and that it will procure that each member of the Seller Group
will) treat as strictly confidential all Confidential Information and all
information received or obtained as a result of entering into or performing this
Agreement which relates to:



  21.2.1   the provisions of this Agreement;



  21.2.2   the negotiations relating to this Agreement (or any other document
referred to herein);



  21.2.3   the subject matter of this Agreement (or any other document referred
to herein); or



  21.2.4   the Purchaser’s Group.



21.3   Information which would otherwise be confidential by virtue of clause
21.1 or clause 21.2 may be disclosed by the Purchaser (or a Purchaser Group
member) or by the Seller (or by a Calpine Group member), as the case may be, if
and to the extent:



  21.3.1   it is required by the law of any relevant jurisdiction;



  21.3.2   it is required by any securities exchange or regulatory or
governmental body to which a party (or any of its Affiliates) is subject or
submits, wherever situated, whether or not the requirement for information has
the force of law;



  21.3.3   it is disclosed on a strictly confidential basis to directors,
employees, professional advisers, auditors, bankers or rating agency of that
party or to directors, employees, professional advisers, auditors or bankers of
its Affiliates;



  21.3.4   the information has come into the public domain through no fault of
that party or any of its Affiliates;

47



--------------------------------------------------------------------------------



 



  21.3.5   the Purchaser and the Seller have given their prior written approval
to the disclosure, such approval not to be unreasonably withheld or delayed;



  21.3.6   it is required to enable that party to enforce its rights under this
Agreement or it is disclosed in connection with regulatory or judicial
proceedings; or



  21.3.7   it is required by the Gas and Electricity Markets Authority,



    PROVIDED THAT (unless contrary to law or the direction of any governmental
authority) any such information disclosed pursuant to clauses 21.3.1 or 21.3.2
above shall be disclosed only after notice to the Purchaser or the Seller (as
the case may be).



21.4   The Seller may disclose this Agreement, the other Share Purchase
Documents, and other information which would otherwise be confidential by virtue
of clause 21.2 to any member of the BP Group to the extent required under or
contemplated by the Participation Agreement.



21.5   The restrictions contained in this clause 21 shall continue to apply
after the termination of this Agreement or Completion for five (5) years from
the date hereof.



21.6   Calpine and IPR agree that the confidentiality undertaking entered into
between them dated 7 February 2005 shall terminate at Completion without
prejudice to any liability for breach of such agreement prior to Completion.
Calpine and Mitsui agree that the confidentiality undertaking entered into
between them dated 5 March 2005 shall terminate at Completion without prejudice
to any liability for breach of such agreement prior to Completion.



22.   COSTS AND EXPENSES



22.1   Each party shall pay its own costs and expenses in relation to the
negotiations leading up to the sale of the Shares and to the preparation,
execution and carrying into effect of this Agreement and all other documents
referred to herein.



22.2   Without prejudice to clause 22.1, all stamp, transfer, registration and
other similar taxes, duties and charges payable in connection with the sale or
purchase of the Shares under this Agreement (if any) shall be paid by the
Purchaser.



23.   TIME OF ESSENCE



23.1   Any time, date or period referred to in any provision of this Agreement
may be extended by mutual agreement of the parties, but, in relation to any
payment obligations and any obligations relating to Completion, as regards any
time, date or period originally fixed or any time, date or period so extended,
time shall be of the essence.



24.   INTEREST



24.1   If a party defaults in the payment when due of any sum payable under this
Agreement (whether determined by agreement or pursuant to an order of a court or
otherwise) the liability of such party shall be increased to include a payment
of interest on such sum (subject to deduction or withholding of tax as required
by law) from the date when such payment is due until the date of actual payment
(before and after judgment) at a rate of two (2) per cent above LIBOR. Such
interest shall accrue from day to day on the basis of a 360-day year.

48



--------------------------------------------------------------------------------



 



25.   INVALIDITY



25.1   If at any time any provision of this Agreement is or becomes illegal,
invalid or unenforceable in any respect under the law of any competent
jurisdiction, such provision shall not affect or impair:



  25.1.1   the legality, validity or enforceability in that jurisdiction of any
other provision of this Agreement; or



  25.1.2   the legality, validity or enforceability under the law of any other
jurisdiction of such provision or any other provision of this Agreement.



26.   SEVERAL GUARANTEE FROM THE PURCHASER GUARANTORS



26.1   In consideration of the Seller entering into this Agreement and for other
good and valuable consideration receipt of which is hereby acknowledged, subject
to clause 26.2 the Purchaser Guarantors hereby unconditionally and irrevocably
(i) guarantee to the Seller the full, due and punctual payment by the Purchaser
of all amounts payable by the Purchaser under this Agreement or the Tax Covenant
and the performance of the Purchaser’s obligations at Completion and
(ii) indemnify the Seller immediately on demand against any cost, loss or
liability suffered by it if any obligation guaranteed by the Purchaser
Guarantors is or becomes unenforceable, invalid or illegal. The Purchaser
Guarantors shall be liable for all such obligations arising under this clause
26.1 as if they were each a primary obligor. The guarantee in this clause 26.1
is a continuing guarantee and will extend to the ultimate balance of sums
payable by the Purchaser or the Purchaser Guarantors to the Seller in respect of
all amounts payable by the Purchaser under this Agreement or the Tax Covenant,
regardless of any intermediate payment or discharge.



26.2   The obligations of the Purchaser Guarantors under this clause 26 are
several (and not joint and several) and in respect of any liability under it,
IPR shall be responsible for [*] of such liability and Mitsui shall be
responsible for [*] of such liability.



26.3   The Purchaser Guarantors’ obligations under this clause 26 will not be
affected by any act, omission, matter or thing which, but for this clause, would
reduce, release or prejudice any of its obligations under this clause 26,
including (without limitation and whether or not known to the Purchaser
Guarantors or the Purchaser):



  26.3.1   any time, waiver or consent granted to, or composition with, the
Purchaser or the Purchaser Guarantors;



  26.3.2   the release of the Purchaser or the Purchaser Guarantors or any other
person under the terms of any composition or arrangement with any of their
creditors;



  26.3.3   the taking, variation, compromise, exchange, renewal or release of,
or refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, the Purchaser or a Purchaser Guarantor or any other
person or any non-presentation or non-observance of any formality or other
requirement in respect of any instrument or any failure to release the full
value of any security;



  26.3.4   any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of the Purchaser or a Purchaser
Guarantor or any other person;

49



--------------------------------------------------------------------------------



 



  26.3.5   any amendment (however, fundamental) or replacement of this Agreement
or any of the Share Purchase Documents or any other document or security;



  26.3.6   any unenforceability, illegality or invalidity of any obligation of
any person under this Agreement or any of the Share Purchase Documents or any
other document or security; or



  26.3.7   any insolvency of any person or similar proceedings.



26.4   If and whenever the Purchaser defaults for any reason whatsoever in the
performance of its obligation to pay all amounts payable by the Purchaser under
any Share Purchase Document to which it is a party, the Purchaser Guarantors
shall (on the several basis described in clause 26.2) forthwith unconditionally
perform (or procure performance of) and satisfy (or procure the satisfaction of)
such obligation in the manner prescribed by such Share Purchase Document so that
the same benefits shall be conferred on the Seller as it would have received if
such obligation had been duly performed and satisfied by the Purchaser.



26.5   The Seller shall not be obliged before exercising any of the rights,
powers or remedies conferred upon it by this clause 26 or by law:



  26.5.1   to make any demand of the Purchaser;



  26.5.2   to take any action or obtain judgment in any court against the
Purchaser;



  26.5.3   to make or file any claim or proof in a winding-up or dissolution of
the Purchaser; or



  26.5.4   to enforce or seek to enforce any other security taken in respect of
any of the obligations of the Purchaser hereunder.



26.6   Each Purchaser Guarantor agrees that, so long as any amounts are owed by
the Purchaser under this Agreement or the Tax Covenant it shall not exercise any
rights which it may at any time have by reason of performance by it of its
obligations under this Agreement or the Tax Covenant:



  26.6.1   to be indemnified by the Purchaser in respect of the obligations
assumed by the Purchaser Guarantors under this Agreement or the Tax Covenant;
and/or



  26.6.2   to take the benefit (in whole or in part and whether by way of
subrogation or otherwise) of any rights of the Purchaser under this Agreement or
the Tax Covenant or of any other security taken pursuant to, or in connection
with, this Agreement or the Tax Covenant by the Purchaser.



27.   GUARANTEE FROM THE SELLER GUARANTOR



27.1   In consideration of the Purchaser entering into this Agreement and for
other good and valuable consideration receipt of which is hereby acknowledged,
the Seller Guarantor hereby unconditionally and irrevocably (i) guarantees to
the Purchaser the full, due and punctual payment by the Seller of amounts due in
respect of liabilities of the Seller for all Claims under this Agreement (other
than Claims for breach of a Warranty) and all Claims under the Tax Covenant, and
(ii) indemnifies the Purchaser immediately on demand against any cost, loss or
liability suffered by it if any obligation guaranteed by the Seller Guarantor is
or becomes

50



--------------------------------------------------------------------------------



 



    unenforceable, invalid or illegal. The amount of the cost, loss or liability
shall be equal to the amount that the Purchaser would otherwise have been
entitled to. The Seller Guarantor shall be liable for all such obligations
arising under this clause 27.1 as if it were a primary obligor. The guarantee in
this clause 27.1 is a continuing guarantee and will extend to the ultimate
balance of sums payable by the Seller in respect of all Claims under this
Agreement (other than Claims for breach of a Warranty) and all Claims under the
Tax Covenant and the ultimate balance of sums payable by the Seller Guarantor to
the Purchaser, regardless of any intermediate payment or discharge.



27.2   The Seller Guarantor’s obligations under this clause 27 will not be
affected by any act, omission, matter or thing which, but for this clause, would
reduce, release or prejudice any of its obligations under this clause 27,
including (without limitation and whether or not known to the Seller Guarantor
or the Seller):



  27.2.1   any time, waiver or consent granted to, or composition with, the
Seller or the Seller Guarantor;



  27.2.2   the release of the Seller or the Seller Guarantor or any other person
under the terms of any composition or arrangement with any of their creditors;



  27.2.3   the taking, variation, compromise, exchange, renewal or release of,
or refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, the Seller or the Seller Guarantor or any other person
or any non-presentation or non-observance of any formality or other requirement
in respect of any instrument or any failure to release the full value of any
security;



  27.2.4   any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of the Seller or the Seller
Guarantor or any other person;



  27.2.5   any amendment (however, fundamental) or replacement of the Agreement
or any of the Share Purchase Documents or any other document or security;



  27.2.6   any unenforceability, illegality or invalidity of any obligation of
any person under the Agreement or any of the Share Purchase Documents or any
other document or security; or



  27.2.7   any insolvency of any person or similar proceedings.



27.3   If and whenever the Seller defaults for any reason whatsoever in the
performance of its obligation to pay a liability of the Seller in respect of a
Claim (other than a Claim for breach of a Warranty) or a Claim under the Tax
Covenant, the Seller Guarantor shall forthwith unconditionally perform (or
procure performance of) and satisfy (or procure the satisfaction of) such
obligation, commitment or undertaking in regard to which such default has been
made in the manner prescribed by the relevant agreement so that the same
benefits shall be conferred on the Purchaser as it would have received if such
obligation, commitment or undertaking had been duly performed and satisfied by
the Seller.



27.4   The Purchaser shall not be obliged before exercising any of the rights,
powers or remedies conferred upon it by this clause 27 or by law:



  27.4.1   subject to paragraph 8 of Schedule 3, to make any demand of the
Seller;

51



--------------------------------------------------------------------------------



 



  27.4.2   to take any action or obtain judgment in any court against the
Seller;



  27.4.3   to make or file any claim or proof in a winding-up or dissolution of
the Seller; or



  27.4.4   to enforce or seek to enforce any other security taken in respect of
any of the obligations of the Seller hereunder.



27.5   The Seller Guarantor agrees that, so long as any amounts are or may be
owed by the Seller in respect of all Claims under this Agreement (other than
Claims for breach of a Warranty) or a Claim under the Tax Covenant or under any
of the Share Purchase Documents to which the Seller is party or the Seller is
under any actual or contingent obligation under any such agreements, the Seller
Guarantor shall not exercise any rights which the Seller Guarantor may at any
time have by reason of performance by it of its obligations under any such
agreements:



  27.5.1   to be indemnified by the Seller in respect of the obligations assumed
by the Seller Guarantor under any such agreements; and/or



  27.5.2   to claim any contribution from any other Seller Guarantor of the
Seller’s obligations under any such agreements; and/or



  27.5.3   to take the benefit (in whole or in part and whether by way of
subrogation or otherwise) of any rights of the Seller under any such agreements
or of any other security taken pursuant to, or in connection with, any such
agreements by the Seller.



28.   THIRD PARTY RIGHTS



28.1   The parties to this Agreement do not intend that any term of this
Agreement (other than clause 10.3, which shall be enforceable by SCCL) should be
enforceable by any person who is not a party to this Agreement by virtue of the
Contracts (Rights of Third Parties) Act 1999 or otherwise. Notwithstanding the
foregoing, if any benefits are conferred by this Agreement on any third party by
virtue of such statute, the parties to this Agreement may agree to vary or
rescind this Agreement without any such third party’s consent.



29.   COUNTERPARTS



29.1   This Agreement may be executed in counterparts, and by the parties on
separate counterparts, but shall not be effective until each party has executed
at least one counterpart. Each counterpart shall constitute an original of this
Agreement, but the counterparts shall together constitute but one and the same
instrument.



30.   ENTIRE AGREEMENT



30.1   This Agreement and the other Share Purchase Documents (and all other
documents which are entered into by the parties or any of them in connection
with this Agreement) contains the whole agreement between the parties relating
to the subject matter of this Agreement at the date hereof to the exclusion of
any terms implied by law which may be excluded by contract. Each party
acknowledges that it has not been induced to enter this Agreement by and, in
agreeing to enter into this Agreement, it has not relied on, any representations
or warranties except as expressly stated or referred to in this Agreement and,
so far as permitted by law (and except in the case of fraud) and each of the
parties hereby waives any remedy in respect of (and acknowledges that no other
party nor any of their agents, advisers, officers or

52



--------------------------------------------------------------------------------



 



    employees have given) any warranties, representations, indemnities or other
statements whatsoever (written or oral) not expressly incorporated into this
Agreement.



31.   WITHHOLDING, DEDUCTIONS AND SET OFF



31.1   All sums payable under this Agreement (save amounts payable under clause
8.17 and 8.18) shall be made in full without any set-off or counterclaim and
free and clear of all deductions or withholdings of any kind, save only as may
be required by law, in which event such deduction or withholding shall not
exceed the minimum amount required by law.



31.2   If any deduction or withholding is required by law from any payment made
under this Agreement then, except in relation to payments of interest, the party
making the payment shall pay the recipient such additional sum (the “Additional
Sum”) as will, after such deduction or withholding has been made (and after
taking into account any Tax payable in respect of the Additional Sum), leave the
recipient with the same amount as it would have been entitled to receive in the
absence of any such requirement to make a deduction or withholding.



31.3   If any Tax Authority brings into charge to Tax any sum paid by a party to
any other party under this Agreement then, except in relation to payments of
interest, the Purchase Price and any amounts paid pursuant to clauses 4.2, 6.3
and 7.6, the same obligation to pay an Additional Sum as is referred to in
clause 31.2 above shall apply in relation to such Tax as if it were a deduction
or withholding required by law; provided that if this clause 31.3 requires
payment of an Additional Sum, if and to the extent that payment of such
Additional Sum would cause the total sum paid by the Seller Parties under this
Agreement to exceed an amount equal to the Purchase Price less £10 then such
Additional Sum shall be deemed to be reduced so that the total sum paid by the
Seller Parties under this Agreement does not exceed the Purchase Price less £10.



31.4   If any party pays an additional amount under this Agreement and the
recipient receives, by virtue of the receipt of that additional amount (or in
relation to the matter giving rise to the payment of that additional amount) a
credit for, refund of or relief from any Tax or other monies payable by it or a
similar benefit by reason of any deduction or withholding for or on account of
Tax or by reason of any Tax charged in respect of which there is an additional
amount under clause 31.3 or this clause 31.4, then that party shall reimburse to
the other relevant parties the amount of such credit, refund, relief, or similar
benefit.



31.5   If a party to this Agreement assigns the benefit of this Agreement, the
other relevant parties shall only be liable to make additional payments pursuant
to clauses 31.3 or 31.4 above to the extent that those other parties would have
been liable to make those payments if no assignment had occurred.



32.   CHOICE OF GOVERNING LAW



32.1   This Agreement shall be governed by and construed in accordance with
English law.



32.2   Each party irrevocably agrees that the courts of England shall have
exclusive jurisdiction to settle any Proceedings which may arise out of or in
connection with this Agreement and that accordingly any Proceedings shall be
brought in such courts.



32.3   Each party waives (and agrees not to raise) any objection, on the ground
of forum non conveniens or on any other ground, to the taking of proceedings in
the English courts. Each party also agrees that a judgment against it in
Proceedings brought in England shall be conclusive and binding upon it and may
be enforced in any other jurisdiction.

53



--------------------------------------------------------------------------------



 



IN WITNESS whereof the parties have entered this Agreement the day and year
first before written.

SCHEDULE 1

CORPORATE INFORMATION

PART A

Calpine UK Operations Limited

      Registered number:  
04241615
   
 
Date of incorporation:  
26 June 2001
   
 
Place of incorporation:  
England and Wales
   
 
Type of company:  
Private limited by shares
   
 
Address of registered office:  
Saltend
Hedon Road
Hull East Riding of Yorkshire
HU12 8GA
   
 
Directors:  
Lisa Marie Bodensteiner
Peter Cartwright
Ann B Curtis
   
 
Secretary:  
Alycia Lyons Goody
   
 
Authorised share capital:  
£1,000,000 comprised of 1,000,000 ordinary
shares of £1 each
   
 
Issued share capital:  
1 ordinary share
   
 
Shareholder:  
Calpine UK Holdings Limited
   
 
Accounting reference date:  
31 December
   
 
Auditors:  
PricewaterhouseCoopers LLP

54



--------------------------------------------------------------------------------



 



PART B

Saltend Cogeneration Company Limited

      Registered number:  
03274929
   
 
Date of incorporation:  
1 November 1996
   
 
Place of incorporation:  
England and Wales
   
 
Type of company:  
Private limited by shares
   
 
Address of registered office:  
Saltend
Hedon Road
Hull East Riding of Yorkshire
HU12 8GA
   
 
Directors:  
Peter Cartwright
Ann B Curtis
Christopher Bowlas
Lisa Marie Bodensteiner
   
 
Secretary:  
Alycia Lyons Goody
   
 
Authorised share capital:  
£80,201,000 comprised of 80,201,000 ‘A’
ordinary shares of £1 each
   
 
Issued share capital:  
80,201,000 ‘A’ ordinary shares
   
 
Shareholder
Accounting reference date:  
Calpine UK Holdings Limited
31 December
   
 
Auditors:  
PricewaterhouseCoopers LLP

55



--------------------------------------------------------------------------------



 



SCHEDULE 2
THE WARRANTIES

The Seller warrants to the Purchaser as follows:



1.   Ownership of the Shares       The Seller is the sole legal and beneficial
owner of the Shares.   2.   Capacity of the Seller   2.1   The Seller has the
requisite capacity, power and authority to enter into and perform its
obligations under this Agreement and the Tax Covenant and each other Share
Purchase Document to which it is expressed to be a party.   2.2   The Seller has
taken all necessary corporate action required by constitutional documents to
permit it to enter into and perform its obligations under this Agreement and the
Tax Covenant and each other Share Purchase Document to which it is expressed to
be a party.   2.3   This Agreement constitutes and the Tax Covenant and each
other Share Purchase Document to which it is expressed to be a party will, when
executed, constitute binding obligations of the Seller in accordance with their
respective terms.   2.4   The execution and delivery of, the performance by the
Seller of its obligations under this Agreement and the Tax Covenant and each
other Share Purchase Document to which it is expressed to be a party will not
(or with the giving of notice or lapse of time would not):



  2.4.1   result in a breach of any provision of the constitutional or
organisational documents of the Seller including its memorandum and articles of
association;     2.4.2   result in a breach of any order, judgment or decree of
any court or law or regulation of any government or governmental agency to which
the Seller is a party or by which the Seller is bound or any agreement,
arrangement or obligation by which the Seller or any member of the Sale Group is
bound; or     2.4.3   save for those necessary in relation to the satisfaction
of the BP Conditions and the Anti-Trust Condition, require it to obtain any
consent or approval of, or give notice to or make any registration with, any
Competent Authority which has not been obtained or made at the date hereof both
on an unconditional basis and on a basis which cannot be revoked.



3.   Company Structure, etc.   3.1   The Shares comprise the entire allotted and
issued share capital of the members of the Sale Group and all Shares have been
properly allotted and issued and are fully paid up.   3.2   The Shares are
legally and beneficially owned by the Seller free from any Encumbrances, except
for Permitted Encumbrances, and there is no agreement, arrangement or obligation
to give or create an Encumbrance in relation to any of the Shares.   3.3   There
is no agreement or commitment outstanding which calls for the allotment, issue
or transfer of, or accords to any person the right to call for the allotment or
issue of, any shares (including the Shares) or debentures in or securities of
the any member of the Sale Group.





56



--------------------------------------------------------------------------------



 



3.4   The information given in Schedule 1 in relation to each member of the Sale
Group is true, accurate and not misleading, subject to any changes to the
directors or secretary that have been notified to the Purchaser.   3.5   No
member of the Sale Group has, and during the Relevant Period no member of the
Sale Group has had, any interest in the share capital of any other company.  
3.6   Neither SCCL nor UK OpCo carries on any business in partnership or through
a joint venture with any other person and neither of them is a member of any
corporate or unincorporated body, undertaking or association.   3.7   All
registers of each member of the Sale Group contain an accurate record of the
matters which are required to be dealt with there and, so far as the Seller is
aware, no member of the Sale Group has received any application or request for
rectification of its statutory registers or any notice or allegation that any of
them is incorrect during the Relevant Period.   4.   Compliance   4.1   Each
member of the Sale Group has during the Relevant Period complied with all laws,
statutes, regulations and other legal, procedural and administrative
requirements applicable to it in the United Kingdom save where failure to comply
with the foregoing would not have a material adverse effect on the Sale Group or
the Business.   4.2   No member of the Sale Group has received any written
notification during the Relevant Period that any non-routine investigation or
inquiry is being conducted by any Competent Authority in respect of its affairs
and where there is a likelihood that such investigation or inquiry will lead to
Proceedings.   4.3   Neither the execution and delivery of this Agreement or the
Tax Covenant or any of the other Share Purchase Documents, nor the consummation
of the transactions contemplated thereby will result in a breach of, or
constitute a default (or give rise to any right of termination, cancellation or
acceleration) under, or (other than to the extent contemplated in the BP
Conditions) require any consent (which has not been obtained) under, any
indenture, licence, contract, agreement or other instrument or obligation to
which the Seller or a member of the Sale Group is a party or by which any of
them or their respective assets is bound or (other than to the extent
contemplated in the BP Conditions and the Anti-Trust Condition) which requires
the approval or consent of any third party which has not been obtained.   4.4  
Each member of the Sale Group:



  4.4.1   is in compliance in all material respect with each Material Contract
to which it is a party to the extent that it has obligations thereunder
(including obligations relating to the Environment); and     4.4.2   has not
waived any material rights under any Material Contract to which it is a party.



4.5   So far as the Seller is aware, there is no material default on the part of
any counterparty to any Material Contract to which a Sale Group member is a
party and no counterparty to any such Material Contract has given notice of its
intention to terminate such Material Contract.   5.   Encumbrances/Borrowings  
5.1   Details of all loans and all other financial facilities available to any
member of the Sale Group

57



--------------------------------------------------------------------------------



 



    are set out in the Data Room or the Disclosure Letter. The amounts borrowed
by each member of the Sale Group thereunder (if any) do not exceed any
limitation on their respective borrowing power as contained in their Articles of
Association or in any debenture or other deed or contractual commitment binding
upon them.         5.2   No member of the Sale Group has outstanding any loan
capital, nor have they factored any of their debts, nor engaged in any financing
of a type which would not be required to be shown or reflected in the Accounts
or borrowed any money which they have not repaid, save for borrowings disclosed
in the Disclosure Letter.   5.3   During the Relevant Period, no member of the
Sale Group has entered into any guarantee, indemnity, performance bond,
suretyship, letter of credit or other security to secure an obligation of any
person that is outstanding. So far as the Seller is aware, prior to the Relevant
Period no member of the Sale Group entered into any guarantee, indemnity,
performance bond, suretyship, letter of credit or other security to secure an
obligation of any person that is outstanding. The Disclosure Letter sets out a
complete list of all guarantees, letters of credit or other security granted by
any person to secure the obligations of a Sale Group member.   5.4   No member
of the Sale Group is party to or has any liability under any Material Contract
which can be terminated by virtue of the transactions contemplated in this
Agreement including any change in the ownership or control of SCCL or UK OpCo or
both of them.   5.5   The Disclosure Letter sets out any current outstanding
indebtedness (save for any indebtedness incurred in the ordinary course of
business) owed by SCCL to the Calpine Group or any Calpine Group member. No
amounts are owed by UK OpCo to the Calpine Group or any Calpine Group member
(save for amounts that may be owing from UK OpCo to SCCL).   5.6   The aggregate
of all amounts (including any interest that has accrued thereon) owed by SCCL to
the Calpine Group is:



  5.6.1   not less than the aggregate of [*] and     5.6.2   not in excess of
the aggregate of [*]



6.   Accuracy and Adequacy of information   6.1   The copies of the memorandum
and articles of association of each member of the Sale Group in the Data Room
and attached to the Disclosure Letter are complete and accurate.   6.2   The
Seller has made available to the Purchaser in the Data Room copies of Material
Contracts (other than the transactions entered into under the Electricity
Trading Agreements) to which a Sale Group member is a party and the Disclosure
Letter sets out the Data Room document references for accurate and complete
copies of such documents and agreements.   6.3   During the Relevant Period, no
member of the Sale Group has received written notice that it is in breach of any
Material Contract.   6.4   None of the individuals identified in clause 1.2.15
are aware (having read and considered the Warranties but without any of them
being required to make any further enquiry) of any document contained in the
Data Room that is inconsistent in any material respect with any of the New
Warranties (and for these purposes the Seller shall not be fixed with the
knowledge of any other person or be treated as having any imputed or
constructive knowledge).

58



--------------------------------------------------------------------------------



 



7.   Accounts   7.1   The Accounts have been prepared on a consistent basis in
accordance with the law and applicable standards, principles and practices
generally accepted in the United Kingdom.   7.2   The Accounts show a true and
fair view of the assets and liabilities of each of SCCL and UK OpCo as at the
Accounts Date and of the profits and losses of each of SCCL and UK OpCo for the
financial year ended on the Accounts Date.   8.   Events Since the Accounts Date
  8.1   Since the Accounts Date:



  8.1.1   the business of each Sale Group member has been operated in the
ordinary course consistent with the relevant Sale Group member’s usual
practices;     8.1.2   no Sale Group member has, other than in the ordinary
course of its business consistent with its usual practices:



  (a)   acquired or disposed of, or agreed to acquire or dispose of, an asset;
or     (b)   assumed or incurred, or agreed to assume or incur, a liability,
obligation or expense (actual or contingent); or     (c)   factored, sold or
agreed to sell a debt;



  8.1.3   no Sale Group member has, other than under the Supplemental Agreement
and/or the 2005 budget and plant improvement plan disclosed in the Data Room:



  (a)   made, or agreed to make, capital expenditure exceeding in total [*] ; or
    (b)   incurred, or agreed to incur, a commitment or commitments involving
capital expenditure exceeding in total [*] and



  8.1.4   no Sale Group member has declared, paid or made a dividend or
distribution (including, without limitation, a distribution within the meaning
of the ICTA 1988) except as provided in the Accounts.



9.   Licences   9.1   The Sale Group has all licences (including statutory
licences), authorisations, certificates and consents necessary to carry on the
Business as presently conducted and, all such licences, authorisations,
certificates and consents are valid and subsisting and are being complied with
in all material respects. No member of the Sale Group has received written
notice during the Relevant Period to the effect that, and nor is the Seller
aware of any fact or circumstances which would reasonably:



  9.1.1   constitute a breach of any of the terms or conditions of any such
licence, authorisation, certificate or consent; or     9.1.2   result in any
such licence, authorisation or consent being revoked, suspended or terminated.



10.   Litigation

59



--------------------------------------------------------------------------------



 



10.1   Other than as plaintiff in the collection of debts arising in the
ordinary course of business, no member of the Sale Group is engaged in any
litigation or arbitration, administrative, regulatory or criminal proceedings,
whether as plaintiff, defendant or otherwise.   10.2   Save as disclosed in the
Disclosure Letter, so far as the Seller is aware (i) no litigation or
arbitration, administrative, regulatory or criminal proceedings as are referred
to in paragraph 10.1 have been threatened or is pending and, (ii) no fact or
circumstance has occurred which entitle any person to bring or commence such
proceeding.   11.   Ownership and Condition of Assets   11.1   Each asset
included in the Accounts, or acquired by a Sale Group member since the Accounts
Date (other than current assets sold, realised or applied in the ordinary course
of trading and other than the Property) is owned both legally and beneficially
by the relevant member of the Sale Group as the case may be.   11.2   There is
no Encumbrance (other than a Permitted Encumbrance) on, over or affecting the
whole or any part of the assets or undertaking of any member of the Sale Group
(other than any asset acquired in the ordinary course of business on terms that
the property does not pass until payment is made) and no member of the Sale
Group is a party to an agreement, obligation or commitment to give or create any
such Encumbrance.   12.   Intellectual Property   12.1   All rights and interest
in the Company Business Intellectual Property and Company Business Know-how that
are used in the Business are legally and beneficially owned by a member of the
Sale Group or the Sale Group has the benefit of them.   12.2   Particulars of
all material Business Information Technology used in the Business are contained
in the Data Room and attached to the Disclosure Letter.   12.3   The Company
Business Intellectual Property is valid and enforceable and (if registered) has
not been declared, and the Seller has no reason to believe that it will be
declared, invalid or, if it is the subject of an application for registration or
grant, the application has been duly made and is subsisting and all renewal fees
payable in respect of any of the Company Business Intellectual Property have
been paid to date during the Relevant Period.   12.4   Details of all material
licences relating to the Company Business Intellectual Property and Company
Business Know-how and all material particulars as to registration of (and
application to register) the Company Business Intellectual Property, are set out
in the Disclosure Letter.   12.5   So far as the Seller is aware, none of the
Company Business Intellectual Property is currently being infringed or used
without authorisation by any third party.   12.6   The Business Information
Technology comprises all of the information technology (including, without
limitation, hardware, software, firmware, networks and connecting media) and
documents relating thereto which are used in the Business.   12.7   The Business
Information Technology is owned and operated by and is under the control of a
Sale Group member and is not wholly or partly dependant on any facilities which
are not under the ownership, operation or control of a Sale Group member and is
adequate for the needs of the Business as conducted as at the Completion Date.

60



--------------------------------------------------------------------------------



 



13.   Insurances   13.1   The Calpine Group has obtained and is maintaining the
insurance cover for the Facility. Details of the insurance policies in respect
of which each member of the Sale Group has an interest that are material to the
Business are included in the Data Room and set out in the Disclosure Letter and
so far as the Seller is aware, all such policies are in full force and effect
and are not void or voidable and, save as disclosed, no claims are outstanding
and, so far as the Seller is aware, no event has occurred giving rise to any
claim which would have a material adverse affect on the ability of the Sale
Group to carry on the Business.   14.   Employment   14.1   A list of the names,
positions, dates of birth, dates of commencement of continuous employment,
salary of, and profits, and other benefits (other than those referred to in
paragraph 14.8 below) available to, Employees as at the date of this Agreement
are set out in the Disclosure Letter. Save as disclosed in the Disclosure
Letter, no member of the Sale Group has made any representations, offers or
promises to any of the Employees to vary any of the foregoing.   14.2   All
contracts of employment with Employees provide [*]   14.3   SCCL does not have
any employees. All persons employed in the Sale Group are employed by UK OpCo.
So far as the Seller is aware, UK OpCo has complied in all material respects
with all statutes and regulations (including for the avoidance of doubt
Regulation 10 of the Transfer Regulations) relating to the terms and condition
of employment of the Employees during the Relevant Period.   14.4   Copies of
collective and recognition agreements (currently in force and applicable) in
relation to the Employees are attached to the Disclosure Letter. There is no
material dispute with any trade union, works counsel or representative body, or,
so far as the Seller is aware, pending or threatened in relation to any member
of the Sale Group.   14.5   No member of the Sale Group is involved in any
litigation, arbitration, mediation, administration or criminal proceeding in
connection with or arising with any Employee arising from their employment by UK
OpCo and the performance of their duties in relation the Sale Group.   14.6   UK
OpCo has no employees other than those engaged wholly in the Business and all of
the employees engaged in the Business are employed by UK OpCo.   14.7   There
are no consultants employed or engaged on a continuous basis in the Business.  
14.8   No Employee will be entitled to any bonus, incentive payment,
compensation or other benefit or payment as a consequence of the transactions
contemplated by this Agreement.   14.9   Save for the group personal pension
with Scottish Equitable (the “GPPP”), no member of the Sale Group has any
liabilities or contingent liabilities in respect of any scheme or arrangement
for the provision of pensions or other retirement or death benefits, or has
announced any proposal to establish such a scheme or arrangement. So far as the
Seller is aware, the Sale Group has complied with all its obligations in respect
of the GPPP, and no employee or former employee of the Sale Group has been
promised any particular level of benefits in respect of the GPPP.   14.10   None
of the Sale Group, the Seller or any member of the Calpine Group has agreed or

61



--------------------------------------------------------------------------------



 



    proposed to provide any Employee with any benefit, compensation, damages,
redundancy payment or other payment (save for payment in respect of the
applicable notice period and/or a statutory redundancy payment) which might
arise or be payable on or as a consequence of the termination of an Employee’s
employment.   14.11   No member of the Sale Group has provided, or agreed to
provide, a gratuitous payment or benefit to a director, officer or employee or
to any of their dependants.   14.12   So far as the Seller and the Sale Group is
aware there is no form of industrial action, strike or other dispute threatened
or pending between any member of the Sale Group and any Employee or trade union
or other representative of any of the Employees.   14.13   No Sale Group member
operates any share incentive scheme, share option scheme, profit sharing, bonus
or other incentive scheme.   15.   Tax   15.1   Each member of the Sale Group
has complied in all material respects with all its obligations under any
applicable laws, rules and regulations relating to Tax (including withholding of
taxes under any law) and has, within the time and the manner prescribed by law,
withheld and paid over to the proper Tax Authority all amounts required to be so
withheld and paid over under applicable laws.   15.2   All notices, returns,
computations and registrations of each member of the Sale Group for any Tax
purpose have been made within the requisite periods, on a proper basis and are
true, correct and complete. Each member of the Sale Group has paid in full all
Taxes that have become due for payment for all periods ending on or prior to the
date of this Agreement.   15.3   None of the notices, returns, computations and
registrations of any member of the Sale Group for the purposes of Taxation and
nothing contained in any such notice, return, computation or registration is,
nor, so far as the Seller is aware, is likely to be, the subject of any dispute
with any Tax Authority and no member of the Sale Group is and no member of the
Sale Group expects to be involved in any dispute in relation to Taxation. Each
member of the Sale Group has duly submitted all claims and disclaimers which
have been assumed to be made for the purposes of the Accounts.   15.4   No
member of the Sale Group has been subject to any non-routine visit, audit,
investigation, discovery or access order by any Tax Authority during any
accounting period ending on or within three (3) years before the date hereof
and, so far as the Seller is aware, there are no circumstances existing which
make it likely that a non-routine visit, audit, investigation, discovery or
access order will be made.   15.5   Each Sale Group member has properly operated
the Pay As You Earn system (including in relation to national insurance
contributions) and has complied with each reporting obligation in connection
with benefits provided (whether by the Sale Group Member or by any other person)
for a Sale Group member’s directors, other officers and employees and former
directors, other officers and employees.   15.6   No member of the Sale Group
has without the prior consent of the Treasury carried out or agreed to carry out
any transaction under section 765 of ICTA 1988 which would be unlawful in the
absence of such consent and each member of the Sale Group has, where relevant,
complied with the requirements of section 765A(2) of ICTA 1988 (supply of
information on movement of capital within the EU) and any regulations made or
notice given thereunder.

62



--------------------------------------------------------------------------------



 



15.7   Each member of the Sale Group has been only resident in the United
Kingdom for Taxation purposes and has not been liable to corporation tax (or the
equivalent thereto in any jurisdiction outside the United Kingdom) in any
jurisdiction other than the United Kingdom, during the Relevant Period.   15.8  
Each member of the Sale Group has sufficient records relating to past events to
permit accurate calculation of the Taxation liability which would arise upon a
disposal or realisation on Completion of each asset owned by it at the Accounts
Date or acquired by it since that date but before Completion.   15.9   The
Disclosure Letter gives details of every written agreement that a member of the
Sale Group has entered into with any Calpine Group member for the claim or
surrender of group relief under the provisions of Chapter IV of Part X of ICTA
1988. No member of the Sale Group will make or agree to make or accept any such
surrender to or from a member of the Calpine Group after the date of this
Agreement, save to the extent such surrender is made after Completion in
accordance with the Tax Covenant.   15.10   No liability for Taxation will or
may arise by reason of any member of the Sale Group ceasing to be a member of a
group of companies (as defined in section 170 of TCGA 1992) in connection with
the sale of the Shares contemplated by this Agreement.   15.11   Each member of
the Sale Group is a taxable person duly registered for the purposes of VAT. Each
member of the Sale Group has complied with all statutory provisions, rules,
regulations, orders and directions in respect of VAT, has promptly submitted
accurate returns and maintains full and accurate VAT records. No member of the
Sale Group has ever been subject to any interest, forfeiture, surcharge or
penalty nor been given any notice under section 59 or 64 of VATA nor been given
a warning under section 76(2) of VATA nor has any member of the Sale Group been
required to give security under paragraph 4 of Schedule 11 to VATA. No member of
the Sale Group is or has been treated as a member of a group for the purposes of
VAT, nor has any member of the Sale Group applied for such treatment.   15.12  
No member of the Sale Group, nor a company of which a member of the Sale Group
is a relevant associate within the meaning of paragraph 3(7) of Schedule 10 to
the VATA (election to waive exemption), has elected to waive exemption under
paragraph 2 of that Schedule 10 in relation to any land except as disclosed in
the Disclosure Letter.   15.13   All documents to which any member of the Sale
Group is a party made prior to the date hereof and which form part of the
relevant member of the Sale Group’s title to any asset or in the enforcement of
which the relevant member of the Sale Group is or may be interested and which
are subject to stamp or similar duty, have been duly stamped and adjudicated (as
the case may be).   15.14   No Sale Group member holds an asset that was
transferred to it by an instrument which was executed in the three years ending
on the date of this Agreement and to which section 111 or 113 of the Finance Act
2002 could apply. No Sale Group member holds or has held a chargeable interest
that was acquired by it under a relevant transaction in the three years ending
on the date of this Agreement and no Sale Group member holds or has held a
chargeable interest that is or was derived from a chargeable interest so
acquired. For the purposes of this warranty:       “chargeable interest” has the
same meaning as in Part 4 of the Finance Act 2003;       “reconstruction relief”
has the same meaning as in Part 2 of Schedule 7 to the Finance Act 2003; and

63



--------------------------------------------------------------------------------



 



    “relevant transaction” means a transaction: (a) that is exempt from stamp
duty land tax by virtue of paragraph 1 of Schedule 7 to the Finance Act 2003
(group relief) or by virtue of reconstruction relief, or (b) that is subject to
a reduced rate of stamp duty land tax by virtue of acquisition relief.   15.15  
SCCL is a taxable person and is duly registered for the purposes of the Climate
Change Levy (pursuant to Schedules 6 and 7 to the Finance Act 2000). SCCL has
complied with all statutory provisions, rules, regulations, orders and
directions made in respect of the Climate Change Levy, has promptly submitted
accurate returns and maintains full and accurate records concerning the Climate
Change levy. SCCL has never been, and, so far as the Seller is aware, is not
likely to be, subject to any surcharge, interest, forfeiture or penalty under
Schedules 6 or 7 to the Finance Act 2000.   15.16   The total capital
expenditure for the Facility as at 31 December 2004 was [*] . This figure is the
sum of capital expenditure of [*] as shown in the Accounts. The written down
allowances to which the Sale Group was entitled as at 1 January 2005 are as
follows:



 
15.16.1
  in respect of plant and machinery, not less than [*] ;    
15.16.2
  in respect of long life assets, not less than [*] ;    
15.16.3
  in respect of industrial building allowances, not less than [*] .



15.17   Except as disclosed in the Disclosure Letter, to the best of the
Seller’s knowledge, information and belief, no Sale Group member is or has been
a party to or otherwise involved in any transaction, agreement or arrangement
(other than a transaction, agreement or arrangement between Sale Group members)
which was entered into otherwise than by way of a bargain at arm’s length, or
any transaction, agreement or arrangement (other than a transaction, agreement
or arrangement between Sale Group Members), whether or not entered into by way
of a bargain at arm’s length, under which it has been or is or may be required
to make any payment for any goods, services or facilities provided to it which
is in excess of the market value of such goods, services or facilities or under
which it has been, or is or may be required to provide goods, services or
facilities for a consideration which is less than the market value of such
goods, services or facilities, in each case in circumstances where Schedule 28AA
Taxes Act applies or applied to the relevant transaction, agreement or
arrangement by virtue of paragraph 1(1) of that Schedule.   15.18   [*]   16.  
Environmental   16.1   So far as the Seller is aware, the Sale Group currently
complies with all Environmental Laws in all material respects insofar as they
relate to the Business and, so far as the Seller is aware, has so complied
during the Relevant Period.   16.2   Copies of material Environmental Approvals
(excluding for the avoidance of doubt any approvals, consents or the permissions
required under the Electricity Act 1989) held by the members of the Sale Group
necessary for the carrying on of the Business as now carried on (“Environmental
Approvals”) and commissioned during the Relevant Period are attached to the
Disclosure Letter. So far as the Seller is aware, all such Current Environmental
Approvals are in full force and effect and are being complied with in all
material respects.   16.3   So far as the Seller is aware, all Environmental
Approvals (excluding for the avoidance of doubt any approvals, consents or
permissions required under the Electricity Act 1989)

64



--------------------------------------------------------------------------------



 



    necessary for the Business as now carried on have been obtained. No member
of the Sale Group has received any written notice during the Relevant Period
which is still outstanding from any third party (including any Competent
Authority) nor is the Seller aware of any facts or circumstance:



  16.3.1   indicating that there are investigations, enquiries or proceedings
outstanding or pending against any member of the Sale Group that are likely to
result in the suspension, cancellation, refusal, variation, amendment or
revocation of any Current Environmental Approval;     16.3.2   alleging or
claiming that any member of the Sale Group will be liable under Environmental
Law to undertake or pay for any material remediation including any material
remediation required to be undertaken at or in the vicinity of the Property;
and/or     16.3.3   indicating that any litigation or arbitration,
administrative, regulatory or criminal proceedings as are described in paragraph
16.4 are pending or threatened against the Sale Group or that such proceedings
are likely to be brought against the Sale Group.



16.4   No member of the Sale Group is engaged in any litigation or arbitration,
administrative, regulatory, or criminal proceedings involving any liability
arising under or pursuant to any Environmental Law, whether as plaintiff,
defendant or otherwise.   16.5   There are no material environmental audit
reports or any material environmental assessments relating to the assets and
business of the Sale Group prepared in the last twelve (12) months other than
those which have been supplied in the Data Room or are attached to the
Disclosure Letter.   16.6   So far as the Seller is aware, no physical works or
physical upgrades to the Facility (other than as provided for in the Accounts or
Completion Balance Sheet) are reasonably anticipated in the next 15 months in
order to comply with Environmental Laws or to maintain or obtain any
Environmental Approval.   17.   Property   17.1   The factual information
provided by the Seller for the purpose of the preparation of the Certificate of
Title was true and complete in all material respects at the date upon which it
was delivered to Addleshaw Goddard and remains so at the date of delivery of the
Certificate of Title to the Purchaser on Completion.   17.2   The Property
comprises all the land and buildings currently owned, used or occupied by the
Sale Group   17.3   Other than in respect of the Property, the Sale Group has no
actual or contingent liability to any third party in its capacity as present or
formal freeholder, leaseholder or surety of any freehold or leasehold land.  
18.   Insolvency   18.1   No petition has been presented, no order has been
made, or resolution passed for the winding up of the Seller or a Sale Group
member or for the appointment of a liquidator or provisional liquidator to the
Seller or a Sale Group member.

65



--------------------------------------------------------------------------------



 



18.2   No administrator has been appointed in relation to the Seller or a Sale
Group member. No notice has been given or filed with the court of an intention
to appoint an administrator to the Seller or a Sale Group member. No petition or
application has been presented or order made for the appointment of an
administrator in respect of the Seller or a Sale Group member. No receiver or
administrative receiver has been appointed, nor any notice given of the
appointment of any such person, over the whole or part of the Seller’s or a Sale
Group member’s business or assets.   18.3   No moratorium has been sought or has
been granted under section 1A of the Insolvency Act 1986 in respect of the
Seller or a Sale Group member. No voluntary arrangement has been proposed under
section 1 of the Insolvency Act 1986 in respect of the Seller or a Sale Group
member.   18.4   Neither the Seller nor any Sale Group member is unable to pay
its debts within the meaning of section 123 of the Insolvency Act 1986. There
are no unsatisfied written demands that have been served on the Seller or a Sale
Group member pursuant to section 123 (1)(a) of the Insolvency Act 1986. There is
no unsatisfied judgment or court order outstanding against the Seller or a Sale
Group member.   18.5   No compromise or arrangement has been proposed, agreed to
or sanctioned under section 425 of the Act in respect of the Seller or a Sale
Group member, nor has any application been made to, or filed with, the court for
permission to convene a meeting to vote on a proposal for any such compromise or
arrangement. Neither the Seller nor any Sale Group member has proposed or agreed
to a composition, compromise, assignment or arrangement with any of its
creditors which would prevent the sale and purchase of the Shares pursuant to
this Agreement.   18.6   No distress, execution, attachment, sequestration or
other process has been levied on an asset of the Seller or a Sale Group member
that remains undischarged.   18.7   So far as the Seller is aware, no action is
being taken by the Registrar of Companies to strike the Seller or a Sale Group
member off the register under section 652 of the Act.   18.8   So far as the
Seller is aware, no Sale Group member has at any time during the two years
immediately prior to the date of this Agreement:



  18.8.1   entered into a transaction with any person at an undervalue (as
referred to in section 238(4) of the Insolvency Act 1986); or     18.8.2   been
given a preference by, or given a preference to, any person (as referred to in
section 239(4) of the Insolvency Act 1986).



18.9   This Agreement, each Share Purchase Document to be entered into by the
Seller or a Sale Group member and the transactions contemplated hereunder and
thereunder are being entered into by the Seller and such Sale Group member in
good faith and, so far as the Seller is aware, do not constitute:



  18.9.1   a transaction with any person at an undervalue (as referred to in
section 238(4) of the Insolvency Act 1986 or the equivalent or analogous
provisions of law in any other jurisdiction); or     18.9.2   a preference by,
or given to a person (as referred to in section 239(4) of the Insolvency Act
1986 or the equivalent or analogous provisions of law in any other
jurisdiction).





66



--------------------------------------------------------------------------------



 



18.10   Neither the Seller nor any Sale Group member is, in any jurisdiction,
subject to any other procedures or steps which are analogous to those set out
above in this paragraph 18. The execution and delivery of this Agreement and
each Share Purchase Document by the Seller, and the performance of its
obligations under this Agreement and each Share Purchase Document will not
result in the Seller or any Sale Group member being or becoming subject to any
other procedures or steps which are analogous to those set out in sub-paragraphs
18.1, 18.2, 18.4 and 18.6 above in any jurisdiction.   19.   Health and Safety  
19.1   So far as the Seller is aware, the Sale Group currently complies in all
material respects with all H&S Laws insofar as they relate to the Business and,
so far as the Seller is aware, has so complied during the Relevant Period.  
19.2   So far as the Seller is aware there are no facts or circumstances
indicating that any litigation or arbitration, administrative, regulatory or
criminal proceedings as are described in paragraph 19.3 are pending or
threatened against the Sale Group.   19.3   No member of the Sale Group is
engaged in any litigation or arbitration, administrative, regulatory or criminal
proceedings involving any liability arising under or pursuant to any H&S Law
whether as plaintiff, defendant or otherwise.   19.4   There are no material
health and safety audit reports or material health and safety assessments
relating to the assets and business of the Sale Group prepared in the last
twelve months other than those which have been supplied in the Data Room or are
attached to the Disclosure Letter.   20.   Climate Change   20.1   SCCL has
obtained a CHPQA Certificate (as defined in The Climate Change Levy (Combined
Heat and Power Stations) Prescribed Conditions and Efficiency Percentages
Regulations 2001 SI 2001 No 1140) in relation to the Facility and has complied
with all obligations necessary to maintain such certification.   20.2   SCCL has
in full force and effect in relation to the Facility a valid Secretary of State
(Combined Heat and Power) Exemption Certificate issued pursuant to paragraph 148
of Schedule 6 to the Finance Act 2000 and has done nothing, nor omitted to do
anything, that may result in that certificate becoming invalid, varied or
otherwise ineffective.   20.3   SCCL has claimed all CHP LECs made available to
it in relation to the Facility and has done nothing nor omitted to do anything
that may lead to the validity of any CHP LECs being restricted or CHP LECs not
being issued in the period following the Completion Date.   21.  
Facility/Project specific warranties   21.1   A complete and accurate copy of
the Supplemental Agreement dated 21 October 2004 between SCCL and [*] has been
made available in the Data Room.   21.2   A complete and accurate copy of the
letter of credit provided by or on behalf of [*] to SCCL as security in respect
of its completion of the [*] at the Facility ( [*] ) has been made available in
the Data Room.   21.3   A complete and accurate copy of the Settlement Agreement
dated 21 October 2004 between SCCL and [*] has been made available in the Data
Room.

67



--------------------------------------------------------------------------------



 



21.4   So far as the Seller is aware, no Remedy Event (as that term is defined
in the Site Interface Agreement) has occurred at any time during the Relevant
Period and the Seller is not aware of any fact or circumstance which would
result in a Remedy Event.   21.5   As at the date of this Agreement, [*]   21.6
  As at the date of this Agreement, [*]   21.7   The list of spare parts
disclosed in the Data Room shows a complete and accurate record of the spare
parts available at the Facility as at 18 May 2005.   21.8   The Disclosure
Letter sets out a true, complete and accurate list of SCCL’s outstanding
transactions under the GTMAs as at 23 May 2005.   21.9   The Facility has
Trading Unit Status (as that term is defined in the Balancing and Settlement
Code dated 14 August 2000).   21.10   The maintenance programme due to be
carried out on the Facility during 2005 has been commenced by SCCL and, so far
as the Seller is aware, neither any member of the Sale Group nor any Seller
Party intends to [*]   21.11   So far as the Seller is aware, SCCL has not,
since receipt of the letter addressed to SCCL [*]   21.12   So far as the Seller
is aware (without having made any enquiry) the Warranted Replies were, when
given, true and accurate in all material respects.

68



--------------------------------------------------------------------------------



 



SCHEDULE 3
LIMITATION OF LIABILITY



1.   Application of this Schedule   1.1   Subject to paragraph 1.2 of this
Schedule 3, the parties intend that the provisions of this Schedule 3 apply to
this Agreement and, where so stated to the other Share Purchase Documents.   1.2
  Paragraphs 2.1, 2.3 and 2.4 of this Schedule 3 shall not apply to Fundamental
Claims. Paragraphs 2.7, 3, 4, 5.4, 5.6 and 6 shall not apply to Tax Claims save
that paragraphs 2.7, 4 and 6 shall apply to Tax Warranty Claims.   2.  
Limitation of Liability   2.1   The Purchaser shall not be entitled to bring any
Claim against any of the Seller Parties and the Seller Parties shall not be
liable in respect of any Claim unless the relevant Seller Party receives notice
of such Claim from the Purchaser (such notice to contain so far as is reasonably
practicable having regard to, amongst other things, the information available to
the Purchaser information concerning the matter giving rise to the Claim, the
nature of the Claim and the amount of the Claim or an estimate of the amount of
such Claim), such notice to be received on or before:



  (a)   in respect of Claims (other than Tax Claims or Claims under clause
8.12), the date falling 18 months immediately following Completion;     (b)   in
respect of Claims under clause 8.12, the later of (i) the date falling 18 months
immediately following Completion, and (ii) the date falling 9 months after the
date the Purchaser is first entitled pursuant to the provisions of clause 8.14
to claim under clause 8.12; and     (c)   in respect of Tax Claims, the date
falling seven years after the Completion Date.



2.2   The liability of a Seller Party for a Claim in respect of which a notice
is given by the Purchaser to such Seller Party in accordance with paragraph 2.1
of this Schedule 3 shall (if such Claim has not been previously satisfied,
settled or withdrawn) absolutely determine and any Claim made therein be deemed
to have been withdrawn (and no new Claim may be made in respect of the facts,
event, matter or circumstance giving rise to such withdrawn Claim) unless legal
proceedings in respect of such Claim shall have been commenced within 12 months
of the date of service of such notice (or such other period as may be agreed by
the Purchaser and the Seller in writing) or, if the Purchaser is using its
reasonable efforts to enforce a claim against its insurers in accordance with
paragraph 5.5 of this Schedule 3, 18 months of the date of service of such
notice. For the purpose of this paragraph 2.2, proceedings shall not be deemed
to have commenced unless they shall have been properly issued and validly served
upon the Seller.   2.3   The Purchaser shall not be entitled to damages in
respect of any Claim under this Agreement or under any other Share Purchase
Documents, and the Seller shall have no liability in respect of any Claim by the
Purchaser unless:



  (a)   [*] ;     (b)   [*] ;

69



--------------------------------------------------------------------------------



 



2.4   Subject to paragraph 1.2 of this Schedule 3,



  (a)   without prejudice to paragraph 2.4(b) of this Schedule 3, the total
aggregate liability of the Seller in respect of all Claims under or in respect
of clause 8.12 and all Environmental Indemnity Claims [*]     (b)   the total
aggregate liability of the Seller, the Seller Guarantor and Calpine under or in
connection with this Agreement and the other Share Purchase Documents shall not
[*]



2.5   The total aggregate liability of Seller Parties under or in connection
with a Fundamental Claim shall not exceed the Unadjusted Aggregate Purchase
Price.   2.6   For the purposes of sub-paragraphs 2.3 and 2.4:



  (a)   Claims arising directly from the same fact or event (and, in the case of
a Claim under the Tax Covenant or Tax Warranty Claims relating to, or derived
from the application of the same section, chapter or part of the Taxes Acts to
the same subject matter) shall be treated as one individual Claim rather than a
series of individual Claims; and     (b)   the Seller shall be “finally liable”
for a Claim only if the amount of such Claim is agreed between the Purchaser and
the Seller, or is the subject of a judgment of a court of competent jurisdiction
that is not appealable.



2.7   Nothing in this Agreement shall obviate any duty of the Purchaser to
mitigate all and any Losses howsoever arising in respect of any Claim (other
than a Tax Claim under the Tax Covenant).   3.   Seller Party Exclusions   3.1  
No Seller Party shall be liable for any Claim (other than a Tax Claim, to which
clause 3.1 of the Tax Covenant shall apply) as follows:



  (a)   if and to the extent that the matter is specifically allowed, provided
or reserved for in the Accounts;     (b)   if and to the extent that the same
occurs, is attributable to, or is increased as a result of, any legislation not
in force at Completion or any change of law, regulation, rule, directive,
requirement of administrative practice or any change in rates of Tax or the
published practice of any Tax Authority or any change of any Competent
Authority’s interpretation or application of any legislation, which in each case
is not in force or effect at Completion or which takes effect retrospectively.
This paragraph shall not apply to changes in Environmental Law (as defined in
Schedule 8) for the purpose of any Environmental Indemnity Claim under
Schedule 8;     (c)   if and to the extent that the amount of any Claim (other
than a Tax Claim) is increased by any delay in the Purchaser making any Claim
(other than a Tax Claim);     (d)   in respect of any matter resulting from a
change in the accounting policies or practices of the Purchaser or any member of
the Purchaser’s Group introduced or having effect after Completion;

70



--------------------------------------------------------------------------------



 



  (e)   to the extent that the Claim (other than a Tax Claim) would not have
arisen but for (or to the extent the same is increased by reason of) a breach by
the Purchaser of any of its obligations under this Agreement or the Share
Purchase Documents; or     (f)   in respect of any liability which is contingent
unless and until such contingent liability becomes an actual liability and is
due and payable.



3.2   The Seller shall not be liable in respect of any Claim other than a Tax
Claim, to which clause 3.1 of the Tax Covenant shall apply) to the extent that
such Claim (other than a Tax Claim) is caused or increased by:



  (a)   any voluntary act, omission, transaction, or arrangement carried out by
or at the written request of the Purchaser before Completion or is required
under the terms of this Agreement or the Share Purchase Documents;     (b)   any
voluntary act, omission, transaction, or arrangement carried out by the
Purchaser or by a member of the Purchaser’s Group after Completion otherwise
than (a) in the ordinary course of business of the Sale Group as the same was
conducted prior to Completion; (b) pursuant to a legally binding commitment
entered into before Completion; (c) in order to mitigate, avoid or discharge a
liability relating to or arising in respect of a period prior to Completion
provided that in the case of an Environmental Indemnity Claim, such mitigation
complies with paragraph 5 of Schedule 8; (d) in order to comply with any
applicable law or regulation; or (e) at the written request or with the written
consent of the Seller;     (c)   any admission of liability made in breach of
the provisions of this Schedule or Schedule 8 after the date hereof by the
Purchaser or on its behalf or by a member of the Purchaser’s Group or on its
behalf on or after Completion; or     (d)   any reorganisation or change in
ownership of the Purchaser or any member of the Purchaser’s Group other than in
accordance with the transactions the subject of this Agreement.



3.3   The Purchaser shall not be entitled to claim or be paid under any Claim
relating to any Environmental Approval, Environmental Laws or Environmental
matters or in respect of any Environmental Indemnity Claim to the extent that
the relevant Claim would not have resulted but for the Purchaser or any member
of the Purchaser’s Group or any person on their behalf making a notification or
disclosing any information or matter to any Competent Authority or any other
person after Completion, except where such notification or disclosure is
expressly required under Environmental Law or is a condition of an Environmental
Approval or is required to avoid or abate an Emergency or having regard to
prudent environmental practice, is made with the prior consent of the Seller
(such consent not to be unreasonably withheld or delayed).   4.   Disclosure  
4.1   The Purchaser shall not be entitled to claim that any fact, matter or
circumstance which would otherwise give rise to a Claim in respect of the
Warranties (other than a Claim under the Tax Covenant) where, in relation to any
fact, matter or circumstance forming the basis of the Claim:

71



--------------------------------------------------------------------------------



 



  (a)   the Purchaser had actual knowledge of it on or before the date of this
Agreement;     (b)   such fact matter or circumstance was fairly disclosed in
the Disclosure Letter (which in respect of the New Warranties only, shall be
deemed to include all the documents comprising the Data Room save that, in
respect only of the New Warranties in paragraphs 16.3 and 16.4 of Schedule 2,
the Disclosure Letter shall not be deemed to include all the documents
comprising the Data Room to the extent that such fact, matter or circumstance is
material in the context of the Business taken as a whole), and for this purpose
“fairly disclosed” means disclosed in such manner and in such detail as to
enable a reasonable purchaser in the same position as the Purchaser to make an
informed assessment of the fact, matter or circumstance concerned;     (c)   was
a matter specifically provided for in this Agreement; or     (d)   was a matter
or thing hereafter required to be done or required to be omitted to be done
pursuant to this Agreement (or any other Share Purchase Document or any other
subsequent agreement in writing between the Purchaser and the Seller) or
otherwise done at the express request in writing or with the express approval in
writing of, or on behalf of, the Purchaser.



4.2   Other than as provided in paragraph 4.1, no other knowledge relating to
SCCL or UK OpCo (actual, constructive or imputed) shall prevent or limit a Claim
made by the Purchaser in respect of the Warranties.   5.   Double Recovery   5.1
  Neither the Purchaser nor those deriving title from the Purchaser on or after
Completion shall be entitled to recover damages or obtain payment, reimbursement
or restitution more than once in respect of any Claim or under the provisions of
any Share Purchase Documents.   5.2   The Seller shall not be liable under any
of the Warranties to the extent that the Purchaser or the relevant member of the
Purchaser’s Group has recovered any amount in respect of the fact, matter or
event that gives rise to a breach of thereof any would otherwise be the subject
matter of a Claim or under any of the Share Purchase Documents and vice versa.  
5.3   The Purchaser shall, subject to paragraph 2 of this Schedule 3, be
entitled to bring Claims under one or more applicable Warranties in respect of
the same matter fact or circumstance but any liability in respect of such matter
fact or circumstance shall be calculated without duplication of recovery by
reason of such matter fact or circumstance constituting a breach of more than
one Warranty.   5.4   Where the Purchaser or any member of the Purchaser’s Group
is at any time entitled to recover from some other person any sum in respect of
any matter giving rise to a Claim (other than a Tax Claim, to which clause 6 of
the Tax Covenant shall apply) the Purchaser shall, and shall procure that the
relevant member of the Purchaser’s Group shall, use all reasonable endeavours to
enforce such recovery and, in the event that the Purchaser or any member of the
Purchaser’s Group recovers any amount from such other person, the amount of any
Claim against the Seller shall be reduced by the amount recovered, less all
reasonable costs (including all legal costs), charges and expenses reasonably
incurred by the Purchaser or such member of the Purchaser’s Group in recovering
that sum from such other person or if that

72



--------------------------------------------------------------------------------



 



    sum is greater than the amount of the relevant Claim, the Claim shall be
extinguished PROVIDED THAT the Purchaser shall not be required to commence any
legal proceedings where the Purchaser has validly assigned all of its rights in
relation to the relevant Claim to the Seller in a manner which entitles the
Seller to the same benefits in respect of such rights as the Purchaser had.  
5.5   If, in respect of any matter which would give rise to a breach of the
Warranties, the Purchaser or the relevant member of the Purchaser’s Group is
entitled to claim under any policy of insurance, then the Purchaser shall make
such a claim against its insurers and use all reasonable endeavours to enforce
such claim. The amount actually recovered from any such insurance claim shall
then be applied to reduce or extinguish any Claims for breach of the Warranties
in the manner described in clause 14.   5.6   If at any time a Seller Party pays
to the Purchaser or any member of the Purchaser’s Group an amount pursuant to a
Claim (other than a Tax Claim, to which clause 6 of the Tax Covenant shall
apply) and the Purchaser or a member of the Purchaser’s Group subsequently
recovers from some other person any sum in respect of any matter giving rise to
such Claim (other than a Tax Claim) the Purchaser shall pay, or shall procure
that the relevant member of the Purchaser’s Group pays, to the Seller an amount
equal to the lesser of (i) the amount paid by the Seller to the Purchaser or
member of the Purchaser’s Group in respect of such Claim and (ii) the sum
(including interest (if any)) recovered from such other person, in each case
after deduction of any reasonable costs (including all legal costs), charges and
expenses reasonably incurred in obtaining such recovery.   5.7   Nothing in this
paragraph 5 shall oblige the Purchaser to seek to recover any amounts from a
third party in respect of any matter giving rise to a Claim before or as a
condition to bringing a Claim against any Seller Party.   6.   Remedy   6.1  
Without limitation to the Purchaser’s rights under clause 3.6 and except in
relation to a Claim in an action for damages brought under the Tax Covenant, the
Purchaser shall have no rights or remedy whatsoever in respect of any fact,
matter or circumstance constituting a breach of Warranty except pursuant to a
Claim for such breach under this Agreement (or any Claim under any other
provision of this Agreement or any claim under any provision of the Share
Purchase Documents in each case) in an action for damages, and the Purchaser
hereby irrevocably waives, releases, discharges and acquits the Seller from any
other causes of action under or in connection with Share Purchase Documents and
the transactions contemplated thereby whether based on statute, regulation or
common law, under or in connection with Share Purchase Documents and the
transactions contemplated thereby in respect of the fact, matter or circumstance
giving rise to the breach except for breach of contract under or otherwise as
provided in the Share Purchase Documents and other than in the case of fraud or
fraudulent misrepresentation.   6.2   Without limitation to the Purchaser’s
rights under clause 3.6, no party to this Agreement shall be entitled to rescind
or repudiate this Agreement and the Seller shall not be liable (in equity or
tort, under the Misrepresentation Act 1967 or in any other way) in respect of
any misrepresentation provided nothing herein shall affect either party’s rights
in respect of fraud or a fraudulent misrepresentation.   6.3   The Seller shall
have no liability in respect of a breach of Warranty notified to the Seller
pursuant to paragraph 2 if such breach is remedied within 30 days of the date
such notice is served and no loss is suffered by the Purchaser in respect
thereof.

73



--------------------------------------------------------------------------------



 



7.   Tax Claims       Clauses 3.1 and 6 of the Tax Covenant shall apply to Tax
Warranty Claims.   8.   Priority of Payments in respect of Claims   8.1   All
amounts due under this Agreement in respect of Claims for breach of Warranty
shall be paid to the Purchaser in the following manner:



  (a)   [*]     (b)   [*]     (c)   [*]



8.2   All amounts due under this Agreement or the Tax Covenant in respect of
Claims for anything other than breach of Warranty shall be paid to the Purchaser
in the following manner:



  (a)   [*]     (b)   [*]     (c)   [*]     (d)   [*]



8.3   The Purchaser undertakes to seek all payments in respect of Claims in
accordance with the priority set out in paragraphs 8.1 and 8.2. Nothing in this
paragraph 8 shall restrict the ability of the Purchaser to serve a Withholding
Notice (as defined in the Escrow Agreement) in accordance with the terms of the
Escrow Agreement.

74



--------------------------------------------------------------------------------



 



SCHEDULE 4
COMPLETION ARRANGEMENTS

PART I



1.   The Seller shall procure that the following board meetings of the Sale
Group are held to pass, inter alia, resolutions in relation to the following
matters:   1.1   each of the persons nominated by the Purchaser in writing to
the Seller prior to Completion be appointed as directors, as the Purchaser shall
direct, such appointments to take effect immediately;   1.2   the resignations
of each the directors proposed by the Purchaser in writing to the Seller prior
to Completion be tendered and accepted so as to take effect immediately;   1.3  
the transfer(s) relating to the Shares be approved, subject to Completion, for
registration and (subject only to the transfer being duly stamped) the Purchaser
registered as the holder of the Shares concerned in the register of members; and
  1.4   the resignation of the existing auditors and appointment of new auditors
nominated by the Purchaser to be effective immediately after Completion.   2.  
Following the performance by the Purchaser of its obligations under paragraphs 1
and 2 of Part II of this Schedule 4 and simultaneously with the Purchaser
performing its obligations under paragraphs 3, 4 and 5 of Part II of this
Schedule 4, the Seller shall deliver (or procure the delivery of) to the
Purchaser or the Purchaser’s Solicitors:   2.1   a copy (certified by the
secretary of the Seller to be a true copy of a resolution in force at
Completion) of the resolution of the directors of the Seller which authorised
the execution and delivery of, and the performance by the Seller of its
obligations under, this Agreement and each of the other documents to be executed
by the Seller pursuant to this Agreement (unless previously delivered);   2.2  
duly executed transfers in respect of the Shares in favour of the Purchaser (or
such person as the Purchaser may nominate), share certificates for the Shares in
the name of the relevant transferors and any power of attorney under which any
transfer is executed on behalf of the Seller;   2.3   a counterpart of the Tax
Covenant duly executed by the Seller and the Seller Guarantor;   2.4   a
counterpart of the Escrow Agreement duly executed by the Seller;   2.5   a
counterpart of the [*] duly executed by the relevant members of the Calpine
Group;   2.6   the Certificate of Title and the title deeds, if any, for the
Property;   2.7   irrevocable powers of attorney executed by the Seller in
favour of the Purchaser, enabling the Purchaser to exercise all voting and other
rights attaching to the Shares pending registration of the transfers of the
Shares;   2.8   the letters of resignation in the Agreed Form executed as a deed
by each of the persons (other than the BP Director) designated by the Purchaser
in writing to the

75



--------------------------------------------------------------------------------



 



    Seller prior to Completion to retire as a director or secretary of a member
of the Sale Group and presented to the board meetings referred to in paragraph 1
of this Part I;   2.9   a letter of resignation in the Agreed Form executed by
the existing auditors of each member of the Sale Group with a statement, so far
as applicable, that there are no circumstances connected with such resignation
which they consider should be brought to the attention of the members or
creditors of such member of the Sale Group and presented to the board meetings
referred to in paragraph 1 of this Part I;   2.10   a legal opinion from
Skadden, Arps, Slate, Meagher & Flom (UK) LLP relating to the due execution by
the Seller Guarantor of the Share Purchase Documents to which it is a party;  
2.11   certified copies of the minutes of the duly held board meetings of the
members of the Sale Group (as referred to in paragraph 1 of this Part I of
Schedule 4);   2.12   all the statutory (duly written up to date) and other
books and records of each member of the Sale Group in its possession or under
its control;   2.13   evidence in a form satisfactory to the Purchaser acting
reasonably that all amounts under the Luxco Loan Agreement will be prepaid on
the Completion Date;   2.14   a release duly executed by the Seller releasing
SCCL from its obligations under the promissory note dated 24 August 2004 (as
amended) issued by SCCL in favour of the Seller (the “Promissory Note”) in a
form satisfactory to the Purchaser acting reasonably;   2.15   a release duly
executed by Luxco releasing SCCL from its obligations under the Luxco Loan
Agreement in a form satisfactory to the Purchaser acting reasonably;   2.16  
evidence of releases (in a form satisfactory to the Purchaser acting reasonably)
of any and all security over the Shares or the assets of UK OpCo or SCCL
including any such security arrangement referred to in the Disclosure Letter
(and the Purchaser will provide all such assistance as the Seller may reasonably
request to procure such releases); and   2.17   a duly executed equitable
assignment (in a form satisfactory to the Purchaser acting reasonably) of the
benefit of all the confidentiality undertakings given by any other potential
acquirer of the Shares or the shares in the Seller or the Business (to the
extent such undertakings relate to information concerning the Sale Group and/or
the Business) and confirmation in writing that it has required each counterparty
to any such confidentiality undertaking to return or destroy (i) all
Confidential Information (as defined in the relevant confidentiality
undertaking) disclosed to such counterparty; and (ii) all other material in such
counterparty’s possession containing or reflecting all such Confidential
Information (to the extent such Confidential Information is information
concerning the Sale Group and/or the Business), in accordance with the terms of
the relevant confidentiality undertaking.

PART II



1.   Following the appointment and resignation of directors referred to in
paragraph 1 of Part I of this Schedule 4, the Purchaser will procure the holding
of a meeting of the directors of SCCL at which the following resolutions will be
considered and

76



--------------------------------------------------------------------------------



 



    approved:   1.1   a resolution to approve SCCL’s entry into the Facility
Agreement (and the granting of security by SCCL in respect of amounts due
thereunder as required under the terms of the Facility Agreement), a loan
facility agreement between SCCL and the Purchaser (the “Upstream Loan
Agreement”) and the deed of release referred to in paragraph 3.1 of this Part II
of Schedule 4;   1.2   a resolution to approve drawing [*] under the Facility
Agreement;   1.3   a resolution to approve the payment by SCCL so as to enable
the Purchaser to satisfy its obligations under clause 6.3.3 of amounts to Luxco
and the Seller to discharge the indebtedness and other amounts owing by SCCL to
such entities (as a result of which, inter alia, the releases referred to in
paragraphs 2.14 and 2.15 of Part I of this Schedule 4 will be given);   1.4   a
resolution to approve, subject to the Purchaser giving a notice of drawdown
under the Upstream Loan Agreement, SCCL making an advance to the Purchaser under
the Upstream Loan Agreement of an amount equal to the amount by which the amount
drawn under the Facility Agreement exceeds the amount paid to Luxco and the
Seller pursuant to clause 6.3.3;   1.5   if any of the actions performed
pursuant to the resolutions referred to in this paragraph 1 constitute the
giving of financial assistance for the purposes of Section 151 of the Act, a
resolution to approve the giving of such financial assistance subject to
compliance with the Financial Assistance Procedure, such resolution to be passed
unanimously; and   1.6   a resolution to approve the form of the statutory
declaration pursuant to section 155(6) of the Act relating to the performance of
those actions pursuant to the resolutions referred to in this paragraph 1 (to
the extent those actions constitute the giving of financial assistance for the
purposes of Section 151 of the Act) to be sworn by each director of SCCL.   2.  
The Purchaser shall subject to (i) SCCL having net assets immediately prior to
implementation of the transactions described in paragraph 3 of this Part II and
(ii) delivery of the Accountants Report, procure the execution and delivery to
the Registrar of Companies of a statutory declaration pursuant to section 155(6)
of the Act relating to the performance of those actions pursuant to the
resolutions referred to in paragraph 1 of this Part II (to the extent those
actions constitute the giving of financial assistance for the purposes of
Section 151 of the Act) sworn by each director of SCCL.   3.   After complying
with its obligations under paragraph 2 of this Part II and simultaneously with
the performance by the Seller of its obligations under paragraph 2 of Part I of
this Schedule 4, the Purchaser shall:   3.1   procure that SCCL executes and
delivers a deed of release to the Seller in a form satisfactory to the Seller
(acting reasonably) in respect of the “keep well” letter given by the Seller in
favour of SCCL dated 19 October 2004; and   3.2   comply with the provisions of
clauses 6.3.2 and 6.3.3 in their entirety.

77



--------------------------------------------------------------------------------



 



4.   Simultaneously with the performance by the Seller of its obligations under
paragraph 2 of Part I of this Schedule 4, the Purchaser shall deliver to the
Seller or the Seller’s Solicitors:   4.1   if not already provided, a copy
(certified by the secretary of relevant company to be a true copy of a
resolution in force at Completion) of the resolution of the board of the
directors of the Purchaser and a committee of the board of directors of IPR
authorising the execution and delivery of, and the performance by the Purchaser
and IPR of their respective obligations under, this Agreement and each of the
other documents to be executed by the Purchaser and/or IPR pursuant to this
Agreement or directly or indirectly in connection with the transactions
contemplated hereunder (unless previously delivered);   4.2   a counterpart of
the [*] duly executed as a deed by the Purchaser and by the Purchaser Guarantors
in such a form as may be acceptable to [*] ;   4.3   a counterpart of the Tax
Covenant in the Agreed Form duly executed by each of the Purchaser Parties;  
4.4   a counterpart of the Escrow Agreement duly executed by the Purchaser; and
  4.5   the O&M Guarantee duly executed by the Purchaser or by an Affiliate of
the Purchaser as the same may be acceptable to [*] .   5.   Simultaneously with
the delivery of those documents referred to in paragraph 4 of this Part II, the
Purchaser shall deliver:   5.1   to NGC, a letter of credit or other security in
replacement of the £758,131 (seven hundred and fifty eight thousand one hundred
and thirty one pounds) letter of credit dated 24 August 2001 (extended on 26
January 2004 and on 10 February 2005) provided in support of SCCL’s obligations
to pay the Balancing Services Use of System Charges under the CUSC and the CUSC
Bilateral Connection Agreement;   5.2   to Elexon Clear Limited, a letter of
credit or other security in replacement of the £1,000,000 (one million pounds)
letter of credit dated 24 August 2001 (extended on 26 July 2004) issued in
favour of Elexon in support of SCCL’s payment obligations under the Balancing
and Settlement Code;   5.3   to BP Gas, a letter of credit (if required) to
secure the obligations of the members of the Sale Group under the Gas Supply
Agreement and the Gas Support Agreement; and   5.4   any replacement credit
support or comfort letters provided by a member of the Calpine Group in relation
to SCCL or UK OpCo as may be notified by the Seller to the Purchaser not less
than two (2) Business Days prior to Completion.

78



--------------------------------------------------------------------------------



 



SCHEDULE 5
CONDUCT OF BUSINESS BEFORE COMPLETION

Part I

Each Sale Group member (save in respect of paragraphs 24 to 28 (inclusive)) of
this Part I, which shall not apply to UK OpCo) shall, from the date of this
Agreement up to and including the date of Completion:

Operation of business; maintenance of assets and undertaking



1.   operate its business in ordinary course consistent with past practice;

Material contracts



2.   not enter into an onerous or unusual agreement, arrangement or obligation
or enter into any Material Contract or any other contract that is not in the
ordinary course of its business consistent with past practice;   3.   not amend
or terminate a Material Contract to which it is a party;

Acquisition or disposal of assets, etc



4.   not acquire or dispose of, or agree to acquire or dispose of, any revenues,
assets, business or undertakings except in the ordinary course of its business
consistent with past practice or assume or incur, or agree to assume or incur, a
liability, obligation or expense (actual or contingent) except in the ordinary
course of its business consistent with past practice.

Share and/or loan capital; interests in bodies corporate



5.   not create, allot, issue, acquire, repay or redeem any share or loan
capital or agree, arrange or undertake to do any of those things or acquire or
agree to acquire, an interest in a corporate body or merge or consolidate with a
corporate body or any other person, enter into any demerger transaction or
participate in any other type of corporate reconstruction;

Borrowings and indebtedness; guarantees and other security



6.   not amend, or agree to amend, the terms of its borrowing or indebtedness in
the nature of borrowing or create, incur, or agree to create or incur, borrowing
or indebtedness in the nature of borrowing (except pursuant to (i) overdraft
facilities of an amount equal to £125,000, or similar borrowings created or
incurred in the ordinary course of its business consistent with past practice or
(ii) facilities disclosed in the Disclosure Letter where the borrowing or
indebtedness in the nature of borrowing does not exceed the amount available to
be drawn by the relevant Sale Group member under those facilities);



7.   not give, or agree to give, a guarantee, indemnity or other agreement to
secure, or incur financial or other obligations with respect to, another
person’s obligation outside the ordinary course of business consistent with past
practice or in any event in

79



--------------------------------------------------------------------------------



 



    excess of £125,000;



8.   not make, or agree to make, capital expenditure exceeding in total [*] (or
its equivalent at the time) or incur, or agree to incur, a commitment or
commitments involving capital expenditure exceeding in total [*] (or its
equivalent at the time);

Insurance



9.   continue, without amendment, each of the insurance policies which have been
disclosed in the Data Room (the “Disclosed Insurance Policies”) and not
knowingly do, or omit to do, anything which would:



  (a)   make any of the Disclosed Insurance Policies void or voidable; or    
(b)   entitle any of the insurers under any of the Disclosed Insurance Policies
to refuse indemnity in relation to particular claims in whole or in part,



    PROVIDED THAT nothing in this paragraph shall prevent the notification to
insurers of claims in circumstances which might give rise to claims under any of
the Disclosed Insurance Policies in accordance with the terms of the relevant
Disclosed Insurance Policies;

Dividends



10.   not declare, pay or make a dividend or distribution;

Share capital



11.   not reduce its share capital or purchase its own shares;

Tax claims



12.   not make a claim under section 152 or 153 of TCGA 1992 which affects an
asset owned by a Sale Group member;

Accounting policies



13.   not make any change to the accounting policies, procedures and principles
by reference to which its statutory accounts are drawn up;

Property



14.   in relation to the Property:



  (a)   not change its existing use;     (b)   not terminate, or give a notice
to terminate, a lease, tenancy or licence;     (c)   not agree a new rent or fee
payable under a lease, tenancy or

80



--------------------------------------------------------------------------------



 



      licence;

Employment; benefits



15.   not amend the terms and conditions of employment or engagement (including
any increase in emoluments) of a director, other officer or employee (except in
the usual course of its business) or provide, or agree to provide, a gratuitous
payment or benefit to a director, officer or employee (or any of their
dependants) or, except in the ordinary course of its business consistent with
past practice, employ, engage or (except for cause) terminate the employment or
engagement of, a person;



16.   not establish a Personal Pension Scheme or an Occupational Pension Scheme
(in each case as such term is defined in section 1 of the Pensions Act 1993) or
other arrangement providing benefit on retirement, cessation of employment,
ill-health, injury or death (each a “Pension Scheme”) or amend or discontinue
(wholly or partly) a Pension Scheme or communicate to an Employee a plan,
proposal or an intention to establish a Pension Scheme or amend, discontinue
(wholly or partly), or exercise a discretion, in relation to a Pension Scheme;

Litigation; compliance with law



17.   not start litigation or arbitration proceedings where the amount sought is
in excess of [*]   18.   with respect to any litigation or arbitration
proceedings or any action, demand or dispute in existence on the date of this
Agreement, consult and provide the Purchaser reasonable opportunity to make
representations or comments in respect thereof;   19.   with respect to any
litigation or arbitration proceedings or any action, demand or dispute, not
waive any right;   20.   not release, discharge or compound any liability or
claim other than any such liability or claim in existence as at the date of this
Agreement;   21.   conduct its business in all material respects in accordance
with all applicable legal and administrative requirements in any jurisdiction;

Transactions with the Calpine Group



22.   other than as required under this Agreement, not enter into an agreement,
arrangement or obligation (whether legally enforceable or not) in which a
Calpine Group member, a director or former director of a Sale Group member, or a
person connected with any of them is interested;

Intellectual property



23.   protect, defend, enforce, maintain and renew each of the Company Business
Intellectual Property and continue any pending application for the Company
Business Intellectual Property;

Cooperation with the Purchaser

81



--------------------------------------------------------------------------------



 



24.   co-operate (at the Purchaser’s expense) with the Purchaser to:



  (a)   facilitate the efficient continuation of management and operations of
the Sale Group after Completion;     (b)   prepare for the introduction of the
Purchaser’s normal working procedures in readiness for Completion; and     (c)  
prepare for the implementation (after Completion) of trading and hedging
strategies and policies consistent with the Purchaser’s trading and hedging
strategies and policies,



    and shall provide such information as the Purchaser may reasonably request
in connection with the provision of finance under the Facility Agreement to
enable the lenders thereunder to satisfy their internal compliance requirements;

Emissions Trading



25.   [*]

Hedging Arrangements



25A.   [*]   25B.   [*]



  (i)   [*] ;     (ii)   [*] ;     (iii)   [*] .

          [*]       [*] Period   [*] MWh   (MW)
[*]
  [*]   [*]
[*]
  [*]   [*]
[*]
  [*]   [*]
[*]
  [*]   [*]
[*]
  [*]   [*]

Prepayment of Debt



26.   Without prejudice to the Warranty contained in paragraph 5.6 of
Schedule 2, not to voluntarily prepay, repay or capitalise in whole or in part
any amount outstanding under the SCCL Intergroup Debt except:



  (a)   for payments of interest, fees and other amounts as the same fall due
for payment under the terms of the LuxCo Loan Agreement;     (b)   for
refinancings or replacements of all or any portion of SCCL Intergroup Debt where
the amount outstanding immediately after giving effect to such refinancing or
replacement is substantially

82



--------------------------------------------------------------------------------



 



      equivalent (having regard to costs, expenses and fees, as well as to
changes in interest rates, in respect of such refinancing or replacement on an
arms’ length basis) to the amount outstanding immediately prior to such
refinancing or replacement or as otherwise contemplated pursuant to the terms of
this Agreement;



  (c)   for the purposes permitted, required or contemplated by the terms of the
LuxCo Loan Agreement (including clause 18.5 thereof) or of any other loan or
financing agreement to which SCCL or any of its Affiliates is a party (including
payments by SCCL to enable Calpine European Funding (Jersey) Holdings Limited
(“Calpine Jersey”) to meet its obligations under the Intercompany Loan Agreement
dated 31 January 2005 among Calpine Jersey and Calpine European Funding (Jersey)
Limited),



    provided that (without prejudice to the Warranty contained in paragraph 5.6
of Schedule 2) nothing in this Schedule 5 shall prohibit the Seller, or any
member of the Sale Group or any of their respective Affiliates from complying
with any of their respective obligations under the LuxCo Loan Agreement or any
other loan or financing agreement or arrangement to which any of them is a
party.

Operational spare parts



27.   not sell, transfer or otherwise dispose of or contract to sell, transfer
or otherwise dispose of any operational spare parts in respect of 2 years of
operation of the Facility that are owned by any member of the Sale Group and are
used during a 2 year operational cycle;

Part II

The Seller shall not without the Purchaser’s prior written consent (such consent
not to be unreasonably withheld, delayed or rendered subject to conditions):



1.   alter the provisions of any Sale Group member’s Memorandum or Articles of
Association (or like constitutional document) or adopt or pass further
regulations or resolutions inconsistent therewith; or



2.   pass any resolutions in general meeting or by way of written resolution,
including, without limitation, any resolution for winding-up, or to capitalise
any profits or any sum standing to the credit of share premium account or
capital redemption reserve fund or any other reserve of any Sale Group member.

83



--------------------------------------------------------------------------------



 



SCHEDULE 6
DATA ROOM LIST

84



--------------------------------------------------------------------------------



 



SCHEDULE 7
[*]

     
1.
  [*]
2.
  [*]
3.
  [*]
4.
  [*]
5.
  [*]
6.
  [*]
7.
  [*]
8.
  [*]
9.
  [*]
10.
  [*]
11.
  [*]
12.
  [*]
13.
  [*]
14.
  [*]
15.
  [*]
16.
  [*]
17.
  [*]

85



--------------------------------------------------------------------------------



 



SCHEDULE 8
ENVIRONMENTAL COVENANT



1.   Definitions   1.1   In this Schedule:

     
“ Credible Environmental Risk”
  means a risk of such seriousness in relation to a matter that if a Competent
Authority in relation to that matter or other relevant third party as
appropriate was aware of all relevant information as to the matter, the
likelihood of it occurring and seriousness of the likely consequences, such
person would be more likely than not to commence Purchaser Environmental
Proceedings for the purpose of removing or lessening that risk;
 
   
“Environment”
  means living organisms including the ecological systems of which they form
part and all or any part of the following media (alone or in combination): air
(including without limitation the air within the buildings and the air within
other natural or man made structures whether above or below ground); water
(including without limitation sea, water under or within land or in drains or
sewers and coastal and inland waters), and land (including without limitation
land under water);
 
   
“Environmental Approval”
  means any licence, authorisation, consent, permit or any other approval (and
any variation or modification thereto) required under or pursuant to
Environmental Laws;
 
   
“Environmental Claim”
  means a claim made under paragraph 2.1(a) or (b) of this Schedule;
 
   
“Environmental Condition”
  means:
 
   
 
 
(a) the presence prior to Completion of any Hazardous Substance in, on or under
the land at the Property where the presence of any such Hazardous Substance
first arose or occurred after 31 March 1998; and
 
   
 
 
(b) any release or migration of any Hazardous Substance described in (a) above
into the Environment; or
 
   
 
 
(c) any release or migration of any Hazardous Substance from the Gas Line into
the

86



--------------------------------------------------------------------------------



 



     
 
         Environment after 31 March 1998 but before Completion;
 
   
“Environmental Deed”
  means the Environmental Deed of Indemnity dated 18 July 1997 between BP
Chemicals and SCCL (as subsequently amended);
 
   
“Environmental Laws”
  means any and all of the following to the extent that they have the force of
law and are enforceable in England:
 
   
 
 
(a) supranational, national, European Union, federal, state or local statutes,
directives or other laws or legislation, secondary or subordinate legislation;
 
   
 
 
(b) rules, regulations, orders, ordinances, notices, decrees, guidelines,
guidance notes, codes of practice, circulars and the like made or issued under
(a) above; and
 
   
 
 
(c) common law and equity,
 
   
 
  which (a) have as a purpose or effect the protection of the Environment from
pollution and/or contamination and/or which include or provide for remedies or
compensation for pollution and/or contamination of the Environment; and/or
(b) regulate, restrict or prohibit the generation, release, discharge, emission,
keeping, treating, handling, storage, transfer, transport, spillage, deposit or
disposal of Hazardous Substances, but shall exclude any such laws to the extent
that they relate to town and country planning, consumer protection, human health
and safety or worker protection;
 
   
[*]
  [*]
 
   
“Gas Line”
  means the gas pipeline servicing the Property;
 
   
“Hazardous Substance”
  means any substance capable (whether alone or in combination with any other)
of causing pollution or contamination of the Environment;
 
   
“Landlord’s Action”
  means any proceedings, claim, action, notice or demand brought by the Landlord
against the Tenant under clause 3.2 or clauses 4.1 or 4.2 of the Environmental
Deed;

87



--------------------------------------------------------------------------------



 



     
“Landlord’s Action Losses”
  means any Losses incurred by any member of the Purchaser’s Group to the extent
that they arise from or relate to any Landlord’s Action to the extent that it
arises from an event which occurred or circumstances which first arose during
the Relevant Period;
 
   
“Losses”
  means all losses, liabilities, damages, reasonable costs or expenses
(including reasonable legal and other professional costs or expenses and the
costs of Remedial Works) or charges but excluding any indirect or consequential
losses, and any lost income or profits or business interruption costs save where
they are awarded to a third party in Successful Environmental Proceedings;
 
   
“Purchaser Environmental Proceedings”
  means any civil, criminal, regulatory or administrative proceedings, claim,
action, notice or demand which is brought, taken or threatened against any
member of the Purchaser’s Group under Environmental Laws;
 
   
“Remedial Works”
  means any or all of the following:
 
   
 
 
(a) the carrying out of such works as are reasonably necessary to prevent,
minimise, remedy or mitigate the effects of any harm to the Environment caused
by Hazardous Substances;
 
   
 
 
(b) the making of subsequent inspections from time to time for the purpose of
keeping under review to the extent reasonably required the sufficiency of the
works under (a) above; and
 
   
 
 
(c) the carrying out of any investigative work as is reasonably required in
relation to (a) and (b);
 
   
“Successful Environmental Proceedings”
  means any Purchaser Environmental Proceedings or Landlord’s Action to the
extent that a final, unappealable and legally enforceable finding of liability
is obtained by any third party against a relevant member of the Purchaser’s
Group or the liability which is the subject of the Purchaser Environmental
Proceedings or Landlord’s Action is admitted or otherwise settled or agreed in
accordance with paragraph 4.1 of this Schedule.



2.   Seller’s Environmental Covenant   2.1   Subject to the provisions of this
Schedule the Seller covenants as follows:

88



--------------------------------------------------------------------------------



 



  (a)   the Seller covenants with the Purchaser for the Purchaser itself and as
trustee for any relevant member of the Purchaser’s Group to pay to the Purchaser
an amount equal to the amount of all Environmental Losses; and     (b)   the
Seller covenants with the Purchaser for the Purchaser itself and as trustee for
any relevant member of the Purchaser’s Group to pay to the Purchaser an amount
equal to the amount of all Landlord’s Action Losses.



3.   Other Limitations on Seller’s Liability   3.1   In addition to the Seller’s
protections contained in Schedule 3, the Seller shall not be liable under
paragraph 2 of this Schedule to the extent that any Environmental Claim:



  (a)   arises from or is increased by the worsening or aggravation by any
person (other than the Seller or by any person authorised on its behalf) after
Completion of any Environmental Condition or of any other circumstances, states
of affairs or condition comprising the subject matter of any Environmental Claim
or any part thereof;     (b)   arises from or is increased by any change after
Completion of the use of the Property of the Facility (including without
limitation any closure or mothballing of the Facility or the Property) (or in
each case any part thereof);     (c)   is increased by any redevelopment of the
Property or Facility (or in each case any part thereof) or the carrying out of
any building, engineering or mining works or operations at the Facility or the
Property (or in each case any part thereof) or the demolition of or a
substantial alteration to a building or of a structure at the Property after
Completion but for the avoidance of doubt except for such Losses which would
have arisen if the relevant Environmental Condition had been discovered in the
absence of such redevelopment, building, engineering, demolition etc.;     (d)  
arises from or is increased by any breach of any applicable provision of this
Schedule by any member of the Purchaser’s Group;     (e)   arises from or is
increased by the carrying out of any intrusive investigations after Completion
other than intrusive investigations carried out to comply with any Environmental
Law or any Environmental Approval or are such intrusive investigations that
would be carried out by a reasonable and prudent operator;     (f)   arises from
or is increased by any change in any Environmental Law after Completion in
circumstances where such Losses or increase in Losses would not have arisen
under Environmental Laws in force at the date hereof. For the avoidance of doubt
the application of the Pollution Prevention and Control Regulations 2000 in the
form they are in at the date hereof (but not otherwise) shall not constitute a
change in law for the purpose of this paragraph;     (g)   arises from or is
increased by any variation or modification to any Environmental Approval (save
where such variation or modification directly concerns the remediation of any
relevant Environmental Condition and could have been imposed pursuant to
Environmental Laws in force at the date hereof) or the application for or the
issue of any new Environmental Approval after Completion (except for the
application for and first issue of a permit under the Pollution Prevention and
Control Regulations 2000); and/or

89



--------------------------------------------------------------------------------



 



  (h)   arises from or is increased by any amendment or alteration to the
Environmental Deed where such Losses or increase in Losses would not have arisen
under the Environmental Deed in its form at the date hereof.



3.2   In addition to the Seller’s protections contained in Schedule 3 and
subject to paragraph 4.6 of this Schedule, the Seller shall not be liable under
paragraph 2 of this Schedule in respect of any Environmental Claim for Remedial
Works which exceed (in nature, scope, specification or extent) what is
reasonably required by applicable Environmental Laws (and for the avoidance of
doubt and without limitation, subject to the limitation on the Seller’s
liability in paragraph 3.1(f) of this Schedule).   4.   Environmental
Proceedings and Remedial Works



4.1   The Purchaser shall ensure that in relation to any matter, written claim
or demand or Purchaser Environmental Proceedings or Landlord’s Action which
gives rise or may reasonably give rise to an Environmental Claim by it that
neither it, nor any other member of the Purchaser’s Group, nor any person on
their behalf shall make any settlement, compromise or admission of liability
without the prior written consent of the Seller such consent not to be
unreasonably withheld or delayed.



4.2   The Seller shall have conduct of any Purchaser Environmental Proceedings
and Landlord’s Action (Proceedings).



4.3   The Purchaser shall have conduct of any Remedial Works whether relating to
Proceedings or a Credible Environmental Risk.



4.4   The Seller in its conduct of Proceedings and the Purchaser in its conduct
of Remedial Works as the case may be shall ensure that (subject to implementing
appropriate arrangements to maintain commercial confidentiality and privilege):



  (a)   reasonably frequent and detailed reports shall be provided to the other
regarding the progress of the matter;     (b)   copies of all correspondence and
documents passing between the parties to any Proceedings shall be provided to
the other;     (c)   they consult with the other in relation to the matter and
take into account the other’s reasonable concerns provided that the other shall
respond promptly to such consultation;     (d)   allow the other person to
attend any relevant court, regulatory or other hearing, site visit or meeting;
and     (e)   allow the other to participate in discussions with any relevant
counsel, consultants or contractors concerning the scope, nature, specification
and extent of any Remedial Works as the case may be to be carried out and to
attend any meeting with such counsel, consultants or contractors.



4.5   In conducting any Remedial Works pursuant to this Schedule the Purchaser
shall:



  (a)   obtain the Seller’s prior written consent to the scope, nature,
specification and extent of the Remedial Works to be carried out (such consent
not to be unreasonably withheld or delayed);

90



--------------------------------------------------------------------------------



 



  (b)   give the Seller reasonable access to the Property and the Facility so
that the Seller can monitor the progress of such Remedial Works;     (c)   not
prejudice the conduct of any Environmental Proceedings and comply with the
requirements of any relevant judgment, decision or award of any court,
arbitrator or other tribunal or settlement agreement; and     (d)   use
cost-effective methods for such Remedial Works.



4.6   For the avoidance of doubt, in conducting any Remedial Works the Purchaser
shall be entitled to implement or undertake any Remedial Works which exceed (in
nature, scope, specification or extent) what is reasonably required by
applicable Environmental Laws provided that it shall be responsible for paying
for any increased costs and expenses arising from or relating to so doing.   5.
  Mitigation



5.1   The Purchaser shall and shall procure that each member of the Purchaser
Group shall mitigate its Losses as if a claim under paragraph 2 of this Schedule
was a claim for breach of contract rather than indemnification.



5.2   If the Purchaser (whether on behalf of itself or another member of the
Purchaser’s Group) is seeking to mitigate its Losses it shall consult with and
obtain the Seller’s written consent (such consent not to be unreasonably
withheld or delayed) to the nature, scope and extent of such mitigation. Where
it is not clear that the mitigation relates to a valid claim, the Seller is
entitled to consent in principle to such mitigation pending resolution of the
validity of the claim.   6.   Matters Disclosed or Known/Relationship with
Warranties



6.1   The covenants under this Schedule shall apply whether or not any
Environmental Claim under it relates to any matter disclosed in the Disclosure
Letter or the Data Room or was otherwise disclosed or known to the Purchaser or
other member of the Purchaser’s Group.



6.2   The Purchaser acknowledges and confirms that no Claim can be brought under
the Warranties to the extent that its subject matter falls within the scope of
any indemnities contained in this Schedule or the limitation on the total
aggregate liability of the Seller contained in paragraph 2.4(a) of Schedule 3.



7.   General Limitations of Liability       For the avoidance of doubt, the
provisions of Schedule 3 shall apply to Environmental Claims under this Schedule
as provided for in Schedule 3.   8.   Exclusion of Salt Carry Over Issue      
The Seller shall not be liable under this Schedule in respect of any
Environmental Claim which relates to or concerns dispersion into the Environment
of salt from the Facility’s cooling towers.

91



--------------------------------------------------------------------------------



 



APPENDIX I

92



--------------------------------------------------------------------------------



 



             
Signed by
    )      
for and on behalf of
    )      
CALPINE UK HOLDINGS LIMITED
    )      
 
           
 
           
 
          Director
 
           
Executed and delivered as a Deed by
    )      
 
    )      
for and on behalf of
    )      
CALPINE CORPORATION
    )      
 
           
 
           
 
          Attorney-in-fact
 
           
In the presence of:
           
 
           

--------------------------------------------------------------------------------

           
Name
           
 
           

--------------------------------------------------------------------------------

           
Address
           
 
           

--------------------------------------------------------------------------------

           
Occupation
           
 
           
Executed and delivered as a Deed by
    )      
 
    )      
for and on behalf of
    )      
QUINTANA CANADA HOLDINGS, LLC
    )      
 
           
 
           
 
          Attorney-in-fact
 
           
In the presence of:
           
 
           

--------------------------------------------------------------------------------

           
Name
           
 
           

--------------------------------------------------------------------------------

           
Address
           
 
           

--------------------------------------------------------------------------------

           
Occupation
           

93



--------------------------------------------------------------------------------



 



             
Signed by
    )      
as attorney for
    )      
NORMANTRAIL (UK CO 3) LIMITED
    )      
 
           
 
           
 
          Attorney
 
           
In the presence of:
           
 
           

--------------------------------------------------------------------------------

           
Name
           
 
           

--------------------------------------------------------------------------------

           
Address
           
 
           

--------------------------------------------------------------------------------

           
Occupation
           
 
           
Executed and delivered as a Deed by
    )      
 
    )      
as attorney for
    )      
INTERNATIONAL POWER PLC
    )      
 
           
 
           
 
          Attorney
 
           
In the presence of:
           
 
           

--------------------------------------------------------------------------------

           
Name
           
 
           

--------------------------------------------------------------------------------

           
Address
           
 
           

--------------------------------------------------------------------------------

           
Occupation
           

94



--------------------------------------------------------------------------------



 



             
Executed and delivered as a Deed by
    )      
 
    )      
as attorney for
    )      
MITSUI & CO., LTD
    )      
 
           
 
           
 
          Attorney
 
           
In the presence of:
           
 
           

--------------------------------------------------------------------------------

           
Name
           
 
           

--------------------------------------------------------------------------------

           
Address
           
 
           

--------------------------------------------------------------------------------

           
Occupation
           

95